Exhibit 10.1

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

AIR TRANSPORTATION SERVICES AGREEMENT

BETWEEN

ABX AIR, INC.

AND

DHL NETWORK OPERATIONS (USA), INC.

March 29, 2010



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

TABLE OF CONTENTS

 

ARTICLE 1      DEFINITIONS   

Section 1.1

    

Definitions

   2 ARTICLE II      CONDITIONS PRECEDENT   

Section 2.1

    

ABX Conditions Precedent

   6

Section 2.2

    

DHL Conditions Precedent

   7 ARTICLE III      SERVICES   

Section 3.1

    

Engagement of ABX

   8

Section 3.2

    

Arrangements with respect to Nine (9) Boeing 767-200PTF Series Freighter
Aircraft

   9

Section 3.3

    

Arrangements with Respect to Four (4) Boeing 767-200 SF Series Freighter
Aircraft

   9

Section 3.4

    

Bridging Aircraft

   9

Section 3.5

    

Transition Fleet

   11

Section 3.6

    

Other Aircraft

   11

Section 3.7

    

Flight Crews

   12

Section 3.8

    

Routing, Schedule, Frequency and Cargo Payload

   13

Section 3.9

    

Aircraft Maintenance Services

   13

Section 3.10

    

Aircraft Modification Representative

   14

Section 3.11

    

Insurance

   15 ARTICLE IV      TERM   

Section 4.1

    

Term

   15

Section 4.2

    

Termination

   15 ARTICLE V      EQUIPMENT AND SERVICES TO BE PROVIDED BY ABX AND DHL   

Section 5.1

    

Equipment and Services to be Provided by ABX

   17

Section 5.2

    

Equipment and Services to be Provided by DHL

   19

Section 5.3

    

Potential Engagement of ABX or Affiliate of ABX

   21 ARTICLE VI      PRICE FOR SERVICES   

Section 6.1

    

Weekly Base Rate and Weekly Variable Rate

   21

Section 6.2

    

Arrival Performance Incentive/Disincentive

   21

Section 6.3

    

Third Party Services

   22 ARTICLE VII      PAYMENT TERMS   

Section 7.1

    

Weekly Base Rate

   23

Section 7.2

    

Weekly Variable Rate

   23

Section 7.3

    

Monthly Incentive Bonus/Monthly Disincentive Credit

   23

Section 7.4

    

Reimbursable Expenses

   24

Section 7.5

    

DHL Note

   24

Section 7.6

    

Payment to ABX by Wire Transfer

   24

Section 7.7

    

No Setoff; Interest; Disputes

   24

Section 7.8

    

Disputes

   25

Section 7.9

    

Taxes

   25

 

i



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

ARTICLE VIII

     CARGO AND HAZARDOUS MATERIALS   

Section 8.1

    

DHL Employees as Agents of ABX

   25

Section 8.2

    

Procedures Under GOM

   26

Section 8.3

    

Transportation of Hazardous Materials

   26

Section 8.4

    

Registration; Qualification

   26

Section 8.5

    

Hazardous Cargo

   26

Section 8.6

    

Aircraft Payload; Limitations

   26 ARTICLE IX      SPARE AIRCRAFT; SUBSTITUTE AIRCRAFT   

Section 9.1

    

Spare Aircraft

   27

Section 9.2

    

Substitute Aircraft

   27 ARTICLE X      OPERATIONS CONTROL REPORTING PROCEDURES   

Section 10.1

    

Reporting Procedures

   27 ARTICLE XI      CONTROL, DIRECTION AND OPERATING AUTHORITY   

Section 11.1

    

Carrier Authority

   28

Section 11.2

    

Flight Crew Control

   28

Section 11.3

    

Authorizations

   29

Section 11.4

    

Access to Locations

   29

Section 11.5

    

Operating Requirements

   29

Section 11.6

    

Independent Contractors

   29 ARTICLE XII      REPRESENTATIONS, WARRANTIES AND COVENANTS   

Section 12.1

    

Representations, Warranties and Covenants

   30

Section 12.2

    

Representations, Warranties and Covenants of DHL

   31 ARTICLE XIII      INSURANCE   

Section 13.1

    

Insurance

   32

Section 13.2

    

Notification of Default

   34 ARTICLE XIV      INDEMNIFICATION   

Section 14.1

    

Indemnification by ABX

   34

Section 14.2

    

Indemnification by DHL

   35

Section 14.3

    

Survival

   36

Section 14.4

    

Cooperation

   36

Section 14.5

    

Subrogation

   36 ARTICLE XV      FORCE MAJEURE   

Section 15.1

    

Suspension of Obligations

   37

Section 15.2

    

Substitute Performance

   37

Section 15.3

    

Cancellation

   37

 

ii



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

ARTICLE XVI      EVENTS OF DEFAULT    37

Section 16.1

    

ABX Events of Default

   37

Section 16.2

    

DHL Events of Default

   38

Section 16.3

    

Remedies Upon Event of Default

   39

Section 16.4

    

Non-Exclusive Remedy

   40

Section 16.5

    

Limitation of Damages

   40 ARTICLE XVII      MISCELLANEOUS   

Section 17.1

    

Cooperation and Good Faith

   40

Section 17.2

    

Time of the Essence

   40

Section 17.3

    

Applicable Law

   40

Section 17.4

    

Jurisdiction; Waiver of Jury Trial; Attorneys’ Fees

   40

Section 17.5

    

Notices

   41

Section 17.6

    

Amendments; Waivers

   41

Section 17.7

    

Binding Effect; Assignments

   42

Section 17.8

    

Execution in Counterparts

   42

Section 17.9

    

Headings; Certain Construction Rules

   42

Section 17.10

    

Entire Agreement

   42

Section 17.11

    

Severability

   42

Section 17.12

    

No Third-Party Rights

   43

Section 17.13

    

Expenses

   43

Section 17.14

    

Publicity

   43 EXHIBIT A      DP Guaranty    EXHIBIT B      ATSG Guaranty    EXHIBIT C
     Conversation and Delivery Schedule for Nine (9) 767 PTF Aircraft    EXHIBIT
D      Form of Aircraft Lease Agreement for 767 PTF Aircraft    EXHIBIT E     
Form of Sublease    EXHIBIT F      Transition Fleet as of the Effective Date   
EXHIBIT G      Flight Schedule    EXHIBIT H      Compensation    EXHIBIT I     
Fuel Policies and Procedures    EXHIBIT J      ABX Owned Aircraft Handling
Equipment    EXHIBIT K      Reimbursable Expenses   

 

iii



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

AIR TRANSPORTATION SERVICES AGREEMENT

THIS AIR TRANSPORTATION SERVICES AGREEMENT (this “Agreement”), made as of this
             day of March, 2010, to commence effective March 31, 2010, by and
between ABX AIR, INC., a Delaware corporation (“ABX”) and DHL NETWORK OPERATIONS
(USA), INC., an Ohio corporation (“DHL”) (DHL and ABX may hereinafter each be
referred to individually as a “Party” and collectively as the “Parties” from
time to time);

WITNESSETH:

WHEREAS, DHL is a United States (“U.S.”) licensed freight forwarder and an
express delivery services provider; and

WHEREAS, ABX is a U.S. certificated air carrier with authority to offer
scheduled and charter air cargo services to the public; and

WHEREAS, DHL owns and/or leases a fleet of Boeing 767-200 series freighter
aircraft, including certain Boeing 767-200 series freighter aircraft that have
been or will be leased from ABX or its Affiliate, each of which has been or will
be converted to a standard cargo door configuration; and

WHEREAS, DHL desires for ABX to (i) convert certain Boeing 767-200 series
aircraft to a standard cargo door configuration and lease such aircraft to DHL;
(ii) provide flight crews for and operate certain Boeing 767-200 series
freighter aircraft on certain air routes within the U.S. Service Area (as
defined herein); (iii) perform or cause to be performed certain maintenance
services on such aircraft; and (iv) provide certain insurance coverage for such
aircraft and with respect to the services to be provided pursuant to this
Agreement; and ABX hereby agrees to perform such services and provide such
insurance coverage, in each case, upon and subject to the terms and conditions
of this Agreement; and

WHEREAS, as an inducement for ABX to enter into this Agreement, Deutsche Post
AG, a corporation formed under the laws of Germany, is concurrently herewith
entering into the guaranty in the form attached hereto as Exhibit A (the “DP
Guaranty”); and

WHEREAS, as an inducement for DHL to enter into this Agreement, Air Transport
Services Group, Inc., a corporation formed under the laws of Delaware, is
concurrently herewith entering into the guaranty in the form attached hereto as
Exhibit B (the “ATSG Guaranty”);

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, DHL and ABX hereby
agree as follows:

 

1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings specified or referred to in this Section and shall be equally
applicable to both the singular and plural forms:

“767 PC Aircraft” is defined in Section 3.5.

“767 PTF Aircraft” is defined in Section 3.2(a).

“767 SF Aircraft” is defined in Section 3.3.

“ABX Material Adverse Effect” shall mean any material adverse change, event,
circumstance or development with respect to the business, assets, liabilities,
capitalization, prospects, condition (financial or other), or results of
operations of ATSG or ABX that could reasonably be expected to have an material
adverse effect on ABX’s performance of the Services.

“ACMI Termination Agreement” means that certain Mutual Termination Agreement and
Release made among DPWN Holdings (USA), Inc., DHL Network Operations (USA),
Inc., DHL Express (USA), Inc., Air Transport Services Group, Inc., and ABX Air,
Inc., dated as of the date of this Agreement.

“ABX Termination Fee” is defined in Section 4.2(b).

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. The term “control” (including,
with correlative meanings, the terms “controlled by” and under “common control
with”) means the possession of power to direct the management and policies of
the referenced Person, whether through ownership interests, by contract or
otherwise.

“Aircraft” means each of those Boeing 767-200 series freighter aircraft that ABX
is operating under this Agreement from time to time, including 767 SF Aircraft,
767 PTF Aircraft, Bridging Aircraft, 767 PC Aircraft, Other ABX Aircraft or
Other DHL Aircraft.

“Aircraft Lease Agreement” means each of those aircraft lease agreements dated
either as of the date of this Agreement or during the Term pursuant to which ABX
or its Affiliate is leasing Aircraft to DHL or its Affiliate, including those
aircraft lease agreements arising from the Lease Assumption and Option
Agreement.

“Aircraft Status Report” is defined in Section 10.1(a).

“Airline Controllable Delay” means an aircraft delay due to circumstances within
the reasonable control of ABX, as determined in accordance with the prior
practice of the Parties, including (i) the mechanical breakdown of an Aircraft;
(ii) the acts or omissions of a Flight Crew; or (iii) flight planning, flight
following or dispatch issues.

 

2

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

“AMES” is defined in Section 3.9(a)(ii).

“Anniversary Date” means each April 1st occurring during the Term of this
Agreement with the first Anniversary Date being April 1st, 2011 (the “First
Anniversary Date”).

“Arrival Performance” means, with respect to all flights flown in performing the
Services (including cancelled flights) in any given month, arrival within not
more than fifteen (15) whole minutes after the scheduled arrival time for each
flight; provided, however, that in determining whether a flight has arrived
within not more than fifteen (15) whole minutes after its scheduled arrival
time, delays that are attributable to (i) factors other than an Airline
Controllable Delay; (ii) a Temporary Schedule Change; or (iii) a Force Majeure
shall be excluded.

“Base Fleet Aircraft” is defined in Section 3.4(a).

“Bridgestone Agreement” means that certain Aircraft Tire Services Agreement
between Bridgestone Aircraft Tire (USA), Inc. and ABX Air, Inc., dated April 1,
1998.

“Bridging Aircraft” is defined in Section 3.4(a).

“Business Day” means any day other than a Saturday or Sunday or a day on which
national banking institutions in New York are authorized or obligated by law or
executive order to be closed.

“Collective Bargaining Agreement” means that certain labor agreement between ABX
and the International Brotherhood of Teamsters, the collective bargaining
representative for ABX’s pilot employees, dated August 14, 2003, and subject to
a tentative agreement, ratified on November 18, 2009, which tentative agreement
shall become effective on the Effective Date.

“Contract Year” means, in respect of the first Contract Year, the period from
the Effective Date to 12:00 AM Eastern Time on the First Anniversary Date. After
the First Anniversary Date, “Contract Year” will mean each subsequent twelve
month period occurring during the Term of this Agreement, running from 12:01 AM
Eastern Time on an Anniversary Date to 12:00 AM Eastern Time on the immediately
following Anniversary Date.

“CRAF” and “CRAF Services” are defined in Section 6.3(c).

“Daily Flight Summary Report” is defined in Section 10.1(f).

“Delta Component Agreement” means that certain Airframe Component Repair and
Maintenance Agreement between Delta Air Lines, Inc. and ABX Air, Inc., dated
December 1, 2003.

“Delta Engine Agreement” means that certain Engine Repair Agreement between
Delta Air Lines, Inc. and ABX Air, Inc., dated July 1, 2005.

“DHL Breakup Fee” is defined in Section 4.2(a).

 

3

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

“DHL Letter Agreement” means that certain Letter of Agreement to Amend and
Restate that certain First Non-Negotiable Promissory Note, between ABX and DPWN
Holdings, Inc., dated March 16, 2009.

“DHL Material Adverse Effect” shall mean any material adverse change, event,
circumstance or development with respect to the business, assets, liabilities,
capitalization, prospects, condition (financial or other), or results of
operations of Deutsche Post AG or DHL that could reasonably be expected to have
an material adverse effect on DHL’s performance of its obligations hereunder.

“DHL Note” means that certain Amended and Restated First Non-Negotiable
Promissory Note, dated May 8, 2009, issued by ABX to DHL in the original
principal amount of $31,000,000.

“DOT” means the U.S. Department of Transportation or any successor Governmental
Authority.

“Effective Date” means 11:59:59 PM Eastern Time on March 31, 2010.

“FAA” means the U.S. Federal Aviation Administration or any successor
Governmental Authority.

“Flight Crew” is defined in Section 3.7(a).

“Flight Schedule” means the schedule attached hereto at Exhibit G, as amended
from time to time in accordance with this Agreement.

“Force Majeure” means acts or events not within the control of the Party bound
to perform and which, by the exercise of due diligence, such Party is unable to
overcome. A Force Majeure includes acts of God; adverse weather preventing or
affecting flight operations; strikes, lockouts, job actions, industrial
disturbances, service disruptions or other labor disputes (whether to themselves
or their corporate Affiliates); acts of the public enemy; wars; acts of
terrorism national emergency; shutdown of airspace; embargoes; blockades; riots;
epidemics; lightning; earthquakes; floods; tornadoes; explosions; failure of
public utilities; unavailability of fuel; U.S. military airlift emergency
activation of the CRAF; the inability to secure landing slots, and; the failure
or refusal of, or revocation after issuance by, a Governmental Authority of
those approvals, clearances, permits, and operating authorities described in
Section 11.3. It is understood that the requirement that any Force Majeure shall
be remedied shall not require the settlement of strikes or lockouts by acceding
to the demands of the other Party to this Agreement or any other third party
when such course is inadvisable in the discretion of the Party having the
difficulty. Furthermore, it is understood that an Airline Controllable Delay
involving the mechanical failure of an Aircraft shall not be considered an event
of Force Majeure.

“GOM” means ABX’s FAA-approved Ground Operations Manual, as amended from time to
time.

 

4

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

“Governmental Authority” means any foreign, federal, state, provincial or local
government or any agency, subdivision or instrumentality of any of the
foregoing, including any court, tribunal, department, bureau, commission or
board, or any quasi-governmental or private body exercising any regulatory,
taxing, inspecting or other governmental authority.

“Heavy Maintenance Agreement” means that certain Heavy Maintenance Agreement
between ABX Air, Inc. and Airborne Maintenance and Engineering Services, Inc.,
dated June 15, 2009, as amended on November 9, 2009.

“IATA” means the International Air Transport Association.

“ICAO” means the International Civil Aviation Organization.

“Lease Assumption and Option Agreement” means that certain Aircraft Lease
Assumption and Option Agreement between DHL and ABX, dated on or about May 29,
2009, as amended on February 12, 2010, and again amended as of the date of this
Agreement (the “Second Amendment to the Lease Assumption and Option Agreement”).

“Legal Requirement” means any statute, ordinance, code, law, rule, regulation,
order or other requirement, standard or procedure enacted, adopted or applied by
any Governmental Authority (including judicial decisions applying common law or
interpreting any other Legal Requirement) applicable to a Person, its business
and its operations.

“Managed Services Agreement” is defined in Section 5.3.

“Mandatory Renewal Period” is defined in Section 4.1(b).

“Monthly Disincentive Credit” is defined in Section 6.2.

“Monthly Incentive Bonus” is defined in Section 6.2.

“Notification Date” is defined in Section 7.8.

“Other ABX Aircraft” is defined in Section 3.6(a).

“Other DHL Aircraft” is defined in Section 3.6(c).

“Outside Delivery Date” is defined in Section 3.4(b).

“Person” means any individual, corporation, partnership, limited liability
company, limited partnership, joint venture, association, joint-stock company,
trust, Governmental Authority or other entity.

“Reimbursable Expenses” means reasonable (to the extent within ABX’s control),
out-of-pocket costs and expenses, without markup, incurred on an arms-length
basis by ABX as necessary for the performance of the Services hereunder and as
set forth herein.

“Renewal Period” is defined in Section 4.1(b).

 

5

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

“Services” is defined in Section 3.1.

“SGHA” means the IATA 2004 Standard Ground Handling Agreement, provided that,
the arbitration provisions contained therein shall be deleted.

“Spare Aircraft” means a Boeing 767-200 series freighter aircraft owned by ABX
or its Affiliate and equipped with a standard cargo door.

“Supervening Law Change” is defined in Section 1(c) of Exhibit H.

“Supplemental Flying” is defined in Section 6.3(b).

“Temporary Schedule Change” is defined in Section 3.8(c).

“Term” is defined in Section 4.1(a).

“TSA” means U.S. Transportation Security Administration or any successor
Governmental Authority.

“U.S.” is defined in the Recitals hereto.

“U.S. Service Area” means the forty-eight (48) contiguous United States, Alaska
and Puerto Rico.

“Weekly Base Rate” means the base amount to be paid to ABX by DHL each week for
the Services under this Agreement, which amount is set forth in Exhibit G and is
subject to adjustment from time to time as provided in Exhibits G and H.
Payments of the Weekly Base Rate for any partial week shall be pro-rated on a
daily basis based on a five day week commencing on Monday.

“Weekly Variable Rate” means the estimated amount to be reimbursed to ABX by DHL
each week for the costs incurred by ABX on a power-by-the-hour basis under the
Delta Engine Agreement and Delta Component Agreement and on a cost-per-landing
basis under the Bridgestone Agreement, or any successor(s) to those agreements
approved by DHL, which approval shall not be unreasonably withheld or delayed,
which amount is set forth in Exhibit G and is subject to adjustment from time to
time as provided in Exhibits G and H. Payments of the Weekly Variable Rate for
any partial week shall be pro-rated on a daily basis based on a five day week
commencing on Monday.

ARTICLE II

CONDITIONS PRECEDENT

Section 2.1 ABX Conditions Precedent. ABX’s obligation to commence the
performance of the Services and its other duties and obligations hereunder as of
the Effective Date shall be subject to the satisfaction of each of the following
conditions precedent:

(a) Deutsche Post AG shall have executed and delivered to ABX the DP Guaranty,
in the form attached as Exhibit A and such guaranty shall be in full force and
effect;

 

6

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(b) ABX shall have received a certificate of insurance issued by the insurer or
broker for DHL, evidencing DHL’s compliance with the insurance provisions of
Article XIII hereof;

(c) DHL shall have executed and delivered to ABX a counterpart of the ACMI
Termination Agreement and such agreement shall be in full force and effect;

(d) DHL shall have executed and delivered to ABX a counterpart of the Second
Amendment to the Lease Assumption and Option Agreement and such agreement (as
amended) shall be in full force and effect;

(e) DHL shall have executed and delivered to ABX a counterpart of a lease, in
the form attached hereto as Exhibit D, and a sublease, in the form attached
hereto as Exhibit E, for each of the three (3) 767 PTF Aircraft described in
Exhibit F and such agreements shall be in full force and effect;

(f) DHL shall have executed and delivered to ABX a counterpart of a sublease, in
the form attached hereto as Exhibit E, for each of the four (4) 767 SF Aircraft
described in Exhibit F and in the Lease Assumption and Option Agreement and such
agreements shall be in full force and effect;

(g) The representations and warranties of DHL in Article XII shall be true and
correct in all respects as of the date hereof and as of the Effective Date;

(h) A DHL Material Adverse Effect shall not have occurred; and

(i) No order, injunction or other legal or regulatory restraint challenging this
Agreement, or limiting or restricting DHL’s performance under this Agreement,
shall be in effect, nor shall any legal proceeding brought by any Government
Authority, seeking any of the foregoing be pending, nor shall there be any legal
proceeding pending or threatened against DHL, Deutsche Post AG or their
respective Affiliates, or any of their respective rights, properties or assets,
or any of their officers, directors or employees, that individually or in the
aggregate, could result in a DHL Material Adverse Effect.

Section 2.2 DHL Conditions Precedent. DHL’s obligation to commence the
performance of its duties and obligations hereunder as of the Effective Date
shall be subject to the satisfaction of each of the following conditions
precedent:

(a) Air Transport Services Group, Inc. shall have executed and delivered to DHL
the ATSG Guaranty, in the form attached hereto as Exhibit B and such guaranty
shall be in full force and effect;

(b) DHL shall have received a certificate of insurance issued by the insurer or
broker for ABX, evidencing ABX’s compliance with the insurance provisions of
Article XIII hereof;

 

7

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(c) ABX shall have executed and delivered to DHL a counterpart of the ACMI
Termination Agreement and such agreement shall be in full force and effect;

(d) ABX shall have executed and delivered to DHL a counterpart of the Second
Amendment to the Lease Assumption and Option Agreement and such agreement (as
amended) shall be in full force and effect;

(e) ABX shall have executed and delivered to DHL a counterpart of a lease, in
the form attached hereto as Exhibit D, and a sublease, in the form attached
hereto as Exhibit E, for each of the three (3) 767 PTF Aircraft described in
Exhibit F and such agreements shall be in full force and effect;

(f) ABX shall have executed and delivered to DHL a counterpart of a sublease, in
the form attached hereto as Exhibit E, for each of the four (4) 767 SF Aircraft
described in Exhibit F and in the Lease Assumption and Option Agreement and such
agreements shall be in full force and effect;

(g) The representations and warranties of ABX in Article XII shall be true and
correct in all respects as of the date hereof and as of the Effective Date;

(h) An ABX Material Adverse Effect shall not have occurred; and

(i) No order, injunction or other legal or regulatory restraint challenging this
Agreement, or limiting or restricting ABX’s performance under this Agreement,
shall be in effect, nor shall any legal proceeding brought by any Government
Authority, seeking any of the foregoing be pending, nor shall there be any legal
proceeding pending or threatened against ATSG, ABX or their respective
Affiliates, or any of their respective rights, properties or assets, or any of
their officers, directors or employees, that individually or in the aggregate,
could result in an ABX Material Adverse Effect.

ARTICLE III

SERVICES

Section 3.1 Engagement of ABX. DHL hereby retains ABX to (i) convert and lease
to DHL certain Aircraft; (ii) lease or sublease from DHL certain Aircraft;
(iii) provide Flight Crews for and operate certain Aircraft pursuant to the
Flight Schedule within the U.S. Service Area; (iv) perform or cause to be
performed maintenance services on such Aircraft; and (v) provide insurance
coverage for such Aircraft and with respect to the performance of the services
hereunder; and (vi) satisfy all of its other obligations as set forth in Article
V and elsewhere in this Agreement and its Exhibits (hereinafter, individually
and collectively referred to as the “Services”); and ABX hereby agrees to
perform such Services, in each case, upon and subject to the terms and
conditions of this Agreement.

 

8

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 3.2 Arrangements with Respect to Nine (9) Boeing 767-200PTF Series
Freighter Aircraft.

(a) ABX shall, or shall cause its Affiliate, to convert nine (9) Boeing 767-200
series freighter aircraft described in Exhibit C (each, a “767 PTF Aircraft”) to
a standard cargo door configuration pursuant to the schedule contained in such
Exhibit. After each such 767 PTF Aircraft has been converted and redelivered
ready for revenue service, ABX shall, or shall cause its Affiliate, as lessor,
to lease to DHL or its Affiliate, and DHL shall, or shall cause its Affiliate,
as lessee, to lease from lessor, each of the 767 PTF Aircraft for a monthly
lease rate of $[*] cash rent per month and a term of seven (7) years pursuant to
the form of lease attached hereto as Exhibit D, commencing as of the date that
each such 767 PTF Aircraft is delivered by lessor to lessee in standard cargo
door configuration and ready for revenue service.

(b) ABX, as sublessee, shall sublease from such lessee set forth in
Section 3.2(a), as sublessor, and such sublessor shall sublease to ABX, each of
the 767 PTF Aircraft described in Section 3.2(a), pursuant to the form of
sublease attached hereto as Exhibit E, which sublease shall be intended by the
parties thereto as an operating lease and not as a capital lease, commencing as
of the date that each such 767 PTF Aircraft is leased in accordance with
Section 3.2(a) and terminating on the date that the operation by ABX of each
such 767 PTF Aircraft is terminated by DHL pursuant to and in accordance with
this Agreement. Concurrent with the commencement of each such sublease, ABX
shall operate each such 767 PTF Aircraft during the Term and according to the
Flight Schedule, subject to DHL’s right to terminate the operation of such 767
PTF Aircraft and the other terms and conditions of this Agreement. DHL shall
reimburse ABX hereunder for the rent incurred under each such sublease pursuant
to the procedure set forth in Section 7.4 and such rent shall be considered a
Reimbursable Expense.

Section 3.3 Arrangements with Respect to Four (4) Boeing 767-200SF Series
Freighter Aircraft. ABX, as sublessee, shall sublease from DHL or its Affiliate,
as sublessor, each of the four (4) Boeing 767-200SF series freighter aircraft
(each, a “767 SF Aircraft”) that ABX or its Affiliate leases to such sublessor
in accordance with the Lease Assumption and Option Agreement, pursuant to the
form of sublease attached hereto as Exhibit E, which sublease shall be intended
by the parties thereto as an operating lease and not as a capital lease,
commencing as of the date that each such 767 SF Aircraft is leased by ABX or its
Affiliate to such sublessor and terminating on the date that the operation by
ABX of each such 767 SF Aircraft is terminated by DHL pursuant to and in
accordance with this Agreement. Concurrent with the commencement of each such
sublease, ABX shall operate such 767 SF Aircraft during the Term and according
to the Flight Schedule, subject to DHL’s right to terminate operation of each
such 767 SF Aircraft and the other terms and conditions of this Agreement. DHL
shall reimburse ABX hereunder for the rent incurred under each such sublease
pursuant to the procedure set forth in Section 7.4 and such rent shall be
considered a Reimbursable Expense.

Section 3.4 Bridging Aircraft.

(a) The nine (9) 767 PTF Aircraft described in Section 3.2(a) and the four
(4) 767 SF Aircraft described in Section 3.3 shall each constitute a “Base Fleet
Aircraft” which ABX shall operate during the Term according to this Agreement,
except as provided in this section 3.4(a).

 

9

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Beginning on the Effective Date, except to the extent provided in Section 3.5,
ABX shall operate a Boeing 767-200 series freighter aircraft, equipped with a
standard cargo door, owned by ABX or its Affiliate (each a “Bridging Aircraft”)
in substitution for a 767 PTF Aircraft during the period prior to the lease and
sublease of a 767 PTF Aircraft to DHL or its Affiliate as set forth in Sections
3.2(a) and (b). DHL shall, except to the extent provided in Section 3.4(d), pay
to ABX for each such Bridging Aircraft a monthly fee of $[*] per month, plus
$[*] per month to cover the allocated cost of C-checks, during the period that
ABX is operating such Bridging Aircraft under this Agreement, which amounts
shall be in addition to the other fees and expenses provided for herein,
provided that DHL shall not be obligated to reimburse ABX for the costs to
perform heavy maintenance services on such Bridging Aircraft in accordance with
Section 3.9(a)(ii). Payments of the monthly fees for any Bridging Aircraft for
any partial month shall be pro-rated on a daily basis based on the actual number
of days in the relevant month.

(b) In the event that a 767 PTF Aircraft is not delivered to DHL or its
Affiliate in accordance with Section 3.2(a) within one hundred twenty (120) days
of the designated modification redelivery date set forth in Exhibit C (the
“Outside Delivery Date”), then, except to the extent such delay is attributable
to an event of Force Majeure or the conversion by DHL of one or more of its own
Boeing 767-200PC series freighter aircraft to a standard cargo door
configuration as provided in the Lease Assumption and Option Agreement, ABX
shall, or shall cause its Affiliate, as lessor, to lease to DHL or its
Affiliate, and DHL shall, or shall cause its Affiliate, as lessee, to lease from
such lessor, a Bridging Aircraft on the same terms as those for the lease of a
767 PTF Aircraft (including a monthly rent of $[*], and substantially in
accordance with the form of lease set forth in Exhibit D, effective as of the
Outside Delivery Date, provided that such lease shall be subject to termination
on the date that such lessor delivers to such lessee a 767 PTF Aircraft in
standard cargo door configuration and ready for revenue service and such 767 PTF
Aircraft is leased and subleased in accordance with Sections 3.2(a) and (b), and
provided, further, that the lease term for such 767 PTF Aircraft will be reduced
by the duration of the term of the then expired lease for such Bridging
Aircraft, such that the lease term for such 767 PTF Aircraft plus the lease term
of the then expired lease for the Bridging Aircraft will equal a total of seven
(7) years.

(c) In the event that ABX or its Affiliate leases to DHL or its Affiliate a
Bridging Aircraft in accordance with Section 3.4(b), then (i) such Bridging
Aircraft shall thereupon be considered a Base Fleet Aircraft; and (ii) ABX, as
sublessee, shall sublease from such lessee set forth in Section 3.4(b), as
sublessor, and such sublessor shall sublease to ABX, such Bridging Aircraft for
operation by ABX under this Agreement, pursuant to the form of sublease attached
hereto as Exhibit E, commencing as of the date that such Bridging Aircraft is
leased in accordance with Section 3.4(b) and terminating on the date that the
operation by ABX of such Bridging Aircraft is terminated pursuant to and in
accordance with this Agreement.

(d) In the event that all of the 767 PTF Aircraft are not delivered ready for
revenue service to DHL or its Affiliate in accordance with Section 3.2(a) on or
before March 31, 2011, then, except to the extent such delay is attributable to
an event of Force Majeure or the conversion by DHL of one or more of its own
Boeing 767-200PC series aircraft to a standard cargo door configuration as
provided in the Lease Assumption and Option Agreement, the monthly fee for any
remaining Bridging Aircraft shall be reduced to $[*] cash rent per month, plus
$[*] per month for the allocated cost of C-checks, during the period prior to
the delivery, ready for revenue service, of a 767 PTF Aircraft in substitution
for each such Bridging Aircraft.

 

10

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 3.5 Transition Fleet. Beginning on the Effective Date, ABX shall operate
in accordance with the Flight Schedule (i) seven (7) Base Fleet Aircraft,
(ii) four (4) Bridging Aircraft and (iii) two (2) Boeing 767-200PC series
aircraft equipped with a non-standard cargo door (each, a “767 PC Aircraft”),
all as set forth in Exhibit F. ABX shall make commercially reasonable efforts to
replace one of the 767 PC Aircraft with a 767 PTF Aircraft on or before May 1,
2010 and the other 767 PC Aircraft with a 767 PTF Aircraft on or before June 1,
2010, which 767 PTF Aircraft shall then become a Base Fleet Aircraft. The
Bridging Aircraft shall be replaced by Base Fleet Aircraft as such Base Fleet
Aircraft are leased and subleased as set forth in Sections 3.2(a) and (b) and
Section 3.3. DHL shall pay to ABX for each such 767 PC Aircraft a monthly fee of
$[*], which amount shall be in addition to the other fees and expenses provided
for herein, provided, that such fee shall not apply to any such 767 PC Aircraft
that are owned by DHL, and provided further, that DHL will not be obligated to
reimburse ABX for the costs to perform heavy maintenance services on such 767 PC
Aircraft as provided in Section 3.9(a)(ii). Payments of monthly fees for any 767
PC Aircraft for any partial month shall be pro-rated on a daily basis based on
the actual number of days in the relevant month.

Section 3.6 Other Aircraft.

(a) Other ABX Aircraft. DHL may request to lease from ABX or its Affiliate other
Boeing 767-200 series freighter aircraft (each an “Other ABX Aircraft”) in the
same configuration as a 767 PTF Aircraft or 767 SF Aircraft from time to time
during the Term for a lease term of up to five (5) years. The monthly lease rate
and term for each such Other ABX Aircraft shall be negotiated on a case by case
base, but will not exceed $[*] per month and a term of five (5) years. ABX or
its Affiliate shall lease such Other ABX Aircraft to DHL, subject to
availability as determined by ABX in its reasonable discretion.

(b) ACMI Services. DHL may request to contract with ABX from time to time during
the Term for the operation by ABX of Boeing 767-200 series freighter aircraft on
a short-term ACMI basis. ABX will provide such services to DHL [*] on a short
term ACMI basis, and such services will not be subject to the terms of this
Agreement. The provision of such services shall be terminable by DHL or ABX upon
providing sixty (60) days prior written notice to the other Party. ABX will
perform such services for DHL on a short-term ACMI basis, subject to aircraft
availability as determined by ABX in its reasonable discretion.

(c) Other DHL Aircraft. At DHL’s request, and upon the provision of at least
sixty (60) days prior written notice, ABX shall, as soon as reasonably
practicable, lease or sublease from DHL or its Affiliate other Boeing 767-200
series freighter aircraft that are owned or controlled by DHL or its Affiliate
and in the same configuration as a 767 PTF Aircraft or a 767 SF Aircraft for
operation or maintenance by ABX under this Agreement and subject to its terms
and conditions (including Exhibit H) (each an “Other DHL Aircraft”). The terms
of each such lease or sublease will be substantially as set forth in Exhibit D,
except that DHL shall reimburse ABX under and pursuant to this Agreement for any
rent incurred by ABX pursuant to such lease or sublease, as well as other costs
required to be paid by ABX to DHL pursuant to such lease or

 

11

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

sublease, and such rent and other costs shall be considered a Reimbursable
Expense payable by DHL according to the procedure set forth in Section 7.4, and
DHL or its Affiliate, as lessor or sublessor, shall have the right to terminate
such leases or subleases without penalty upon the provision of thirty (30) days
prior written notice.

Section 3.7 Flight Crews.

(a) General. ABX shall provide a sufficient number of flight crews in order to
operate the Aircraft in accordance with the Flight Schedule set forth in Exhibit
G. Each flight crew shall consist of a captain and a first officer, both of
which shall be employees of ABX, possess current, valid licenses and be fully
qualified to operate the Aircraft in compliance with all applicable Legal
Requirements (each, a “Flight Crew”).

(b) Number of Aircraft. The total number of Aircraft that shall be in service
under this Agreement and for which ABX shall be responsible for operating and
providing Flight Crews is set forth in Exhibit G; provided that no less than
thirteen (13) Aircraft will be in service as of the Effective Date of this
Agreement; and provided further that such number may be reduced and increased by
DHL from time to time according to the provisions of Exhibit H and the
Aircraft/Crew Flight Table attached thereto and the provisions of Section 3.7(c)
below.

(c) DHL’s Operating Requirements. ABX shall have the right, subject to
Section 4.2(e), during the initial five (5) years of the Term to operate on
behalf of DHL under this Agreement up to thirteen (13) Boeing 767-200 series
freighter aircraft on air routes for which the origin and destination are within
the U.S. Service Area, provided, that any other Boeing 767-200 series freighter
aircraft that are operated by ABX on behalf of DHL or its Affiliates anywhere in
the world will count towards such thirteen (13) aircraft requirement. At any
time and from time to time, DHL may contract with third parties for the
operation of Boeing 767-200 series freighter aircraft on air routes for which
the origin and destination are within the U.S. Service Area that are over and
above such thirteen (13) aircraft requirement. DHL may at any time and from time
to time, subject to ABX’s exclusivity rights set forth above in this
Section 3.7(c), reduce below thirteen (13) the number of Boeing 767-200 series
freighter aircraft operated by ABX in the event that it ceases operating or
causing to be operated such aircraft on routes for which the origin and
destination are within the U.S. Service Area, and may add back any such reduced
aircraft at any time. DHL may, in its reasonable discretion, terminate ABX’s
exclusivity rights under this Section 3.7(c) upon providing written notice in
the event of a strike or other job action or service disruption by the
collective bargaining representative for the Flight Crews or the Flight Crews
that materially interferes with ABX’s ability to meet its obligations under this
Agreement, as determined by DHL in its reasonable discretion. ABX shall defend,
indemnify and hold harmless the DHL Indemnified Parties from and against any and
all claims by the collective bargaining representative for the Flight Crews
arising from DHL’s termination of ABX’s exclusivity rights in accordance with
this Section 3.7(c). For the avoidance of doubt, (i) exercise of DHL’s rights
under Article XV are permissible under, and shall not be deemed a violation of,
this Section 3.7(c); and (ii) this Section 3.7(c) and the exclusivity
contemplated herein shall be of no further force or effect upon termination of
this Agreement under Section 4.2 hereof.

 

12

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 3.8 Routing, Schedule, Frequency and Cargo Payload.

(a) Flight Schedule. The routings, schedule and frequency for scheduled flights
are set forth in the Flight Schedule attached hereto as Exhibit G and take into
account applicable FAA Flight Crew duty limitations. The Flight Schedule shall
be limited to air routes for which the origin and destination are within the
U.S. Service Area, except as otherwise agreed in writing from time to time.

(b) Amendment of Flight Schedule. The Flight Schedule may be amended from time
to time upon the written agreement of the Parties, subject always to
(i) aircraft scheduling and FAA Flight Crew duty limitations; (ii) landing
and/or take-off curfews or slot restrictions; (iii) normal scheduled aircraft
maintenance requirements as provided for in ABX’s FAA-approved maintenance
program; (iv) flight times based on The Boeing Corporation’s eighty-five percent
(85%) average winds, adjusted twice each year for seasonal changes;
(v) historical taxi times; and (vi) other material operational factors. Except
to the extent otherwise agreed from time to time, DHL shall provide ABX with at
least sixty (60) days prior written notice of a proposed amendment to the Flight
Schedule resulting in an increase in the number of Flight Crews and at least
thirty (30) days prior written notice of an amendment to the Flight Schedule
resulting in a reduction in the number of Flight Crews. Notwithstanding the
foregoing, ABX shall make commercially reasonable efforts to accommodate DHL’s
scheduling requirements as soon as reasonably practicable, with any amendments
incorporated into a revised Exhibit G, setting forth the total number of
Aircraft to be operated by ABX in performing the Services, the Weekly Base Rate
and Weekly Variable Rate, and the amended Flight Schedule. Such amendments will
be made in accordance with Exhibit H.

(c) Temporary Schedule Changes. DHL may from time to time during the Term,
temporarily change the departure time, the scheduled air routes or the
termination points as outlined in the Flight Schedule without amending the
Flight Schedule (such a change without amendment to the Flight Schedule shall be
referred to as a “Temporary Schedule Change”). DHL shall provide ABX with prior
written notice of each Temporary Schedule Change and ABX shall make commercially
reasonable efforts to implement each Temporary Schedule Change as promptly as
practicable. Such changes will be made in accordance with Exhibit H.

Section 3.9 Aircraft Maintenance Services.

(a) ABX will maintain or cause to be maintained each Aircraft in accordance with
ABX’s FAA-approved maintenance program and, as applicable, the terms of the
aircraft lease or sublease agreement pertaining to such Aircraft, pursuant to
the following:

(i) Line Maintenance. ABX will provide or cause to be provided turn maintenance
and scheduled and unscheduled line maintenance services on the Aircraft.

(ii) Heavy Maintenance. ABX shall cause its Affiliate, Airborne Maintenance and
Engineering Services, Inc. (“AMES”), to perform or cause to be performed, heavy
maintenance services (C-check and above) on the Aircraft in accordance with the
Heavy Maintenance Agreement. Notwithstanding the terms of the Heavy Maintenance
Agreement, ABX shall cause AMES to agree to the following hourly labor rates for

 

13

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

A&P Technicians for the first three Contract Years of the Agreement: $[*] for
the first Contract Year, [*] for the second Contract Year and $[*] for the third
Contract Year. ABX will reasonably consult with DHL regarding the scope of heavy
maintenance services to be performed on the Aircraft as well as the scope of
non-routine services to be performed on the Aircraft arising from the
performance of such heavy maintenance services, and DHL may have a
representative on site at the AMES facility for this purpose. At the end of the
third (3rd) Contract Year, ABX will, upon DHL’s request, rebid the performance
of heavy maintenance services with AMES and no less than three (3) other FAA
approved aircraft heavy maintenance service providers, at least two (2) of which
will be based in the U.S., and will reasonably consult with DHL on the selection
of such provider. In the event of any conflict between the terms of this
Agreement and the terms of the Heavy Maintenance Agreement, the terms of this
Agreement shall control. Notwithstanding the foregoing, DHL shall have no
obligation to utilize AMES for the performance of heavy maintenance services on
any Other DHL Aircraft, and may elect to have such services performed by another
FAA approved heavy maintenance service provider, provided, that such provider is
reasonably acceptable to ABX and, provided further, that DHL reimburses ABX for
any additional Reimbursable Expenses associated with ABX’s standard quality
assurance approvals and audits of such provider and for overseeing the services
performed by such provider.

(iii) Certain Lease Obligations. Notwithstanding Sections 3.9(a)(i) and (ii),
each of ABX and DHL (and their respective Affiliates, as applicable) shall
remain obligated under the terms of each Aircraft Lease Agreement for the costs
of complying with Airworthiness Directives and for the costs of satisfying the
return condition requirements upon the termination or expiration of each such
Aircraft Lease Agreement, in each case, to the extent provided therein.

(iv) Scheduled Maintenance of Aircraft. Without limiting its obligations under
Article IX, ABX, at its sole cost and expense, will provide or cause to be
provided replacement lift for an Aircraft when such Aircraft is undergoing
scheduled heavy maintenance.

Section 3.10 Aircraft Modification Representative. In the event that DHL or its
Affiliate elects to convert one or more of their own Boeing 767-200PC series
freighter aircraft to a standard cargo door configuration as provided under the
Lease Assumption and Option Agreement, then DHL shall retain, or cause its
Affiliate to retain, ABX or its Affiliate, as determined by ABX, as its on-site
representative at Israel Aerospace Industries Ltd. (“IAI”) for the conversion of
such aircraft, pursuant and subject to a representation agreement to be agreed
by the Parties. ABX or its Affiliate will perform such services for a fixed
price per aircraft of $[*], plus reimbursement for reasonable, documented travel
expenses. Notwithstanding the foregoing, in the event that two (2) such aircraft
undergo modification on a substantially concurrent basis, then ABX or its
Affiliate will perform such services for a fixed price per aircraft of $[*],
plus reimbursement for reasonable documented travel expenses, with respect to
those two (2) aircraft. Further, in the event that DHL or its Affiliate elects
to convert one or more additional Boeing 767-200 series passenger aircraft or
Boeing 767-200 series freighter aircraft, equipped with a non-standard cargo
door, in each case to a standard freighter configuration, then DHL may, at its
option, retain, or cause its Affiliate to retain, ABX or its

 

14

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Affiliate, as determined by ABX, as its on-site representative at IAI for the
conversion of such additional aircraft, pursuant and subject to a representation
agreement to be agreed by the Parties. ABX will perform such services with
respect to such additional aircraft for a fixed price per aircraft of $[*], plus
reimbursement for reasonable, documented travel expenses.

Section 3.11 Insurance. ABX shall provide aircraft hull and liability insurance
and cargo insurance as more fully described in Article XIII

ARTICLE IV

TERM

Section 4.1 Term.

(a) The term of this Agreement shall commence at 11:59:59 PM Eastern Time on
March 31, 2010 and shall expire at 12:00 AM Eastern Time on April 1, 2015 (the
“Term”), subject to Section 4.1(b) below.

(b) Option to Renew. DHL, at its option, may extend the Term for an additional
period of up to five (5) Contract Years (the “Renewal Period”); provided that
(i) DHL provides ABX with written notice of the exercise of such option on or
before April 1, 2014 and (ii) DHL and ABX consummate a mutually acceptable
amendment to (A) Article VI and Exhibit H hereof, with respect to the
compensation to be paid to ABX, and (B) Section 4.2(a) hereof, with respect to
DHL’s right to terminate for convenience, during such Renewal Period, on or
before September 30, 2014. In the event that DHL and ABX do not consummate such
a mutually acceptable amendment to Article VI, Exhibit H and Section 4.2(a)
hereof on or before such date, then DHL, at its option, may extend the Term for
an additional period expiring at 12:00 AM Eastern Time on April 1, 2017 or at
11:59 PM Eastern Time on the date of termination of the last remaining Aircraft
Lease Agreement, whichever is later (the “Mandatory Renewal Period”); provided
that DHL shall provide ABX with written notice of the exercise of such option on
or before October 31, 2014.

Section 4.2 Termination.

(a) DHL Termination for Convenience. DHL may terminate this Agreement for
convenience in its entirety on the date that it ceases operating or causing to
be operated the Aircraft on air routes for which the origin and destination are
within the US Service Area. DHL shall provide ABX with not less than one-hundred
eighty (180) days prior written notice of such date; provided, however, that DHL
may not provide such notice during the first one-hundred eighty (180) days of
the Term. In the event that DHL terminates this Agreement in its entirety in
accordance with this Section 4.2(a), DHL shall pay to ABX a fee (the “DHL
Breakup Fee”) based on the Contract Year of the date of termination (prorated as
of the date of termination based on the number of days remaining during the
applicable Contract Year), determined as follows:

 

Contract Year

   DHL Breakup Fee

1

   Not Applicable

2

   $[*] to $[*]

3

   $[*] to $[*]

4

   $[*] to $[*]

5

   $[*] to $[*]

 

15

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

DHL shall pay to ABX the DHL Breakup Fee on or before the date of termination of
this Agreement in accordance with this Section 4.2(a), in addition to any other
amounts due and payable to ABX as of the date of termination, and DHL shall have
no further obligations or liabilities to ABX hereunder following such
termination, except with respect to those provisions contained herein which are
intended to survive the termination of this Agreement. The DHL Breakup Fee shall
be the sole amount to which ABX shall be entitled arising from the termination
of this Agreement in accordance with this Section 4.2(a). The DHL Breakup Fee
shall only apply in the case of termination of this Agreement in its entirety
for convenience pursuant to this Section 4.2(a), and, for the avoidance of
doubt, shall not apply in the case of any other termination or expiration of
this Agreement. DHL shall not have the right to terminate this Agreement for
convenience (unless otherwise agreed in accordance with Section 4.1(b)), and
this Section 4.2(a) shall not apply to, any Renewal Period or Mandatory Renewal
Period.

(b) DHL Termination for ABX Event of Default. In the event that DHL terminates
this Agreement in accordance with Article XVI arising from an ABX Event of
Default, ABX shall pay to DHL a termination fee (the “ABX Termination Fee”)
based on the Contract Year of the date of termination (prorated as of the date
of termination based on the number of days remaining during the applicable
Contract Year), determined as follows:

 

Contract Year

   ABX Termination Fee

1

   $[*] to $[*]

2

   $[*] to $[*]

3

   $[*]

4

   $[*]

5

   $[*]

ABX shall pay to DHL such ABX Termination Fee on or before the date of
termination of this Agreement, which ABX Termination Fee, in conjunction with
the termination of this Agreement, shall, except to the extent provided in
Section 2.7(b) of the Mutual Release and Termination Agreement, constitute DHL’s
sole amount or remedy for monetary damages arising from the termination of this
Agreement due to an ABX Event of Default. This Section 4.2(b) shall not apply to
DHL’s termination of this Agreement arising from an ABX Event of Default during
any Renewal Period or Mandatory Renewal Period.

(c) Termination for Supervening Law Change. ABX may terminate this Agreement
upon ninety (90) days prior written notice to DHL in the event that the Parties
are unable to reasonably agree upon an adjustment to the Weekly Base Rate and
the rates contained in the Aircraft/Flight Crew Table attached to Exhibit H
arising from a Supervening Law Change.

(d) Termination for Force Majeure. In the event that a Force Majeure, either as
a whole or affecting one or more Aircraft, shall have continued for thirty
(30) days or more, the Party whose performance is not excused may terminate this
Agreement immediately, upon the provision of written notice to the other Party.

 

16

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(e) Destruction of Aircraft. If an Aircraft is destroyed, or otherwise suffers a
casualty occurrence that would constitute a total loss or a constructive total
loss under the terms of the hull insurance maintained by ABX or DHL with respect
to such Aircraft, then this Agreement shall terminate with respect to such
Aircraft as of the date of the loss, the Weekly Base Rate will be reduced as
provided herein and neither Party shall have any further obligation or liability
to the other with respect to such Aircraft, except to the extent provided as
follows: (i) In the event the Aircraft was subject to an Aircraft Lease
Agreement and was among the nine (9) 767 PTF Aircraft described in
Section 3.2(a) (or a Bridging Aircraft in lieu thereof under the circumstances
described in Section 3.4(b)), then ABX or its Affiliate, as applicable, shall
reimburse to DHL an amount constituting the net present value (utilizing an
eight percent (8%) discount rate) (the “NPV”) of the product of $[*] and the
number of months (prorated for partial months based on the number of days in the
relevant month) that were remaining under the term of such Aircraft Lease
Agreement as of the date of such loss; (ii) In the event that the destruction of
the Aircraft was the fault of ABX, as determined by a Governmental Authority or
recognized court of law having jurisdiction over the matter, then DHL shall have
no obligation to pay to ABX or ABX shall promptly reimburse to DHL, as
applicable, the one-time fee set forth in the Aircraft/Crew Flight Table
attached to Exhibit H for any reduction in the number of Flight Crews resulting
from the destruction of such Aircraft; and (iii) ABX’s exclusivity right with
respect to the operation of up to thirteen (13) Boeing 767-200 series freighter
aircraft during the initial five (5) years of the Term shall be reduced by one
(1) aircraft, unless and until such time as ABX or its Affiliate, as lessor,
leases to DHL or its Affiliate, as lessee, and such lessee leases from such
lessor, a Boeing 767-200 series freighter aircraft, equipped with a standard
cargo door, in substitution for such Aircraft.

(f) For the avoidance of doubt, DHL shall have no obligation to pay to ABX any
fee, charge, compensation, damages or any other amount upon the expiration or
termination of the Agreement as set forth in Sections 4.1(a), 4.2(b), 4.2(c),
4.2(d) and, except for the DHL Breakup Fee, in Section 4.2(a); other than
preexisting payment obligations then due and owing, and obligations for Services
which have been performed by ABX but which have not yet been billed.

ARTICLE V

EQUIPMENT AND SERVICES TO BE PROVIDED BY ABX AND DHL

Section 5.1 Equipment and Services to be Provided by ABX. Without limiting its
obligations hereunder, ABX, at ABX’s sole cost and expense, shall pay for and
provide, or cause to be provided, the following personnel, services, equipment
and other items in the performance of the Services:

(a) ABX shall add and/or continue operating each of the Aircraft on its FAA
operating specifications. ABX shall maintain each of the Aircraft in compliance
with its FAA-approved maintenance program and, as applicable, the terms of the
Aircraft Lease Agreement pertaining to such Aircraft, and all requirements of
FAR Part 121 and other applicable Legal Requirements, so as to maintain the
airworthiness certificate for each Aircraft in full force and effect, without
material restrictions.

 

17

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(b) The Flight Crews set forth in Section 3.7, including compensation, benefits,
transportation, hotel accommodations and per diem, as well as any increases in
such costs resulting from changes to, or in the interpretation of, the terms of
the Collective Bargaining Agreement that are not attributable to changes in
Legal Requirements. ABX shall also be responsible for and shall pay all costs
related to (i) Flight Crew operational oversight and training, including
training program certification; (ii) Flight Crew catering and meals; and
(iii) Flight Crew visas, work permits, endorsements, airport ID/badges/access
cards.

(c) Turn maintenance, scheduled and unscheduled line maintenance on the
Aircraft, inclusive of A and B checks, as required. ABX shall also be
responsible for and shall pay all costs related to maintenance operational
oversight and program certification.

(d) Aircraft spare parts, including engine spare parts, avionics, rotables,
expendables, tires, brakes and accessory items (including transportation costs)
to the extent that such spare parts are not otherwise subject to the Weekly
Variable Rate, provided that ABX may transport onboard each Aircraft, without
charge, (i) a fly-away kit; and (ii) aircraft parts and materials for the
Aircraft on a reasonable, space-available basis. Notwithstanding the terms of an
applicable Aircraft Lease Agreement, ABX shall retain title to parts as
described in this Section 5.1(d) that are removed from an Aircraft in
conjunction with the installation of parts in replacement of such removed parts.

(e) Procurement and management of Aircraft ground handling services, which shall
be procured (i) from DHL or its Affiliate, at all locations where such services
are offered by DHL or its Affiliate, on an arm’s length basis and pursuant to an
IATA SGHA, and (ii) from third parties, including Affiliates of ABX (subject to
DHL approval, which approval shall not be unreasonably withheld, conditioned or
delayed), at all other locations on an arm’s length basis pursuant to an IATA
SGHA; provided that DHL shall be responsible for Reimbursable Expenses incurred
by ABX pursuant to such SGHAs.

Notwithstanding the foregoing, ABX shall make available to DHL and its
Affiliates for their use in connection herewith, without charge or markup, all
existing ground equipment, including ground power units, towing/pushback
equipment and air start units that are owned by ABX or its Affiliate and located
at those outbase locations identified in the Flight Schedule as of the Effective
Date and as set forth at Exhibit J; provided that DHL shall be responsible for
the operation, maintenance and repair of such equipment. DHL shall return such
equipment to ABX in the same condition as when it was delivered, except for
normal wear and tear, upon the earlier to occur of an amendment to the Flight
Schedule that results in ABX ceasing to operate Aircraft at the location where
such equipment is located or the termination or expiration of this Agreement.
DHL will defend, indemnify and hold harmless the ABX Indemnified Parties, as
defined herein, from and against any and all claims, including the loss of,
damage to, or destruction of any property whatsoever, including the Aircraft and
any property of DHL, ABX or third parties, caused by, arising out of or in
connection with DHL’s possession, use, operation or maintenance of such
equipment, except to the extent caused by or attributable to the gross
negligence or willful misconduct of an ABX Indemnified Party.

 

18

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(f) The exterior cleaning of the Aircraft.

(g) Without limiting Article IX, Spare Aircraft, as necessary, or replacement
lift in lieu thereof, in accordance with Article IX, in substitution for an
Aircraft when such Aircraft is undergoing scheduled heavy maintenance.

(h) Insurance as set forth in Section 13.1; provided that, DHL shall reimburse
ABX for Reimbursable Expenses related to the aircraft hull and liability
insurance and cargo insurance as set forth in Sections 13.1(a), (c) and (f),
including related brokerage fees, according to the procedure set forth in
Section 7.4. For the avoidance of doubt, DHL shall have no obligation to
reimburse ABX for aircraft hull and liability insurance, cargo insurance and
related brokerage fees for aircraft and cargo that are not operated under this
Agreement.

(i) Flight planning, flight following and dispatch services, including ARINC or
other radio communications services.

(j) All administrative and overhead services of ABX including the provision of
overfly authorizations, landing permits, en-route navigation and air traffic
control approvals, (provided that DHL shall reimburse ABX for its Reimbursable
Expenses associated with overfly authorizations, landing permits, en-route
navigation and air traffic control approvals).

(k) All facilities necessary for the provision of the Services, provided that
DHL shall provide access to reasonable facilities at CVG and the stations
identified in the Flight Schedule as required and consistent with past practice
and this Agreement at no charge.

(l) ABX shall, at the request of DHL, conduct a class not more than once every
six (6) months to qualify DHL training personnel in ABX’s FAA-approved aircraft
loading, unloading and hazardous material programs. DHL shall make available for
ABX’s use without charge reasonable classroom space at its facilities at CVG for
this purpose, and such training shall be conducted in accordance with a mutually
acceptable schedule. The training shall be designed for the purpose of
qualifying such DHL training personnel to, in turn, train the employees of DHL
and its contractors to perform ramp, cargo loading and hazardous material
operations in compliance with ABX’s FAA-approved programs.

Section 5.2 Equipment and Services to be Provided by DHL. Except to the extent
provided in Section 5.1 above, and without limiting its obligations hereunder,
DHL shall pay for and provide or cause to be provided, in a manner compliant
with ABX’s operational requirements, the following personnel, services,
equipment and other items as necessary for the performance of the Services
hereunder:

(a) All costs, including ABX’s Reimbursable Expenses, related to all aircraft
fuel, and deicing fluids, including any related taxes (and environmental
assessments) and all costs for the delivery or application thereof, utilized in
the performance of the Services. The “Fuel Policies and Procedures” set forth in
Exhibit I will apply in connection with DHL’s provision of fuel hereunder. All
deicing services will be accomplished in accordance with ABX’s FAA-approved
deicing program.

 

19

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(b) All costs, including ABX’s Reimbursable Expenses, for all aircraft ground
handling services, including deicing services, at all locations, including
ground power units, air start units, stairs, towing/pushback services, aircraft
marshalling and ground handling personnel necessary to ABX’s performance of the
Services, except for the equipment to be provided without charge or markup by
ABX pursuant to Section 5.1(e).

(c) Airport security required in connection with the Services.

(d) All cargo and mail handling activities, including: (i) the preparation and
packaging of cargo and mail, including any buildup, breakdown and
containerization thereof; (ii) the warehousing of cargo and mail; (iii) all Unit
Load Devices (“ULDs”), containers, pallets, nets, tie downs, tensioning
equipment, and specialized cargo and mail handling equipment; (iv) the pickup
and delivery, ground transportation and ramp positioning and de-positioning of
cargo and mail; (v) the loading and unloading of the Aircraft; and (vi) all
cargo documentation, including manifests, weight and balance preparation,
hazardous material notification to Flight Crews, and any other such
documentation necessary to the performance of the Services. DHL shall ensure and
require that all personnel performing such services are fully trained and
qualified, and that all required training and evaluations are current and
documented, in accordance with ABX’s FAA-approved programs and, further, that
all equipment employed in providing such services are serviceable, as determined
in accordance with applicable FAA standards and ABX’s FAA-approved programs. ABX
delegates to DHL, and DHL accepts the delegation of, the cargo security
inspection functions mandated by the TSA, including as prescribed in the Full
All-Cargo Aircraft Operator Standard Security Program and ABX’s FAA-approved
programs. DHL will prepare and maintain logs of any such inspections under
procedures mutually developed between DHL and ABX. DHL shall indemnify and hold
the ABX Indemnified Parties, as defined herein, harmless from any and all loss,
damage or liability arising from, out of or related to, the actions or omissions
of the DHL employees, agents and contractors under this Section 5.2(d) except to
the extent caused by or attributable to the gross negligence or willful
misconduct of an ABX Indemnified Party.

(e) All costs, including ABX’s Reimbursable Expenses, related to landing and/or
departure fees, aircraft parking and ramp use for the Aircraft at the stations
identified in the Flight Schedule.

(f) All additional costs, including Reimbursable Expenses, associated with or
resulting from Aircraft diversions for adverse weather conditions necessary to
ABX’s performance of the Services, provided that such reimbursement shall be
limited to situations involving more than one (1) Aircraft. All additional
costs, including Reimbursable Expenses, associated with or resulting from
Aircraft diversions due to leaking, smoking or otherwise damaged cargo, except
to the extent attributable to the gross negligence or willful misconduct of ABX.

(g) All customs fees, duties, royalties and taxes and related fines, penalties
or claims and USDA charges incurred by either Party (including reasonable
attorneys’ fees incurred by ABX), except to the extent attributable to the gross
negligence or willful misconduct of ABX, its Affiliates or any of their
respective directors, officers, employees or subcontractors.

 

20

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(h) ABX’s Reimbursable Expenses for heavy maintenance (C-check and above)
services and for the overhaul of the auxiliary power units and landing gears for
the Aircraft as set forth in this Agreement.

(i) DHL shall make available for ABX’s use, in connection with the Services,
without charge, a reasonable amount of space at DHL’s facility at the Cincinnati
and Northern Kentucky International Airport (“CVG”) and, as required in
connection with the Services, at stations identified in the Flight Schedule that
ABX may use for Flight Crew staging, parts storage and administration. Unless
otherwise agreed by the Parties, such space at CVG will initially be that space
occupied by ABX and its Affiliates as of December 31, 2009, although such space
may be reasonably relocated or the amount of space may be reasonably adjusted
from time to time during the Term, provided that such adjustments do not
increase the costs incurred by ABX in performing the Services.

5.3 Potential Engagement of ABX or Affiliate of ABX. By a separate agreement
(a “Managed Services Agreement”), DHL may engage ABX or an Affiliate of ABX to
provide, or cause to be provided through contractors whose competitive bids have
been reviewed and approved in advance in writing by DHL as and to the extent
required in such Managed Services Agreement, some or all of the services DHL is
obligated to provide or cause to be provided under this Agreement, including
some or all of those services set forth above in Section 5.2 or pursuant to the
Fuel Policies and Procedures attached hereto as Exhibit I. DHL will pay ABX or
such Affiliate of ABX a mutually acceptable monthly fee to manage those services
set forth in the Managed Services Agreement.

ARTICLE VI

PRICE FOR SERVICES

Section 6.1 Weekly Base Rate and Weekly Variable Rate. As compensation for the
Services hereunder, DHL shall pay to ABX the Weekly Base Rate and Weekly
Variable Rate specified in Exhibit G, in accordance with the terms set forth in
Article VII and subject to adjustment from time to time in accordance with
Exhibit H.

Section 6.2 Arrival Performance Incentive/Disincentive. DHL will pay to ABX as
provided herein a financial incentive bonus (the “Monthly Incentive Bonus”) for
achieving an Arrival Performance greater than or equal to [*] percent ([*]%)
during such month. Alternatively, ABX will provide DHL with a credit as provided
herein (the “Monthly Disincentive Credit”) against amounts owed by DHL to ABX
hereunder as a financial disincentive for achieving an Arrival Performance less
than [*] percent ([*]) during such month. The Monthly Incentive Bonus and the
Monthly Disincentive Credit to which ABX may be entitled or subject to each
month, are set forth in the table below, and such amounts will be subject to
escalation on April 1st of each year in accordance with Section 1(b)(ii) of
Exhibit H. For the avoidance of doubt, payment to ABX of a Monthly Incentive
Bonus or Monthly Disincentive Credit shall not cure an ABX Event of Default
under Section 16.1(a).

 

21

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Arrival Performance Incentive/Disincentive Table

[*]

Section 6.3 Third Party Services.

(a) ABX may use the Aircraft to provide air cargo transportation services to
third parties so long as (i) such usage does not interfere in any material
respect with ABX’s performance of the Services, (ii) ABX does not solicit DHL’s
customers in competition with DHL or its Affiliates, (iii) such usage does not
involve ABX providing air transportation services to major integrated
international air express delivery companies with annual revenues in excess of
$5 billion (other than the United States Postal Service or any Affiliate of
DHL), (iv) an ABX Event of Default shall not have occurred and be continuing
hereunder; provided, however, that the occurrence of an ABX Event of Default
shall not restrict ABX’s use of the Aircraft to provide any such third party
services not otherwise prohibited by this Section which ABX is contractually
obligated to provide at the time such ABX Event of Default occurs, and (v) DHL
approves such usage in advance, based on the proposed routes, dates and times
thereof, which approval shall not be unreasonably withheld, conditioned or
delayed.

(b) If ABX provides air cargo transportation services to or for third parties
using one or more of the Aircraft on a charter, wet lease, ACMI or other
contractual basis (such services hereinafter referred to as “Supplemental
Flying”), then ABX shall pay to DHL a fee in the amount of $[*] per day, or
portion thereof, for each day that ABX utilizes the Aircraft for Supplemental
Flying, which fee shall be payable as described in Section 6.3(d). Except as set
forth herein, all revenue from such Supplemental Flying shall inure to the
benefit of ABX. ABX shall be responsible for all of its operating costs
including allocated power-by-the-hour fees incurred in respect of, and DHL shall
have no obligation to reimburse ABX for any costs associated with, Supplemental
Flying.

(c) ABX is a member of the U.S. Civil Reserve Air Fleet (“CRAF”) and may utilize
one or more of the Aircraft to fulfill its obligations thereunder, provided,
however, that ABX shall make commercially reasonable efforts to minimize the
impact of its participation in the CRAF on the performance of the Services. In
the event that ABX voluntarily operates an Aircraft in support of the CRAF, then
ABX shall pay to DHL a fee in the amount of $[*] per day for each day that ABX
utilizes the Aircraft in support of the CRAF, which fee shall be payable as
described in Section 6.3(d). ABX shall be responsible for all of its operating
costs including allocated power-by-the-hour fees incurred in respect of, and DHL
shall have no obligation to reimburse ABX for any costs associated with, the
operation of an Aircraft in support of the CRAF.

(d) On or about the 6th business day of each month, ABX will provide to DHL a
detailed statement setting forth its utilization of any Aircraft for
Supplemental Flying or CRAF Services during the prior month and a credit memo in
the amount of the fees owing to DHL related to such utilization. DHL may deduct
such amount from any payments made to ABX pursuant to this Agreement.

 

22

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(e) Upon the provision of reasonable notice, ABX may reasonably request the use
of an Other DHL Aircraft for use as a Spare Aircraft. In such case, ABX shall
pay to DHL a fee in the amount of $[*] per day, or portion thereof, for each day
that ABX utilizes the Aircraft as a Spare Aircraft, which fee shall be payable
as described in Section 6.3(d). Except for the fee provided in this Section,
ABX’s performance of the Services utilizing an Other DHL Aircraft in accordance
with this Section shall otherwise be considered the same as if the Services had
been performed utilizing an Aircraft for purposes of this Agreement.

ARTICLE VII

PAYMENT TERMS

Section 7.1 Weekly Base Rate. DHL will pay to ABX the Weekly Base Rate in
advance and without demand on Monday (or if Monday is not a Business Day, the
first Business Day thereafter) of each week during the Term in accordance with
Section 7.6 below.

Section 7.2 Weekly Variable Rate. DHL will pay to ABX the Weekly Variable Rate
in advance and without demand on Monday (or if Monday is not a Business Day, the
first Business Day thereafter) of each week during the Term in accordance with
Section 7.6 below. On or about the sixth (6th) Business Day of each month, ABX
will provide to DHL a written statement setting forth in reasonable detail any
adjustments to the Weekly Variable Rate to reflect the actual costs incurred by
ABX for the power-by-the-hour rates under the Delta Engine Agreement and Delta
Component Agreement and the cost-per-landing rates under the Bridgestone
Agreement, or any successor to those agreements, during the prior month. Within
ten (10) Business Days of DHL’s receipt of such statement and in accordance with
Section 7.6 below, (i) DHL will reimburse ABX for any amount by which such
actual costs incurred by ABX exceeded the Weekly Variable Rate during the prior
month; or (ii) ABX will provide to DHL a credit memo for any amount by which the
Weekly Variable Rate exceeded such actual costs incurred by ABX during the prior
month, whereupon DHL may deduct such amount from any payments to be made to ABX
pursuant to this Agreement.

Section 7.3 Monthly Incentive Bonus/Monthly Disincentive Credit. ABX shall
provide to DHL on or about the sixth (6th) Business Day of each month, a
calculation of the Arrival Performance for the previous month, along with an
invoice for the Monthly Incentive Bonus earned or a credit memo for the Monthly
Disincentive Credit to which ABX is subject, along with reasonable supporting
documentation. Subject to the Disputes provision of Section 7.8 below, DHL shall
pay to ABX the Monthly Incentive Bonus earned for the prior month within ten
(10) Business Days of receipt of ABX’s invoice, in accordance with Section 7.6
below. Alternatively, subject to the Disputes provision of Section 7.8 below,
DHL may deduct the Monthly Disincentive Credit from any payments to be made to
ABX pursuant to this Agreement upon the receipt of ABX’s credit memo.

Section 7.4 Reimbursable Expenses. ABX shall provide to DHL on or about the
sixth (6th) Business Day of each month, an invoice, along with reasonable
supporting documentation, including any underlying supporting invoices, and
proof of payment to any third party suppliers or service providers of the
invoices, for the Reimbursable Expenses paid by ABX in relation to the items set
forth in Exhibit K in the previous month. DHL shall not accept invoices or be
obliged to reimburse ABX for items or services not set forth in Exhibit K,
except to the extent otherwise expressly provided herein. Subject to the
Disputes provision in Section 7.8 below, DHL shall pay ABX within ten
(10) Business Days of receipt of ABX’s invoice, in accordance with Section 7.6
below.

 

23

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 7.5 DHL Note. The principal amount of the DHL Note shall be reduced in
equal installments of $516,667 at the end of each of the first 59 months of the
Term and shall be further reduced by $516,647 at the end of the 60th month of
the Term, resulting in the DHL Note being extinguished in its entirety as of the
expiration of the Term. Further, and notwithstanding that certain DHL Letter
Agreement, DHL will reimburse ABX for the semi-annual interest payments under
the DHL Note within two (2) Business Days of DHL’s receipt of the payment
thereof from ABX through the expiration or termination of this Agreement. The
Parties will amend the DHL Note as of December 31st of each year during the Term
to reflect the annual reduction in the principal amount thereof. In the event
this Agreement is terminated in accordance with Section 4.2(a) prior to the
extinguishment of the DHL Note, the then remaining principal amount of the DHL
Note shall be extinguished in its entirety and DHL shall return to ABX the DHL
Note along with reasonable documentation confirming that the DHL Note has been
satisfied in full. In the event this Agreement is terminated in accordance with
Section 4.2(b) prior to the extinguishment of the DHL Note pursuant to this
Section, the then remaining principal amount of the DHL Note shall remain
outstanding.

Section 7.6 Payment to ABX by Wire Transfer. DHL shall make all payments to ABX
under this Agreement in the lawful currency of the U.S. by unconditional wire
transfer of immediately available funds to the following account, or to such
other account as may be designated by ABX to DHL in writing from time to time:

Account Name: ABX Air, Inc.

Financial Institution: [*]

Address: [*]

ABA Number: [*]

Account Number:[*]

Section 7.7 No Setoff; Interest. Except to the extent expressly provided in
Sections 6.3(d), 7.2 and 7.3, DHL shall have no right of offset or deduction for
amounts owing or claimed to be owing to DHL. Further, any payment or credit not
made when due will bear interest at a rate per annum equal to the thirty
(30) day London Inter-Bank Offering Rate plus two percent (2%) from the date
which is two (2) Business Days after the due date of the past due payment until
ABX or DHL receives the applicable payment or credit, as applicable.

Section 7.8 Disputes. In the event that any invoice, payment, credit or other
amount is reasonably disputed, the disputing Party shall notify the other Party
of such dispute on or before the date that such invoice, payment or credit is
due to be paid or issued (the “Notification Date”). The notification of a
dispute shall not relieve the disputing Party of its obligations with respect to
any non-disputed amounts. As soon as possible after receipt of notification of a
dispute, the Parties shall convene their responsible managers in order to
resolve such dispute in good faith and through the application of reasonable
commercial efforts. In the event that the responsible managers are unable to
resolve such dispute within fifteen (15) days after the Notification Date, then
such dispute shall be escalated to the CEOs of ABX and DHL, respectively, for
resolution. In the event that the CEOs of ABX and DHL are unable to resolve the
dispute within thirty (30) days after the Notification Date, then the Parties
may pursue their respective rights in accordance with Article XVI.

 

24

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 7.9 Taxes. ABX shall be liable for, and agrees to pay, all taxes
associated with this Agreement that are properly imposed upon ABX, including all
taxes imposed upon the income or gross receipts of ABX, and any other taxes that
are properly imposed upon ABX. DHL shall be liable for, and agrees to pay, all
taxes associated with this Agreement that are properly imposed upon DHL,
including sales/use taxes, excise taxes, value added taxes, transfer taxes or
any other similar taxes that are imposed upon DHL. In the event that either ABX
or DHL fails to pay the taxes specified above and such tax is levied upon,
assessed against, collected from or otherwise imposed upon the other Party, the
Party responsible for such taxes shall immediately indemnify, defend and hold
the other harmless from and against all such indemnified taxes, including any
interest or penalties associated with such taxes.

ARTICLE VIII

CARGO AND HAZARDOUS MATERIALS

Section 8.1 DHL Employees as Agents of ABX. Notwithstanding Section 11.6, DHL
and its employees, agents and contractors shall be authorized to act as agents
of ABX in connection with the issuance of airbills and other transportation
documents, in the acceptance of materials and goods from shippers and in
determining their suitability for air transportation and any other matters
reasonably related thereto. In such capacity, DHL and its employees, agents and
contractors shall be governed by and shall act in compliance with ABX’s FAA or
TSA-approved security program, its policies and programs for the acceptance or
rejection of hazardous materials or dangerous goods, its policies and procedures
for DOT, FAA, and TSA compliance, in compliance with all Legal Requirements
applicable to the provision of air transportation, including import/export laws,
customs laws, and other commercial laws restricting or allowing such
transportation, and in compliance with the GOM. DHL and its employees, agents
and contractors shall be authorized to act as an agent for ABX in determining
whether to cause any materials or goods to be transported by ABX or to cause
such materials or goods to be transported by any other U.S. air carrier or
foreign carrier on an interline or any other basis. Such authorization shall
include the power to complete and deliver interline manifests, airbills or other
required transportation documents. In such capacity, DHL employees, agents and
contractors will meet or exceed the Legal Requirements applicable to ABX in
regard to employee training and qualifications for weight and balance, hazardous
material recognition, alcohol and drug testing, employee background checks and
similar matters, in accordance with regulatory requirements for employees in
safety sensitive positions. DHL shall indemnify and hold harmless the ABX
Indemnified Parties, as defined herein, from any and all loss, damage or
liability arising from, out of or related to, the actions or omissions of the
DHL employees, agents and contractors under this Section 8.1 except to the
extent caused by or attributable to the gross negligence or willful misconduct
of an ABX Indemnified Party.

Section 8.2 Procedures Under GOM. ABX shall be entitled to audit employees,
agents and contractors of DHL in the performance of the loading (including with
respect to hazardous materials), weight and balance calculations, ramp
operations and fueling operations required by the FAA to be performed hereunder.
DHL’s employees, agents and contractors shall

 

25

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

not become the employees of ABX as a consequence thereof, but shall be acting as
agents for ABX when performing such loading, weight and balance, ramp operations
and fueling operations or calculations. Any employees, agents or contractors not
qualified or capable of performing such work shall be identified to DHL by ABX,
and if requested to do so by ABX, such employees, agents or contractors shall be
promptly removed from doing such work.

Section 8.3 Transportation of Hazardous Materials. DHL shall have the right to
tender for transport on the Aircraft, cargo of a dangerous, hazardous or
offensive nature provided that (i) such cargo is properly identified, packed,
marked, labeled and placarded in accordance with applicable IATA and ICAO/FAA
dangerous goods and hazardous materials regulations and is accompanied by a duly
signed “shipper declaration of dangerous goods,” and (ii) such transportation is
in compliance with the GOM and Legal Requirements and (iii) ABX is authorized to
carry such cargo.

Section 8.4 Registration; Qualification. ABX shall at all times during the Term
of this Agreement cause itself to be registered with the FAA and otherwise
ensure that it is properly qualified to transport cargo of a dangerous,
hazardous or offensive nature on a current up-to-date basis to the same extent
that it is so registered and qualified as of the Effective Date.

Section 8.5 Hazardous Cargo. ABX may reasonably refuse to operate an Aircraft
loaded with any cargo that cannot be transported in accordance with applicable
dangerous goods and hazardous materials regulations; or any cargo which
reasonably would endanger the safety of the flight; or any cargo which is not
reasonably loaded within the cubic capacity of the Aircraft; or any cargo which
exceeds the operational weight limitation of the Aircraft.

Section 8.6 Aircraft Payload; Limitations. The maximum cargo payload for each
flight of each Aircraft will be in accordance with applicable FAA-approved
aircraft limits. The actual cargo payload capable of being carried on any
Aircraft shall be limited to either the weight or volume depending on which is
exhausted first. Payload weight or volume limits are approximate only and are
not guaranteed. Operating conditions or applicable FAA requirements may result
in an increase or decrease in payload weight or volume limit.

ARTICLE IX

SPARE AIRCRAFT; SUBSTITUTE AIRCRAFT

Section 9.1 Spare Aircraft. ABX shall make commercially reasonable efforts to
provide and operate one or more Spare Aircraft, as necessary, on all or part of
an air route pursuant to the Flight Schedule in substitution for an Aircraft
when such Aircraft is unavailable to perform the Services pursuant to the Flight
Schedule due to an Airline Controllable Delay. In the event that ABX is unable
to provide a Spare Aircraft in accordance with this Section, then any missed
route or delay that could reasonably have been avoided by ABX’s deployment of
such Spare Aircraft shall be included in the determination of ABX’s Arrival
Performance.

In addition, ABX shall, subject to availability as determined by ABX in its
discretion, make one or more Spare Aircraft available to DHL in order: (i) to
perform flights not part of the Flight Schedule at DHL’s reasonable request and
upon the provision of reasonable notice; or (ii) to substitute for an Aircraft
that is unavailable due to a reason that is not attributable to an Airline

 

26

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Controllable Delay. In each such case: (i) DHL shall compensate ABX at the rate
of $[*] per day, or portion thereof, for the use of such Spare Aircraft; and
(ii) to the extent that such Spare Aircraft is unavailable to substitute for an
Aircraft that is unavailable due to an Airline Controllable Delay, then the
unavailability of such Spare Aircraft shall not count against ABX in the
calculation of ABX’s Arrival Performance for the relevant period. Except for the
fee provided in this Section, ABX’s performance of the Services utilizing a
Spare Aircraft in accordance with this Section shall otherwise be subject to the
terms and conditions of this Agreement.

Section 9.2 Substitute Aircraft. ABX, at its sole cost and expense and in its
sole discretion, may from time to time arrange for an Affiliate of ABX which is
a Part 121 air carrier to operate all or part of an air route pursuant to the
Flight Schedule in substitution for ABX, provided that: (a) DHL approves in
writing and in advance such substitution, which approval shall not be
unreasonably withheld, conditioned or delayed; (b) ABX causes the Affiliate to
operate one or more aircraft on that air route having the aggregate capacity and
other aircraft performance characteristics reasonably necessary to handle DHL’s
payload and Flight Schedule and timing requirements on such air route, and;
(c) ABX reimburses DHL for any fuel, landing fees or other costs in excess of
those that DHL would have incurred had the air route been operated by ABX
utilizing an Aircraft. In such event, the substitute air carrier’s performance
on an air route will be utilized in determining ABX’s Arrival Performance, as
though ABX had operated such air route.

ARTICLE X

OPERATIONS CONTROL REPORTING PROCEDURES

Section 10.1 ABX agrees to adhere to the following reporting procedures,
pursuant to which DHL and ABX shall each designate one or more authorized
representatives from time to time, as provided below:

(a) Once daily at a time reasonably specified by DHL, ABX will fax or e-mail to
DHL’s authorized representative, a report (an “Aircraft Status Report”), the
form of which will be mutually agreed upon between the Parties, which indicates
the status of each Aircraft then in service under this Agreement.

(b) Should any material changes to an Aircraft’s status occur, ABX will, within
a reasonable period of time, communicate by telephone, e-mail, or fax the
current status of that Aircraft to DHL’s authorized representative.

(c) Any flight interruptions, diversions, weather holds, ATC delays or other
factors that impact a scheduled flight will be promptly communicated by ABX to
DHL’s authorized representative. ABX will discuss options and a plan of action
with DHL’s authorized representative to return the flight to the published
schedule.

(d) Any Temporary Schedule Changes to the Flight Schedule for any day will be
sent by DHL via fax or e-mail to ABX’s authorized representative with a time and
date of requested change. ABX agrees to respond as soon as reasonably
practicable confirming the requested change or documenting the reason the change
cannot be accommodated.

 

27

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(e) All aircraft departure, arrival and estimated time of arrival messages will
be sent via fax or e-mail to ABX’s authorized representative and should include
a delay reason if the flight does not operate within the published schedule
times.

(f) Each day, ABX will submit to DHL by fax or e-mail a report (a “Daily Flight
Summary Report”) of the prior day’s flight activity, the form of which will be
mutually agreed upon between the Parties and which will include any Supplemental
Flying or CRAF Services.

(g) The Parties will reasonably coordinate with each other in tracking the
Arrival Performance.

ARTICLE XI

CONTROL, DIRECTION AND OPERATING AUTHORITY

Section 11.1 Carrier Authority. ABX, pursuant to its statutory and regulatory
obligations as the certificate holder, shall have complete and exclusive
responsibility for the operation, maintenance and safety of the Aircraft, and
for compliance with all applicable Legal Requirements of any Governmental
Authority having jurisdiction over the operation, maintenance and safety of the
Aircraft and the Services to be provided hereunder, including the Legal
Requirements of the FAA and the DOT. Notwithstanding any other provision herein
or in any other agreement between the Parties providing for any other allocation
of responsibility or for the payment of any costs or expenses incurred by any
Person in conjunction with the Services, any such provision is not intended to
derogate in any way from ABX’s sole responsibility for the operation,
maintenance and safety of the Aircraft and for compliance with all applicable
Legal Requirements.

Section 11.2 Flight Crew Control. The captain of the Flight Crew for each flight
of an Aircraft shall be responsible for the technical operation of the Aircraft
and safe performance of the flight and shall retain full authority, control and
possession of the Aircraft. In particular, the captain of the Aircraft shall for
the purpose of safe performance of the flight have reasonable discretion in all
matters concerning the preparation of the Aircraft for the flight, the load
carried and its distribution, insofar as such matters affect the safety of the
Aircraft, the decision whether or not a flight shall be undertaken, and all
other matters relating to the technical operation of the Aircraft. The operation
of the Aircraft shall be carried out in accordance with the standards and
practices of ABX as set out in its Flight Operations Manual and other operating
manuals as approved by the FAA.

Section 11.3 Authorizations. The performance of each flight provided for herein
shall be subject to the timely issuance of such approvals, clearances, permits
and operating authorities as may be required by any Governmental Authority for
the operation of such flight, including, landing, transit and overflight, as may
be necessary or advisable.

Section 11.4 Access to Locations. DHL shall provide access to and use of certain
space or locations at facilities leased or licensed by DHL at the airports to be
served under this Agreement in order to enable, under appropriate FAA or TSA
security requirements, ABX, its Affiliates or the respective employees, agents
or subcontractors thereof, as may be required to perform the Services, (i) to
deliver materials and goods to the Aircraft and to retrieve such

 

28

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

materials and goods from the Aircraft, (ii) to provide the operational support
for the Aircraft that is contemplated hereunder, (iii) to store Aircraft, spare
parts and materials, mechanic’s equipment and provide work space, and (iv) to
interact with DHL. At any airport where ABX provides the Services, ABX and DHL
shall use their respective commercially reasonable efforts to obtain all
credentials and make all arrangements with the airport as shall be required to
allow ABX and DHL employees to have access to the airport operations areas of
such airports in accordance with the security plans or arrangements in place at
such airports pursuant to the Legal Requirements issued by the FAA, DOT and TSA.
Employees of each of the Parties shall act in accordance with the requirements
of ABX’s FAA and TSA-approved security plan or the plans and arrangements in
effect at any airport receiving Services hereunder, including the maintenance of
known shipper lists, the screening of materials or goods placed aboard any
aircraft, including the Aircraft hereunder, and the restrictions on access to
any airport areas where security limitations are imposed.

Section 11.5 Operating Requirements. Neither ABX nor DHL shall use or operate
any Aircraft, or permit any Aircraft to be used or operated, in violation of any
Legal Requirement, or contrary to any condition of any insurance policy,
airworthiness certificate, license, registration or regulation relating to such
Aircraft. ABX shall be responsible for and shall defend, indemnify and hold
harmless the DHL Indemnified Parties, as defined herein, from and against all
penalties, fines or other expenses imposed by the FAA or any other Governmental
Authority due to violations of any laws, rules or regulations by ABX, except to
the extent the same results from the acts or omissions of a DHL Indemnified
Party. DHL shall be responsible for and shall defend, indemnify and hold
harmless the ABX Indemnified Parties, as defined herein, from and against all
penalties, fines or other expenses imposed by the FAA or any other Governmental
Authority due to violations of any laws, rules or regulations by DHL, except to
the extent the same results from the acts or omissions of an ABX Indemnified
Party.

Section 11.6 Independent Contractors. ABX and DHL are independent contractors
and, without waiving any rights or remedies hereunder in favor of either, each
shall not in any manner supervise, direct or control the other’s performance
under this Agreement. ABX shall not in any manner supervise, direct or control
any of the DHL employees or DHL’s performance under this Agreement. DHL shall
not in any manner supervise, direct or control any of ABX’s employees or ABX’s
performance under this Agreement. The employees of ABX engaged in performing the
Services hereunder shall be considered employees of ABX for all purposes and
under no circumstances shall be deemed employees of DHL. Employees of DHL and
its customers and contractors shall be considered employees of DHL or its
customers or contractors, as the case may be, for all purposes and under no
circumstances shall be deemed employees of ABX. Nothing in this Agreement shall
be construed as giving one Party to this Agreement control over the managerial,
financial, administrative or personnel practices, policies or procedures of the
other Party. ABX and DHL each shall have full and exclusive liability for the
payment of workers’ compensation and employer’s liability insurance premiums
with respect to their respective employees and for the payment of all
compensation, taxes, contributions and other payments for unemployment
compensation or annuities now or hereinafter imposed upon employers by the U.S.
or by any state or local authority with respect to such employees.

 

29

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

ARTICLE XII

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 12.1 Representations, Warranties and Covenants of ABX. ABX hereby
represents, warrants and covenants to DHL as follows:

(a) ABX is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware;

(b) ABX has the corporate power to execute and deliver this Agreement;

(c) The making, execution and performance of this Agreement by ABX (i) has been
duly authorized by all necessary corporate action, and (ii) except to the extent
resulting from actions taken by DHL or its Affiliates, does not and will not,
with or without the passage of time or the giving of notice, violate, breach or
contravene any provision of or constitute a default under (A) any material
provision of any applicable Legal Requirement, (B) the certificate of
incorporation or bylaws of ABX, (C) any material license or permit under which
ABX conducts its business, or any insurance required hereunder, or (D) any
material contract, indenture, agreement or other instrument binding on ABX or
its Affiliates;

(d) This Agreement constitutes a legally valid and binding agreement of ABX,
enforceable against ABX in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting generally the enforcement of creditors’ rights and
remedies and general principles of equity;

(e) ABX has at the Effective Time, and shall maintain during the Term, the
requisite authority from the FAA, the DOT and each other applicable Governmental
Authority to provide the Services; ABX is at the Effective Time, and shall
perform the Services during the Term, in compliance in all material respects
with all Legal Requirements;

(f) ABX shall operate, maintain, service and repair, or cause to be operated,
maintained, serviced and repaired, the Aircraft, including spare engines and
spare parts, in all material respects in accordance with all Legal Requirements,
including ABX’s FAA-approved maintenance program, the Aircraft Lease Agreements
and the terms hereof;

(g) ABX shall (i) be solely responsible for the operational control of the
Aircraft, (ii) operate the Aircraft, in all material respects, in a safe,
skilled and competent manner and in accordance with all applicable Legal
Requirements, including those of the FAA, the DOT, the TSA and the airports
served, and (iii) provide qualified Flight Crews for each flight in accordance
with such Legal Requirements;

(h) ABX and the collective bargaining representative for ABX’s pilot employees
have ratified a tentative agreement amending the Collective Bargaining Agreement
on terms consistent with the Memorandum of Understanding between ABX and DHL
dated as of February 12, 2010 and ABX’s proposal that was disclosed to DHL in
negotiations thereto. The tentative agreement between ABX and the collective
bargaining representative for the ABX pilot employees is effective as of the
date hereof and includes a 5-year term. Furthermore, ABX and the collective
bargaining representative for the ABX pilot employees have expressly agreed that
the exclusivity provisions described in Section 3.7(c) hereof terminate as of
the amendable date of such tentative agreement (i.e., they shall not continue in
any negotiation, rollover or extension period);

 

30

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(i) DHL has no relationship with the collective bargaining representative for
the Flight Crews and undertakes no obligations whatsoever to the collective
bargaining representative for the Flight Crews under any agreement or under any
collective bargaining agreement to which ABX or its Affiliates is a party; and

(j) ABX shall notify DHL in writing as promptly as practicable of the existence
of any strike, lockout, job action, industrial disturbance, service disruption
or other labor dispute that could reasonably be expected to impair ABX’s ability
to perform the Services hereunder.

Section 12.2 Representations, Warranties and Covenants of DHL. DHL hereby
represents, warrants and covenants to ABX as follows:

(a) DHL is a corporation duly organized, validly existing and in good standing
under the laws of the State of Ohio;

(b) DHL has the corporate power to execute and deliver this Agreement;

(c) The making, execution and performance of this Agreement by DHL (i) has been
duly authorized by all necessary corporate action, and (ii) except to the extent
resulting from actions taken by ABX or its Affiliates, does not and will not,
with or without the passage of time or the giving of notice, violate, breach or
contravene any provision of or constitute a default under (A) any material
provision of any applicable Legal Requirement, (B) the certificate of
incorporation or bylaws of DHL, (C) any material license or permit under which
DHL conducts its business, or any insurance required hereunder, or (D) any
material contract, indenture, agreement or other instrument binding on DHL or
its Affiliates;

(d) This Agreement constitutes a legally valid and binding agreement of DHL,
enforceable against DHL in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting generally the enforcement of creditors’ rights and
remedies and general principles of equity;

(e) DHL and its employees shall comply in all material respects with all Legal
Requirements and the GOM in connection with its performance hereunder; and

(f) DHL shall notify ABX in writing as promptly as practicable of the existence
of any strike, lockout, job action, industrial disturbance, service disruption
or other labor dispute that could reasonably be expected to impair ABX’s ability
to perform the Services hereunder.

ARTICLE XIII

INSURANCE

Section 13.1 Insurance. Each Party hereto will at all times during the Term,
cause to be carried and maintained at its sole cost and expense the applicable
insurance coverage, in an amount not less than the amount stated, and containing
the provisions, terms and conditions, all as set forth below.

 

31

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(a) Hull and Liability Insurance.

(i) ABX will be responsible for and cause to be maintained, at its sole cost and
expense, “all risk” hull insurance (including aircraft hull and spares
deductible insurance in an amount of not less than $900,000 each and every loss
each aircraft/engine excess of $100,000 each and every loss each
aircraft/engine, war risk hull and terrorism insurance) for the Aircraft covered
by this Agreement, with a waiver of subrogation in favor of DHL.

(ii) ABX will be responsible for and cause to be maintained, at its sole cost
and expense, aircraft liability insurance, including war risk insurance, for
bodily injury, including death and property damage to third parties, passengers
(including couriers), and including products and completed operations and
contractual liability, in the amount of not less than $1,000,000,000 per
occurrence combined single limit. In addition, ABX will be responsible for and
cause to be maintained personal injury liability insurance in an amount of not
less than $25,000,000 per occurrence. All coverage will name DHL as an
additional insured, and will provide that any modification, alteration and/or
change which is material and adverse to DHL, or any cancellation or non-renewal
by ABX or its insurer shall only be effective as to DHL upon receipt by DHL of
thirty (30) days prior written notice or otherwise to the extent of the
prevailing notice period then provided by the applicable insurance markets.

(b) Workers’ Compensation Insurance and Employer’s Liability Insurance.

(i) ABX and DHL each agree to cause to be obtained and maintained, with respect
to each Party’s own employees, and at each Party’s sole cost and expense,
statutory Workers’ Compensation Insurance covering the jurisdictions in which it
operates. Each Party’s insurance policy will contain the appropriate all states
endorsement as well as all foreign coverage endorsements.

(ii) Each of ABX and DHL agree to cause to be obtained and maintained, for its
own account and interest, at its sole cost and expense, employer’s liability
coverage in an amount not less than $1,000,000, including bodily injury by
accident ($1,000,000 per accident), bodily injury by disease ($1,000,000 policy
limit), and bodily injury by disease ($1,000,000 each employee).

(c) Commercial General Liability Insurance/Products Liability Insurance. ABX, at
its sole cost and expense, shall cause to be obtained and maintained aviation
liability insurance, including commercial general liability insurance, including
contractual liability, product liability and completed operations and premises
liability insurance, in form and substance reasonably satisfactory to DHL,
which, without limitation, shall specifically insure the indemnity of ABX in
Section 14.1(a) hereof subject to the terms and conditions of such policy, and
including products liability insurance (including completed operations) with
respect to any maintenance,

 

32

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

modifications or repairs performed on the Aircraft by ABX, its Affiliates or any
of its subcontractors, in an amount not less than $1,000,000,000, naming DHL as
an additional insured thereunder and to remain in effect for at least two
(2) years after the termination of this Agreement.

(d) Insurance Certificates.

(i) At the time of the execution of this Agreement, and again prior to the
expiration or renewal of any policy of insurance during the Term, ABX and DHL
shall exchange certificates of insurance evidencing the insurance required to be
carried by ABX and DHL under this Agreement.

(ii) Any modification, alteration and/or change to such insurance which is
material and adverse to DHL or to ABX, or cancellation of such insurance, shall
only be effective as to DHL or ABX upon receipt by DHL or ABX of thirty
(30) days’ prior written notice, or otherwise to the extent of the prevailing
notice periods then provided by the applicable insurance markets.

(e) Right to Insure. In the event that either Party fails to maintain the
insurance required to be obtained and maintained by it pursuant to this Section
and/or to provide appropriate evidence of same, the other Party may, with
reasonable advance written notice to the Party that is failing to maintain
and/or provide appropriate evidence of such insurance, at its option but without
any obligation, provide such insurance, where permissible by law, as to itself
alone and not the failing Party, and if it so elects, which it may do in its
absolute discretion. The cost of providing such substitute insurance shall be
payable on demand to the Party purchasing such insurance, together with interest
thereon at a rate per annum equal to the thirty (30) day London Inter-Bank
Offering Rate plus two percent (2%) from and including the date of demand to any
excluding the date paid.

(f) Cargo Insurance. ABX shall cause to be obtained and maintained cargo
insurance in the amount of not less than $10,000,000 per occurrence, and will be
liable for loss, damage, delay or destruction of goods arising out of or in any
manner connected with (i) the negligence or willful misconduct of ABX, or any
entities controlled by or under common control with ABX or any of their
subcontractors, officers, directors, agents, servants or employees in connection
with the provision of Services hereunder, or (ii) its care, custody, or control
of such goods, in each case in an amount equal to the contractual requirements
DHL has assumed under contract with each of its customers which may be in excess
of its standard trading terms; provided, however, that ABX shall not be liable
to any party under this Section for any loss, damage or destruction of goods in
excess of the limits of the cargo insurance ABX is required to maintain under
this Section.

(g) ABX shall procure the insurance described in Sections 13.1(a), (c) and
(f) through the DHL aircraft cargo pool and related brokerage services in a
manner consistent with past practice, except as otherwise agreed between the
Parties.

 

33

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 13.2 Notification of Default. ABX or DHL as applicable shall notify the
other of the occurrence of any event of default or the existence of any
circumstances which, with notice or the passage of time, or both, would become
an event of default under any insurance policy maintained pursuant to this
Agreement promptly after ABX or DHL has knowledge thereof.

ARTICLE XIV

INDEMNIFICATION

Section 14.1 Indemnification by ABX.

(a) In addition to any other ABX indemnification obligations set forth herein,
and to the fullest extent permitted by law, and subject to the limitations
contained in Section 16.5, ABX agrees to defend, indemnify and hold harmless
DHL, its parent, subsidiaries, Affiliates, and each of their respective
officers, directors, shareholders, employees, agents, servants and contractors
(the “DHL Indemnified Parties”) from and against any and all liabilities,
claims, demands, suits, judgments, damages and losses, including costs and
expenses (including reasonable attorneys’ fees and disbursements) (collectively,
“Losses”), caused by arising out of or in connection with:

(i) the death of or injury to any person whomsoever, including employees of the
ABX Indemnified Parties or the DHL Indemnified Parties, loss of, damage to,
delay or destruction of any goods or property whatsoever, including cargo, the
Aircraft and any property of the DHL Indemnified Parties or the ABX Indemnified
Parties or third parties, in any case caused by, arising out of or in connection
with ABX’s performance of the Services hereunder or its possession, use,
operation or maintenance of the Aircraft, including any equipment, machinery,
spare engines and spare parts utilized to provide such Services;

(ii) any misrepresentation or breach of any representation, warranty or covenant
of ABX in this Agreement and its Exhibits or of ATSG in the ATSG Guaranty; or

(iii) any theft, embezzlement, forgery, fraud or other criminal act of ABX, its
Affiliates or any of their respective employees.

Notwithstanding the foregoing, ABX’s indemnification obligations in clause
(i) above, shall not extend to (a) Losses to the extent caused by the gross
negligence or willful misconduct of one or more DHL Indemnified Parties; or
(ii) Losses arising out of or in any manner connected with the loading and
unloading of cargo aboard the Aircraft, unless attributable to the gross
negligence or willful misconduct of one or more ABX Indemnified Parties (as
defined below).

(b) DHL shall promptly notify ABX of any claim as to which indemnification is
sought from ABX or any of its insurers. Subject to the rights of insurers under
policies of insurance maintained pursuant to this Agreement, ABX shall have the
right to investigate and the right to defend or compromise any claim for which
indemnification is sought under Section 14.1(a) above, and DHL shall cooperate
and cause each of the other DHL Indemnified Parties to

 

34

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

cooperate, with all reasonable requests of ABX or its insurers in connection
therewith. Where ABX or the insurers under a policy of insurance maintained by
or on behalf of ABX undertake a defense with respect to a claim and provide
reasonable notice thereof, no subsequently incurred legal fees or expenses of
any DHL Indemnified Party in connection with the defense of such claim shall be
indemnified hereunder unless such fees or expenses were incurred expressly at
the request or with the permission of ABX. Subject to the requirements of any
policy of insurance, DHL or any of the other DHL Indemnified Parties may
participate at its own expense in any judicial proceeding controlled by ABX or
its insurers pursuant to the preceding provisions; provided, that such party’s
participation does not unreasonably interfere with such proceeding or ABX’s
control thereof. Notwithstanding the above, DHL shall have the right to waive
its right to indemnity and investigate and defend any claim at its own expense.

Section 14.2 Indemnification by DHL.

(a) In addition to any other DHL indemnification obligations set forth herein,
and to the fullest extent permitted by law, and subject to the limitations
contained in Section 16.5, DHL agrees to defend, indemnify and hold harmless
ABX, its parent, subsidiaries, Affiliates, and each of their respective
officers, directors, shareholders, employees, agents, servants and
subcontractors (the “ABX Indemnified Parties”) from and against any and all
Losses arising out of the death of or injury to any person whomsoever, including
employees of the ABX Indemnified Parties or the DHL Indemnified Parties, or
arising out of loss of, damage to, delay or destruction of any property
whatsoever, including cargo, the Aircraft and any property of the DHL
Indemnified Parties or the ABX Indemnified Parties or third parties, caused by,
arising out of or in connection with:

(i) the gross negligence or willful misconduct of a DHL Indemnified Party;
provided, however, that in the event a DHL Indemnified Party is acting as a
ground handler pursuant to an SGHA with ABX or its Affiliate, then the liability
of such DHL Indemnified Party shall be as set forth in Article 8.5 of the SGHA;

(ii) any misrepresentation or breach of any representation, warranty or covenant
of DHL in this Agreement and its Exhibits or of Deutsche Post in the DP
Guaranty; or

(iii) any theft, embezzlement, forgery, fraud or other criminal act of DHL, its
Affiliates or any of their respective employees.

Notwithstanding the foregoing, DHL’s indemnification obligations herein shall
not extend to Losses to the extent caused by the gross negligence or willful
misconduct of one or more ABX Indemnified Parties.

(b) ABX shall promptly notify DHL of any claim as to which indemnification is
sought from DHL or any of its insurers. Subject to the rights of insurers under
policies of insurance maintained pursuant to this Agreement, DHL shall have the
right to investigate and the right to defend or compromise any claim for which
indemnification is sought under Section 14.2(a) above, and ABX shall cooperate
and cause each of the other ABX Indemnified Parties to

 

35

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

cooperate, with all reasonable requests of DHL or its insurers in connection
therewith. Where DHL or the insurers under a policy of insurance maintained by
or on behalf of DHL undertake a defense with respect to a claim and provide
reasonable notice thereof, no subsequently incurred legal fees or expenses of
any ABX Indemnified Party in connection with the defense of such claim shall be
indemnified hereunder unless such fees or expenses were incurred expressly at
the request or with the permission of DHL. Subject to the requirements of any
policy of insurance, ABX or any of the other ABX Indemnified Parties may
participate at its own expense in any judicial proceeding controlled by DHL or
its insurers pursuant to the preceding provisions; provided, that such party’s
participation does not unreasonably interfere with such proceeding or DHL’s
control thereof. Notwithstanding the above, ABX shall have the right to waive
its right to indemnity and investigate and defend any claim at its own expense.

Section 14.3 Survival. All indemnity obligations accrued or incurred by ABX or
DHL during the Term (and any Renewal Period or Mandatory Renewal Period, as
applicable) shall survive the expiration or termination of this Agreement.

Section 14.4 Cooperation. In the case of any claim indemnified hereunder, the
indemnified party agrees to cooperate with the indemnifying party and its
insurers as any of them may reasonably request in the exercise of their rights
to investigate, defend or compromise any such claim or as may be required to
retain the benefits of such insurance with respect to any such claim.

Section 14.5 Subrogation. The indemnifying party shall be subrogated to the
rights and remedies of the indemnified party on whose behalf any such claim was
paid or for which indemnification is otherwise sought with respect to the
condition or event giving rise to such claim. Should the indemnified party
receive any refund, in whole or in part, with respect to any claim paid by the
indemnifying party or its insurers hereunder, the indemnified party shall
promptly pay the amount refunded over to indemnifying party after all other
valid financial obligations directly related to the indemnity at issue are
discharged.

ARTICLE XV

FORCE MAJEURE

Section 15.1 Suspension of Obligations. Except as specifically provided in this
Article XV, if either Party hereto is rendered unable in whole or in part by
Force Majeure to carry out its obligations under this Agreement, it is agreed
that the obligations of each Party, other than (i) in the case of DHL,
preexisting payment obligations then due and owing and obligations for Services
which have been performed by ABX under this Agreement but which have not yet
been billed, and, (ii) in the case of ABX, preexisting or existing maintenance
obligations under this Agreement, shall be suspended during the continuance of
any inability so caused, provided that good faith endeavors by the Party giving
such notice are made to remedy such cause with all reasonable dispatch. Each
Party will give written notice of such Force Majeure to the other Party as soon
as possible after the occurrence of the event constituting Force Majeure.

Section 15.2 Substitute Performance. If a condition of Force Majeure arises that
affects ABX’s ability to provide all or part of the Services required hereunder,
DHL shall have the right, but not the obligation, to perform or arrange for
another party or parties to perform such Services until such time as such Force
Majeure can be cured and for a reasonable period thereafter and, except as
otherwise provided for herein, ABX shall be reinstated as soon as is reasonable
under the circumstances.

 

36

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 15.3 Cancellation. In the event that DHL requests the cancellation of
one or more flights as set forth in the Flight Schedule due to its inability to
supply cargo for such flights, but ABX remains capable of providing the Services
required hereunder, then DHL shall continue to pay ABX the Weekly Base Rate
during the continuance of such inability.

ARTICLE XVI

EVENTS OF DEFAULT

Section 16.1 ABX Events of Default. The occurrence of any of the following
events or conditions shall constitute an event of default by ABX hereunder (each
an “Event of Default” and collectively, the “ABX Events of Default”):

(a) ABX’s failure to maintain an Arrival Performance of at least [*] percent
([*]%) in either (i) each of any two consecutive months or (ii) each of any
three months (whether or not consecutive) within any trailing twelve month
period;

(b) The material breach of any representation or warranty of ABX hereunder;

(c) The dissolution, liquidation, cessation of business or termination of
existence of ABX or ATSG;

(d) The insolvency or bankruptcy of ATSG or ABX or the appointment of a trustee
or receiver for ATSG or ABX or for a substantial part of its business, or the
admission in writing by ATSG or ABX of its inability to pay its debts as they
may mature;

(e) The institution by or against ABX or ATSG of bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceedings or any other proceedings for
relief under any bankruptcy or similar federal, state or local law for the
relief of debtors, provided that, if such proceeding is instituted against ATSG
or ABX and is not consented to by ATSG or ABX, it is not dismissed or stayed
within sixty (60) days after such institution;

(f) Any material breach or failure of ABX to observe or perform any term,
condition, covenant or agreement required to be observed or performed by it
hereunder;

(g) The violation of any Legal Requirement or the suspension or revocation of
any license, certificate or permit necessary to conduct all or any portion of
ABX’s obligations hereunder which prevents ABX from performing in any material
respect its obligations hereunder, unless such violation, suspension or
revocation occurred as a result of actions or omissions of DHL; and

(h) ABX’s failure to materially comply with the insurance requirements provided
under Article XIII hereof.

 

37

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 16.2 DHL Events of Default. The occurrence of any of the following
events or conditions shall constitute an event of default of DHL hereunder (each
an “Event of Default” and, collectively, the “DHL Events of Default”):

(a) The failure of DHL to pay when due the compensation in accordance with
Articles VI and VII and Exhibit H or any other amounts which may be payable by
DHL hereunder;

(b) The material breach of any representation or warranty of DHL hereunder;

(c) The dissolution, liquidation, cessation of business or termination of the
existence of DHL;

(d) The insolvency or bankruptcy of DHL or the appointment of a trustee or
receiver for DHL or for a substantial part of its business, or the admission in
writing of DHL of its inability to pay its debts as they mature;

(e) The institution by or against DHL of bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceedings or any other proceedings for
relief under any bankruptcy or similar federal, state or local law for the
relief of debtors, provided that, if such proceeding is instituted against DHL
and is not consented to by DHL, it is not dismissed or stayed within sixty
(60) days after such institution;

(f) Any material breach or failure of DHL to observe or perform any term,
condition, covenant or agreement required to be observed or performed by it
hereunder;

(g) The violation of any Legal Requirement or the suspension or revocation of
any license, certificate or permit necessary to conduct all or any portion of
DHL’s obligation’s hereunder which prevents DHL from performing in any material
respect its obligations hereunder, unless such violation, suspension or
revocation occurred as a result of actions or omissions of ABX; and

(h) DHL’s failure to materially comply with the insurance requirements provided
under Article XIII hereof.

Section 16.3 Remedies Upon Event of Default.

a) Upon the occurrence and during the continuance of any Event of Default
enumerated in Sections 16.1(c), (d) or (e) or in Sections 16.2(c), (d) or (e),
the non-defaulting Party may elect to terminate this Agreement immediately in
its entirety upon giving written notice of such Event of Default to the
defaulting Party.

(b) Upon the occurrence and during the continuance of any Event of Default
enumerated in Sections 16.1(b), (f) or (g) or in Sections 16.2(b), (f) or (g),
the non-defaulting Party may, without prejudice to any other remedy which it may
have at law or in equity, terminate this Agreement by giving notice of such
Event of Default, and the Party receiving such notice shall have thirty
(30) days from the date of receipt of such notice to cure such default. If

 

38

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

the Event of Default has not been cured by midnight of the thirtieth (30th) day
after receipt of such notice, this Agreement shall be deemed immediately
terminated, unless such cure period has been extended in writing by the
non-defaulting Party.

(c) Upon the occurrence of an Event of Default enumerated in Section 16.1(a),
DHL may terminate this Agreement in its discretion in the event that ABX fails
to achieve an Arrival Performance of at least [*]% for the sixty (60) day period
following the date of the receipt by ABX of DHL’s notice of such default,
provided that, if DHL, in its discretion, does not terminate this Agreement,
then DHL’s right to terminate this Agreement arising from such default shall
expire upon ABX again achieving an Arrival Performance of at least [*]% for a
period of three (3) consecutive months.

(d) Upon the occurrence of any Event of Default enumerated in Section 16.2(a),
ABX will give DHL notice thereof, and DHL will have five (5) Business Days from
the date of receipt of such notice to cure such default. If the Event of Default
has not been cured by midnight of the fifth (5 th) Business Day after receipt of
such notice, ABX may, without prejudice to any other remedy which it may have at
law or in equity, immediately suspend all or any portion of its performance of
the Services until DHL cures such default and/or terminate this Agreement in its
entirety upon written notice to DHL.

(e) Upon the occurrence and during the continuance of any Event of Default
enumerated in Sections 16.1(h) or 16.2(h), the non-defaulting Party may, without
prejudice to any other remedy which it may have at law or in equity, give notice
of such default, and the Party receiving such notice shall have three
(3) Business Days from the date of receipt of such notice to cure such default,
failing which the Agreement shall be terminated immediately.

Section 16.4 Non-Exclusive Remedy. Except as expressly provided in
Section 4.2(b), each Party’s rights under this Article XVI to terminate this
Agreement following a DHL Event of Default or ABX Event of Default, as the case
may be, shall not be deemed an exclusive remedy, but will be in addition to any
other remedy the non-defaulting Party may have either at law or in equity.

Section 16.5 Limitation of Damages. Neither Party shall be liable to the other
for lost profits, reputational damage or incidental, special or consequential
damages, except to the extent such damages are required to be paid to a
non-Affiliated third party pursuant to the indemnity obligations set forth above
in Article XIV.

ARTICLE XVII

MISCELLANEOUS

Section 17.1 Cooperation and Good Faith. Each Party shall reasonably cooperate
with the other and act at all times in complete good faith in seeking to
effectuate the terms of this Agreement. Each of the Parties, at its own expense
(except as otherwise provided in this Agreement), shall use commercially
reasonable efforts to take such other and further actions and execute and
deliver such other and further documents as may be reasonably necessary to
effectuate this Agreement.

 

39

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 17.2 Time of the Essence. The Parties acknowledge and agree that time is
of the essence with respect to the matters set forth in this Agreement.

Section 17.3 Applicable Law. This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of New York (other than the
laws of the State of New York relating to choice of law).

Section 17.4 Jurisdiction; Waiver of Jury Trial; Attorneys’ Fees.

(a) ABX AND DHL AGREE THAT (i) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK LOCATED IN
NEW YORK, NEW YORK OR (ii) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF OHIO OR THE COMMON PLEAS COURT FOR THE STATE OF OHIO LOCATED IN
CINCINNATI, OHIO SHALL HAVE CO-EXCLUSIVE JURISDICTION OVER ANY DISPUTES ARISING
OUT OF OR RELATING TO THIS AGREEMENT, AND EACH SUBMITS ITSELF AND ITS PROPERTY
TO THE CO-EXCLUSIVE JURISDICTION OF THE FOREGOING COURTS WITH RESPECT TO SUCH
DISPUTES.

(b) EACH OF ABX AND DHL HEREBY (i) WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE COURTS REFERRED TO IN
THIS SECTION ON GROUNDS OF AN INCONVENIENT FORUM AND (ii) WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN THIS SECTION.

(c) ABX AND DHL HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO, THIS
AGREEMENT, WHETHER SUCH ACTION IS BASED ON BREACH OF CONTRACT, TORT, OR ANY
OTHER LEGAL OR EQUITABLE THEORY.

(d) IF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF, OR RELATING TO THIS
AGREEMENT, ITS VALIDITY OR PERFORMANCE IS COMMENCED BY EITHER DHL OR ABX, THE
PREVAILING PARTY WILL BE ENTITLED TO REIMBURSEMENT BY THE OTHER PARTY OF ALL
REASONABLE COSTS, ATTORNEYS’ AND PARALEGAL FEES, AND EXPENSES INCURRED IN
CONNECTION WITH THE LITIGATION.

Section 17.5 Notices. All notices, demands, consents, approvals or other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given to a Party if delivered in person or
sent by overnight delivery (providing proof of delivery) to the Party at the
addresses set forth below on the date of delivery, or if by facsimile or
electronic mail, upon confirmation of receipt.

 

40

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

 

(a)

     If to DHL, to:       

DHL Network Operations (USA), Inc.

1200 South Pine Island Road

Plantation, Florida 33324

      

Attention: Jon Olin – EVP, General Counsel & Secretary

Email: Jon.Olin@dhl.com

Facsimile: (954) 888-7159

 

(b)

     If to ABX, to:       

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

      

Attention: Joe Payne, Vice President, General Counsel & Secretary

Email: Joe.Payne@atsginc.com

Facsimile: (937) 382-2452

Section 17.6 Amendments; Waivers. Subject to applicable law, this Agreement may
only be amended pursuant to a written agreement executed by both ABX and DHL,
and no waiver of compliance with any provision or condition of this Agreement
and no consent provided for in this Agreement shall be effective unless
evidenced by a written instrument executed by the Party against whom such waiver
or consent is to be effective. No waiver of any term or provision of this
Agreement shall be construed as a further or continuing waiver of such term or
provision or any other term or provision.

Section 17.7 Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the Parties and their
respective successors and permitted assigns. Neither Party to this Agreement may
assign its rights or delegate its obligations under this Agreement to any other
Person, without the express prior written consent of the other Party. For
purposes of this Section, the sale or other transfer of (i) more than a
cumulative aggregate of fifty percent (50%) of the voting shares of ATSG or ABX
or (ii) all or substantially all of the assets, property or business of ATSG or
ABX to a major integrated international air express delivery company with annual
revenues in excess of $5 billion, shall be considered an assignment by ABX for
purposes of this Agreement.

Section 17.8 Execution in Counterparts. To facilitate execution, this Agreement
may be executed in any number of counterparts (including by facsimile or
electronic mail), each of which shall be deemed to be an original, but all of
which together shall constitute one binding agreement on the Parties,
notwithstanding that not all Parties are signatories to the same counterpart.

Section 17.9 Headings; Certain Construction Rules. The article and section
headings contained in this Agreement are for reference purposes only and do not
form a part of this Agreement and do not in any way modify, interpret or
construe the intentions of the Parties. As used in this Agreement, unless
otherwise provided to the contrary, (a) all references to days or

 

41

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

months shall be deemed references to calendar days or months and (b) any
reference to a “Section,” “Article” or “Exhibit” shall be deemed to refer to a
section or article of this Agreement or an exhibit to this Agreement. The words
“hereof,” “herein” and “hereunder” and words of similar import referring to this
Agreement refer to this Agreement as a whole (including Exhibits) and not to any
particular provision of this Agreement. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” Unless otherwise specifically provided for
herein, the term “or” shall not be deemed to be exclusive.

Section 17.10 Entire Agreement. This Agreement, including the Exhibits hereto,
constitutes the entire agreement between the Parties and supersedes any and all
prior and contemporaneous agreements, memoranda (including the Memorandum of
Understanding between ABX and DHL dated as of February 12, 2010), arrangements
and understandings, both written and oral, between the Parties with respect to
the subject matter hereof. No representation, warranty, promise, inducement or
statement of intention has been made by either Party which is not contained in
this Agreement or the exhibits to this Agreement and no Party shall be bound by,
or be liable for, any alleged representation, promise, inducement or statement
of intention not contained herein or therein. All schedules to this Agreement
are expressly made a part of, and incorporated by reference into this Agreement.

Section 17.11 Severability. If any provision or any part of any provision of
this Agreement is void or unenforceable for any reason whatsoever, then such
provision shall be stricken and shall be of no further force or effect. However,
unless such stricken provision goes to the essence of the consideration
bargained for by a Party, the remaining provisions of this Agreement shall
continue in full force and effect and, to the extent required, shall be modified
to preserve their validity. Upon such determination that any term or other
provision or any part of any provision is void or unenforceable, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the fullest
extent possible.

Section 17.12 No Third-Party Rights. Nothing in this Agreement, whether express
or implied, is intended to or shall confer any rights, benefits or remedies
under or by reason of this Agreement on any Persons other than the Parties and
their respective successors and permitted assigns, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third Persons to any Party, nor shall any provisions give any third Persons any
right of subrogation over or action against any Party.

Section 17.13 Expenses. Each of the Parties shall be responsible for all of
their own costs incurred in connection with the negotiation and execution of
this Agreement.

Section 17.14 Publicity. The Parties shall each make commercially reasonable
efforts not to disclose publicly or describe its commercial relationship with
the other Party to any other Person, except as required by the provisions of any
Legal Requirement for which it is obligated regarding its ordinary business
operations, provided that each Party may describe its commercial relationship
with the other Party to its Affiliates, creditors and professional advisors,
including

 

42

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

accountants, auditors and legal counsel. ATSG has an obligation to file this
Agreement with the U.S. Securities and Exchange Commission and the Parties shall
cooperate in seeking confidential treatment of such portions hereof as may be
agreed to by the Parties.

Remainder of page intentionally left blank; Signatures on the following page.

 

43

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
authorized representatives as of the day and year first written above.

 

DHL:

    ABX:

DHL NETWORK OPERATIONS (USA), INC.

    ABX AIR, INC. By:  

/s/ Neil Ferguson

    By:  

/s/ Joseph C. Hete

Name:  

Neil Ferguson

    Name:  

Joseph C. Hete

Title:  

Senior Vice President

    Title:  

CEO

Date:  

29 March 2010

    Date:  

3/29/10

 

44



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT A

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL

NETWORK OPERATIONS (USA), INC. AND ABX AIR, INC.

DEUTSCHE POST AG FORM OF GUARANTY

[See Attachment]



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

GUARANTY

This Guaranty (this “Guaranty”) is entered into as of March             , 2010
by Deutsche Post AG, a corporation formed under the laws of Germany
(“Guarantor”), in favor of ABX Air, Inc., a Delaware corporation (or its
assignee under the Air Transportation Services Agreement, as defined below)
(“ABX”).

RECITALS

WHEREAS, ABX and DHL Network Operations (USA), Inc. (“DHL”), have entered into
that certain Air Transportation Services Agreement, effective April 1, 2010 (the
“Agreement”); and

WHEREAS, Guarantor owns (either directly or indirectly) all of the capital stock
of DHL; and

WHEREAS, in consideration for ABX agreeing to enter into the Agreement,
Guarantor desires to guarantee the performance of DHL’s payment obligations
under the Agreement;

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees as follows:

Section 1. Definitions. The definitions set forth in the above Recitals are
hereby incorporated as if fully set forth in this Section 1.

Section 2. Guaranty. Guarantor, as a primary obligor and not as surety, hereby
guarantees, without any setoff or other deduction, to ABX the due, punctual and
full payment of all of DHL’s payment obligations under the Agreement when and as
the same shall become due and payable by DHL in accordance with the terms
thereof, without regard to how such payment obligations are described or
characterized in the Agreement (with all of the obligations, covenants, terms,
conditions, undertakings and liabilities described in this Section 2
collectively referred to as the “Guaranteed Obligations”).

This Guaranty is continuing, irrevocable, absolute and unconditional and a
guaranty of payment and not of collectibility, and is in no way conditioned or
contingent upon any attempt to collect from or enforce performance or compliance
by DHL or the exercise or assertion of any other right or remedy to which ABX is
or may be entitled under or in connection with the Agreement. If for any reason
whatsoever DHL shall fail or be unable duly, punctually and fully to pay such
amounts as and when the same shall become due and payable in accordance with the
terms of the Agreement, Guarantor will promptly pay or cause to be paid such
amounts under the terms of the Agreement.

Notwithstanding anything to the contrary herein, the aggregate maximum amount
recoverable under this Guaranty is limited to [*] U.S. Dollars (US$[*]) plus
expenses as set forth in Section 9 hereof.

 

A-1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 3. Character of Obligations of Guarantor. Subject to the provisions of
Section 8 hereof, the obligations of Guarantor set forth in this Guaranty shall
remain in full force and effect until payment of the Guaranteed Obligations in
full, and shall not be released, discharged or in any way affected by any of the
following:

(a) any amendment, modification, addition, deletion or supplement to or of or
other change in the Guaranteed Obligations or the Agreement;

(b) any failure, omission or delay on the part of DHL to conform or comply with
any term of any of the Agreement;

(c) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, dissolution, winding up or
similar proceeding with respect to DHL; or

(d) any merger or consolidation of DHL or Guarantor into or with any other
corporation, or any other corporate change in DHL or Guarantor, or any sale,
lease or transfer of any of the assets of DHL or Guarantor to any other person,
or any change in the ownership of any shares of capital stock of DHL or
Guarantor.

Section 4. Waiver and Agreement. Guarantor waives any and all notice of the
creation, modification, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by ABX upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty. Guarantor unconditionally waives, to the extent
permitted by applicable law:

(a) acceptance of this Guaranty and proof of reliance by ABX hereon;

(b) notice of any of the matters referred to in Section 3 hereof, or any right
to consent or assent to any thereof;

(c) any right to the enforcement, assertion or exercise by ABX against DHL of
any right, power, privilege or remedy conferred upon ABX in the Agreement or
otherwise;

(d) any requirement of diligence on the part of any person; and

(e) any requirement that DHL or any other person be joined as a party to any
proceeding for the enforcement of any term of the Agreement.

Section 5. Subrogation. Guarantor shall be subrogated to any rights of ABX
against DHL in respect of which a payment shall be made by Guarantor hereunder;
provided, however, that Guarantor shall not enforce or attempt to enforce such
rights until such time as the Guaranteed Obligations at issue have been
discharged in full.

 

A-2

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 6. ABX’s Remedies. Each and every remedy of ABX under or with respect to
this Guaranty shall, to the extent permitted by law, be cumulative and shall be
in addition to any other remedy given hereunder, or under the Agreement, or now
or hereafter existing at law or in equity; provided, however, that ABX shall not
be entitled to any double recovery.

Section 7. Representations and Warranties. Guarantor hereby represents and
warrants to ABX that the following statements are true and correct as of the
date of this Guaranty:

7.1. Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of Germany.

7.2. Guarantor has the corporate power and authority to enter into this
Guaranty. The making, execution and performance of this Guaranty by Guarantor
has been duly authorized by all necessary corporate action, this Guaranty has
been duly executed and delivered by Guarantor and this Guaranty constitutes the
valid and binding obligation of Guarantor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors rights generally, including,
without limitation, fraudulent conveyance laws, and by general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance or injunctive relief, whether considered in a proceeding in equity
or at law.

7.3. The execution, delivery and performance of this Guaranty: (a) does not
violate any provision of any existing law or regulation binding on Guarantor, or
any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or the charter or bylaws of, or any securities
issued by Guarantor, or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Guarantor is a party or by which
Guarantor or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of Guarantor, and (b) will not result in the creation or imposition of
any encumbrance on any of Guarantor’s property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking. No consent, license, approval, order or
authorization of, or registration, filing, or declaration with, any governmental
authority is required to be obtained by Guarantor, and no consent of any third
party is required to be obtained by Guarantor, in connection with the execution,
delivery and performance of this Guaranty or the taking of the actions
contemplated hereby, except for consents, authorizations, filings and notices
that have been obtained or made. There is no order or action pending or, to the
knowledge of Guarantor, threatened against Guarantor, in either case as of the
date of this Guaranty, that individually or when aggregated with one or more
other actions has or would reasonably be expected to have a material adverse
effect on Guarantor’s ability to perform this Guaranty.

Section 8. Expiry. This Guaranty and all guaranties, covenants and agreements of
Guarantor contained herein are valid and shall continue in full force and effect
until

 

A-3

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

such time as all of the Guaranteed Obligations, including expenses that the
Guarantor is obligated to pay pursuant to Section 9 hereof, are paid finally and
irrevocably in full. Notwithstanding the foregoing, all of the Guarantor’s
obligations under this Guaranty shall terminate absolutely, whether or not this
Guaranty has been returned to the Guarantor by ABX, to the extent that ABX has
not made a demand for payment under this Guaranty within one (1) year after the
termination or expiration of the Agreement.

Section 9. Expenses. Guarantor shall pay to ABX on demand each cost and expense
(including, without limitation, attorneys’ fees) hereafter incurred by ABX in
endeavoring to enforce any obligation of Guarantor pursuant to this Guaranty or
to preserve or exercise any right or remedy against Guarantor pursuant to this
Guaranty or arising as a result of this Guaranty; provided, however, in
connection with any legal action ABX shall not be entitled to such costs or
expenses if ABX does not prevail.

Section 10. Amendments. The terms of this Guaranty may not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever except by
written instrument signed by Guarantor and ABX.

Section 11. Applicable Law. This Guaranty shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to principles of conflicts of laws.

Section 12. Section Headings. The section headings are inserted for convenience
only and are not to be construed as part of this Guaranty.

Section 13. Notices. All notices and other communications to be made or given
pursuant to this Guaranty shall be made or given in the manner provided in
Section 17.5 of the Agreement, if to Guarantor, to the following location:

Deutsche Post AG

Headquarters

Charles de Gaulle Strasse 20

53113 Bonn

Germany

Attention: Head of Corporate Finance

Section 14. Assignment. Guarantor may not assign this Guaranty, and its rights
and obligations hereunder, without the prior written consent of ABX, which
consent shall not be unreasonably withheld. This Guaranty may not be transferred
or assigned by ABX without the prior written consent of Guarantor; provided that
ABX may transfer and assign this Guaranty to any Affiliate (as defined in the
Agreement) of ABX without Guarantor’s prior consent.

Section 15. Successor. This Guaranty is binding upon any successor to Guarantor.

Section 16. No Other Writing. This writing is intended by the parties as the
final expression of this Guaranty and is also intended as a complete and
exclusive statement of the terms of their agreement with respect thereto.

 

A-4

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the date first above written.

 

DEUTSCHE POST AG

By:

 

 

Its:

 

 

Title:

 

 

 

DEUTSCHE POST AG

By:

 

 

Its:

 

 

Title:

 

 

 

ACCEPTED AND AGREED:

ABX AIR, INC.

By:

 

 

Its:

 

 

Title:

 

 

 

A-5

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT B

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL

NETWORK OPERATIONS (USA), INC. AND ABX AIR, INC.

AIR TRANSPORT SERVICES GROUP, INC. FORM OF GUARANTY

[See Attachment]



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

GUARANTY

This Guaranty (this “Guaranty”) is entered into as of March     , 2010 by Air
Transport Services Group, Inc. (“ATSG”), a corporation formed under the laws of
Delaware (“Guarantor”), in favor of DHL Network Operations (USA), Inc., a
Delaware corporation (or its assignee under the Air Transportation Services
Agreement, as defined below) (“DHL”).

RECITALS

WHEREAS, DHL and ABX Air, Inc. (“ABX”) have entered into that certain Air
Transportation Services Agreement, effective April 1 , 2010 (the “Agreement”);
and

WHEREAS, Guarantor owns (either directly or indirectly) all of the capital stock
of ABX; and

WHEREAS, in consideration for DHL agreeing to enter into the Agreement,
Guarantor desires to guarantee the performance of ABX’s payment obligations
under the Agreement;

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees as follows:

Section 1. Definitions. The definitions set forth in the above Recitals are
hereby incorporated as if fully set forth in this Section 1.

Section 2. Guaranty. Guarantor, as a primary obligor and not as surety, hereby
guarantees, without any setoff or other deduction, to DHL the due, punctual and
full payment of all of ABX’s payment obligations under the Agreement when and as
the same shall become due and payable by ABX in accordance with the terms
thereof, without regard to how such payment obligations are described or
characterized in the Agreement (with all of the obligations, covenants, terms,
conditions, undertakings and liabilities described in this Section 2
collectively referred to as the “Guaranteed Obligations”).

This Guaranty is continuing, irrevocable, absolute and unconditional and a
guaranty of payment and not of collectibility, and is in no way conditioned or
contingent upon any attempt to collect from or enforce performance or compliance
by ABX or the exercise or assertion of any other right or remedy to which DHL is
or may be entitled under or in connection with the Agreement. If for any reason
whatsoever ABX shall fail or be unable duly, punctually and fully to pay such
amounts as and when the same shall become due and payable in accordance with the
terms of the Agreement, Guarantor will promptly pay or cause to be paid such
amounts under the terms of the Agreement.

Notwithstanding anything to the contrary herein, the aggregate maximum amount
recoverable under this Guaranty is limited to [*] U.S. Dollars (US$[*]) plus
expenses as set forth in Section 9 hereof.

 

B-1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 3. Character of Obligations of Guarantor. Subject to the provisions of
Section 8 hereof, the obligations of Guarantor set forth in this Guaranty shall
remain in full force and effect until payment of the Guaranteed Obligations in
full, and shall not be released, discharged or in any way affected by any of the
following:

(a) any amendment, modification, addition, deletion or supplement to or of or
other change in the Guaranteed Obligations or the Agreement;

(b) any failure, omission or delay on the part of ABX to conform or comply with
any term of any of the Agreement;

(c) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, dissolution, winding up or
similar proceeding with respect to ABX; or

(d) any merger or consolidation of ABX or Guarantor into or with any other
corporation, or any other corporate change in ABX or Guarantor, or any sale,
lease or transfer of any of the assets of ABX or Guarantor to any other person,
or any change in the ownership of any shares of capital stock of ABX or
Guarantor.

Section 4. Waiver and Agreement. Guarantor waives any and all notice of the
creation, modification, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by DHL upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty. Guarantor unconditionally waives, to the extent
permitted by applicable law:

(a) acceptance of this Guaranty and proof of reliance by DHL hereon;

(b) notice of any of the matters referred to in Section 3 hereof, or any right
to consent or assent to any thereof;

(c) any right to the enforcement, assertion or exercise by DHL against ABX of
any right, power, privilege or remedy conferred upon DHL in the Agreement or
otherwise;

(d) any requirement of diligence on the part of any person; and

(e) any requirement that ABX or any other person be joined as a party to any
proceeding for the enforcement of any term of the Agreement.

Section 5. Subrogation. Guarantor shall be subrogated to any rights of DHL
against ABX in respect of which a payment shall be made by Guarantor hereunder;
provided, however, that Guarantor shall not enforce or attempt to enforce such
rights until such time as the Guaranteed Obligations at issue have been
discharged in full.

 

B-2

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 6. DHL’s Remedies. Each and every remedy of DHL under or with respect to
this Guaranty shall, to the extent permitted by law, be cumulative and shall be
in addition to any other remedy given hereunder, or under the Agreement, or now
or hereafter existing at law or in equity; provided, however, that DHL shall not
be entitled to any double recovery.

Section 7. Representations and Warranties. Guarantor hereby represents and
warrants to DHL that the following statements are true and correct as of the
date of this Guaranty:

7.1. Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.

7.2. Guarantor has the corporate power and authority to enter into this
Guaranty. The making, execution and performance of this Guaranty by Guarantor
has been duly authorized by all necessary corporate action, this Guaranty has
been duly executed and delivered by Guarantor and this Guaranty constitutes the
valid and binding obligation of Guarantor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors rights generally, including,
without limitation, fraudulent conveyance laws, and by general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance or injunctive relief, whether considered in a proceeding in equity
or at law.

7.3. The execution, delivery and performance of this Guaranty: (a) does not
violate any provision of any existing law or regulation binding on Guarantor, or
any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or the charter or bylaws of, or any securities
issued by Guarantor, or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Guarantor is a party or by which
Guarantor or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of Guarantor, and (b) will not result in the creation or imposition of
any encumbrance on any of Guarantor’s property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking. No consent, license, approval, order or
authorization of, or registration, filing, or declaration with, any governmental
authority is required to be obtained by Guarantor, and no consent of any third
party is required to be obtained by Guarantor, in connection with the execution,
delivery and performance of this Guaranty or the taking of the actions
contemplated hereby, except for consents, authorizations, filings and notices
that have been obtained or made. There is no order or action pending or, to the
knowledge of Guarantor, threatened against Guarantor, in either case as of the
date of this Guaranty, that individually or when aggregated with one or more
other actions has or would reasonably be expected to have a material adverse
effect on Guarantor’s ability to perform this Guaranty.

Section 8. Expiry. This Guaranty and all guaranties, covenants and agreements of
Guarantor contained herein are valid and shall continue in full force and effect
until

 

B-3

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

such time as all of the Guaranteed Obligations, including expenses that the
Guarantor is obligated to pay pursuant to Section 9 hereof, are paid finally and
irrevocably in full. Notwithstanding the foregoing, all of the Guarantor’s
obligations under this Guaranty shall terminate absolutely, whether or not this
Guaranty has been returned to the Guarantor by DHL, to the extent that DHL has
not made a demand for payment under this Guaranty within one (1) year after the
termination or expiration of the Agreement.

Section 9. Expenses. Guarantor shall pay to DHL on demand each cost and expense
(including, without limitation, attorneys’ fees) hereafter incurred by DHL in
endeavoring to enforce any obligation of Guarantor pursuant to this Guaranty or
to preserve or exercise any right or remedy against Guarantor pursuant to this
Guaranty or arising as a result of this Guaranty; provided, however, in
connection with any legal action DHL shall not be entitled to such costs or
expenses if DHL does not prevail.

Section 10. Amendments. The terms of this Guaranty may not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever except by
written instrument signed by Guarantor and DHL.

Section 11. Applicable Law. This Guaranty shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to principles of conflicts of laws.

Section 12. Section Headings. The section headings are inserted for convenience
only and are not to be construed as part of this Guaranty.

Section 13. Notices. All notices and other communications to be made or given
pursuant to this Guaranty shall be made or given in the manner provided in
Section 17.5 of the Agreement, if to Guarantor, to the following location:

 

Air Transport Services Group, Inc.

Wilmington Air Park

145 Hunter Drive

Wilmington, Ohio 45177

Attn:

   W. Joseph Payne    Sr. VP, Corporate General Counsel & Secretary

Section 14. Assignment. Guarantor may not assign this Guaranty, and its rights
and obligations hereunder, without the prior written consent of DHL, which
consent shall not be unreasonably withheld. This Guaranty may not be transferred
or assigned by DHL without the prior written consent of Guarantor; provided that
DHL may transfer and assign this Guaranty to any Affiliate (as defined in the
Agreement) of DHL without Guarantor’s prior consent.

Section 15. Successor. This Guaranty is binding upon any successor to Guarantor.

 

B-4

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 16. No Other Writing. This writing is intended by the parties as the
final expression of this Guaranty and is also intended as a complete and
exclusive statement of the terms of their agreement with respect thereto.

 

B-5

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the date first above written.

 

AIR TRANSPORT SERVICES GROUP, INC. By:     Its:     Title:    

 

ACCEPTED AND AGREED: DHL NETWORK OPERATIONS (USA), INC. By:     Its:     Title:
   

 

B-6

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT C

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL

NETWORK OPERATIONS (USA), INC. AND ABX AIR, INC.

CONVERSION AND DELIVERY SCHEDULE FOR NINE (9) 767 PTF

AIRCRAFT

 

    

U.S. Registration

  

Manufacturer’s

Serial Number

  

Modification

Redelivery Date

1    787    23020    August 26, 2009 2    794    23144    November 13, 2009 3   
793    23143    December 28, 2009 4    769    22787    March 2, 2010 5    775   
22790    April 24, 2010 6    783    23016    June 18, 2010 7    773    22788   
August 12, 2010 8    774    22789    October 11, 2010 9    768    22786   
December 5, 2010

 

C-1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT D

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL

NETWORK OPERATIONS (USA), INC. AND ABX AIR, INC.

FORM OF LEASE FOR 767 PTF AIRCRAFT

[See Attachment]



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

AIRCRAFT LEASE AGREEMENT

(MSN                     )

DATED AS OF         ,     , 201  

BETWEEN

CARGO AIRCRAFT MANAGEMENT, INC.,

AS LESSOR

AND

DHL NETWORK OPERATIONS (USA), INC.,

AS LESSEE

RELATING TO

ONE BOEING MODEL 767-2         AIRCRAFT

SERIAL NUMBER                     

U.S. REGISTRATION NO. N                    

This is Counterpart Number          of four (4) serially numbered, manually
executed counterparts of this Aircraft Lease Agreement. To the extent, if any,
that this Aircraft Lease Agreement constitutes chattel paper under the Uniform
Commercial Code in any jurisdiction, no security interest in this Agreement may
be created through the transfer and possession of any counterpart of this
Aircraft Lease Agreement other than the serially numbered counterpart thereof
marked Counterpart Number 1.

 

AIRCRAFT LEASE AGREEMENT   D-1  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

AIRCRAFT LEASE AGREEMENT

(MSN             )

THIS AIRCRAFT LEASE AGREEMENT (MSN             ) (this “Agreement”), dated as of
the      day of             , 201  , is between CARGO AIRCRAFT MANAGEMENT, INC.,
a Florida corporation (“Lessor”), and DHL NETWORK OPERATIONS (USA), INC., an
Ohio corporation (“Lessee”).

RECITALS

WHEREAS, Lessee desires to lease the “Aircraft” (as defined below) from Lessor;
and

WHEREAS, Lessor is agreeable to leasing the Aircraft to Lessee, upon and subject
to the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the receipt and sufficiency of which are hereby acknowledged
by Lessor and Lessee, Lessor and Lessee hereby agree as follows:

1. Definitions. The following terms shall, except where the context otherwise
requires, have the following respective meanings for all purposes of this
Agreement.

1.1. “ABX” shall mean ABX Air, Inc., a Delaware corporation.

1.2. “ABX Air Transportation Services Agreement” shall mean the Air
Transportation Services Agreement between Lessee and ABX executed either prior
to or contemporaneously with this Agreement.

1.3. “ABX Maintenance Program” shall mean the maintenance program in effect from
time to time for the Aircraft developed by ABX and approved by the FAA.

1.4. “ABX Operating Agreement” shall mean any CMI agreement, operating agreement
or similar agreement in effect at any time during the Term between Lessee and
ABX, pursuant to which ABX agrees to operate the Aircraft, including, without
limitation, the ABX Air Transportation Services Agreement.

1.5. “ABX Pilots’ Union” shall mean the labor union formed by the aircraft
pilots employed by ABX and in effect from time to time during the Term of this
Agreement.

1.6. “ABX/Pilots CBA” shall mean the collective bargaining agreement between ABX
and the ABX Pilots’ Union in effect from time to time during the Term of this
Agreement.

1.7. “ACMI Termination Agreement” shall mean the Mutual Termination Agreement
and Release between Lessee, ABX, DPWN Holdings (USA), Inc., DHL Express (USA),
Inc. and Air Transport Services Group, Inc. executed either prior to or
contemporaneously with this Agreement and which, among other things, terminates
the ACMI Service Agreement dated as of August 15, 2003, as amended, between
Lessee and ABX.

 

AIRCRAFT LEASE AGREEMENT   D-2  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

1.8. “AD Term Date” shall mean the date which falls on the first day of the
month immediately after the expiration of ninety-six (96) months after the
Delivery Date.

1.9. “ADs” shall mean (a) any airworthiness directive or comparable document
issued by the Aviation Authority, the FAA (if not the applicable Aviation
Authority) or any other Governmental Entity exercising appropriate jurisdiction
over the subject matter or parties affected thereby requiring compliance or
(b) any mandatory service bulletin issued by a Manufacturer.

1.10. “Affiliate” shall mean any entity controlling, controlled by or under
common control with a party hereto.

1.11. “Agreed Value” shall mean the value specified as such in Appendix B and
shall have the meaning ascribed to it in the London insurance market in relation
to aviation hull policies.

1.12. “Aircraft” shall mean, collectively, the Airframe, the Engines and the
Aircraft Documents.

1.13. “Aircraft Documents” shall mean the documents listed in Appendix C hereto
and all other records, documents, log books, manuals, drawings and data relating
to the Aircraft and developed or caused to be developed by Lessee or required by
the Aviation Authority, as updated and maintained through the Return Date.

1.14. “Aircraft Return Documents” shall have the meaning ascribed to such term
in Section 18.2 hereof.

1.15. “Airframe” shall mean the Boeing model 767-2         airframe described in
Appendix A hereto, together with all Parts, excluding, however, the Engines or
any other engines from time to time installed thereon, but including each QEC.

1.16. “Anticipated Delivery Date” shall mean                  , 201  , which is
the date that the parties anticipate that the Aircraft will be Delivered to
Lessee pursuant to the terms and conditions of this Agreement.

1.17. “APU” shall mean the auxiliary power unit installed on the Aircraft on the
Delivery Date (or any substitution therefor made during the Term pursuant to
this Agreement), together with all Parts installed thereon.

1.18. “APU Hours” shall mean the time as measured in hours and minutes during
which the APU is operated.

1.19. “Aviation Authority” shall mean the FAA and any other Governmental Entity
having jurisdiction over the Aircraft and this Agreement or Lessee’s operations,
and any successors thereto, respectively (with the understanding that, should
the Aircraft, with Lessor’s approval, be registered in a country other than the
United States, this definition shall include all Governmental Entities outside
of the United States with jurisdiction over the Aircraft).

 

AIRCRAFT LEASE AGREEMENT   D-3  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

1.20. “Authorized Maintenance Performer” shall mean any repair station licensed
or certified by the Aviation Authority acting within the scope of its
authorization, including, without limitation, the entity performing maintenance
to (a) the Aircraft under the ABX Maintenance Program or (b) an Engine under the
Delta Engine Program.

1.21. “Basic Rent” shall mean the amount specified as such in Appendix B and
payable pursuant to Section 4.2 hereof.

1.22. “Basic Rent Date” shall mean the Delivery Date and the first day of each
calendar month thereafter.

1.23. “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banking institutions in             ,              or in
Wilmington, Ohio are required or authorized by Law to close.

1.24. “Cape Town Convention” shall mean the Convention on International
Interests in Mobile Equipment and its Protocol on Matters Specific to Aircraft
Equipment, concluded in Cape Town, South Africa, on November 16, 2001.

1.25. “Claims” shall have the meaning ascribed to such term in Section 10.1
hereof.

1.26. “Cycle” shall mean one take-off and next subsequent landing of the
Aircraft.

1.27. “Default” shall mean any event which, with the giving of notice, lapse of
time, or both, would become an Event of Default.

1.28. “Delivery” shall have the meaning ascribed to such term in Section 3.5
hereof.

1.29. “Delivery Condition Requirements” shall have the meaning ascribed to such
term in Section 3.6 hereof.

1.30. “Delivery Date” shall mean the date on which the Delivery occurs.

1.31. “Delivery Location” shall mean Wilmington Airpark, Wilmington, Ohio, or as
otherwise mutually agreed by Lessor and Lessee.

1.32. “Delta” shall mean Delta Air Lines, Inc., a Delaware corporation.

1.33. “Delta Engine Program” shall mean the program in effect from time to time
with respect to the Engines pursuant to a maintenance agreement between Lessor
(or an Affiliate of Lessor) and Delta.

1.34. “Dollars” and “$” and “US$” shall mean the lawful currency of the United
States of America.

 

AIRCRAFT LEASE AGREEMENT   D-4  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

1.35. “Engine” shall mean either of the two (2) engines identified as to
manufacturer and type and by serial number on the Lease Supplement (each of
which shall have more than 550 rated takeoff horsepower or the equivalent of
such horsepower), together with all Parts installed thereon, and any engine
substituted for an Engine pursuant to the terms hereof.

1.36. “Equipment Change” shall have the meaning ascribed to such term in
Section 7.7 hereof.

1.37. “Event of Default” shall mean any one of the events specified in
Section 16.1 hereof.

1.38. “Expiration” shall mean the end of the Term pursuant to this Agreement.

1.39. “Expiration Date” shall mean the day which is eighty-four (84) months
after the Delivery Date (which shall be identified by actual date in the Lease
Supplement).

1.40. “FAA” shall mean the Federal Aviation Administration of the United States
of America and all successors thereto.

1.41. “FAR” shall mean the Federal Aviation Regulations issued by the FAA.

1.42. “Flight Hours” shall mean, with respect to the Aircraft, the time as
measured in hours and minutes elapsing from the moment at which the wheels of
the Aircraft leave the ground on a takeoff until the wheels of the Aircraft
touch the ground on the next landing of the Aircraft.

1.43. “Governmental Entity” shall mean: (a) any national government, any
political subdivision thereof, or local authority therein, (b) any agency,
board, commission, department, division, organ, instrumentality, or court of any
of the foregoing, however constituted, and (c) any organization, association, or
institution, of which any of the foregoing is a member or to whose jurisdiction
it is subject or in whose activities it is a participant.

1.44. “IAI” shall mean Israel Aerospace Industries, Ltd.

1.45. “IAI PTF Cargo Conversion” shall have the meaning set forth in Section 2.2
of Appendix G hereto.

1.46. “Indemnified Parties” shall have the meaning ascribed to such term in
Section 10.1 hereof.

1.47. “International Registry” shall mean the registry established and
maintained pursuant to the Cape Town Convention.

1.48. “Law” shall mean: (a) any constitution, statute, decree, regulation,
order, or other directive of the Governmental Entity of any location to, from,
or within which the Aircraft shall operate; (b) any treaty, pact, compact, or
other agreement to which any Governmental Entity is a signatory or party;
(c) any judicial or administrative interpretation or application of any of the
foregoing; and (d) any amendment or revision of any of the foregoing.

 

AIRCRAFT LEASE AGREEMENT   D-5  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

1.49. “Lease Supplement” shall mean the Lease Supplement No. 1, substantially in
the form of Appendix E hereto, which, as of the Delivery Date, shall be executed
by Lessor and Lessee and, together with this Agreement, filed with the FAA for
recordation (assuming that the Aircraft is registered in the United States).

1.50. “Lease Termination Documents” shall have the meaning ascribed to such term
in Section 3.10 hereof.

1.51. “Lessee Guarantor” shall mean Deutsche Post AG (or such other entity as
Lessor accepts in its sole and absolute discretion).

1.52. “Lessee Guaranty” shall mean a guaranty agreement in the form attached as
Appendix I hereto.

1.53. “Lessor Guarantor” shall mean Air Transport Services Group, Inc.

1.54. Lessor Guaranty” shall mean a guaranty agreement in the form attached as
Appendix J hereto.

1.55. “Lessor’s Lender” shall have the meaning ascribed to such term in
Section 20.14 hereof.

1.56. “Lessor’s Liens” shall mean Liens on or relating to or affecting the
Aircraft, the Airframe, the Engines or any part thereof arising as a result of
(a) claims against Lessor not relating to this Agreement, (b) acts of Lessor
neither permitted nor required to be taken by Lessor under this Agreement,
(c) the transfer by Lessor of its interest or any part thereof in the Aircraft,
(d) Taxes imposed against Lessor which Lessee has not agreed to indemnify
against pursuant hereto or (e) any act, omission or circumstance occurring or
omitted prior to the Delivery Date or after the Return of the Aircraft and the
Aircraft Documents.

1.57. “Lien” shall mean any lien, mortgage, charge, deed of trust, encumbrance,
pledge, hypothecation, attachment, license, assignment by way of security or
security interest, including, without limitation: (a) any preferential
arrangement resulting in a secured transaction or having the same economic or
legal effect as a lien, mortgage, charge, deed of trust, encumbrance, pledge,
hypothecation, attachment, license, assignment by way of security or security
interest; (b) any agreement to give any lien, mortgage, charge, deed of trust,
encumbrance, pledge, hypothecation, attachment, license, assignment by way of
security or security interest; (c) the interest of a vendor or a lessor under
any conditional sale agreement, lease, hire purchase agreement or other title
retention arrangement; or (d) any statutory or other right of a Governmental
Entity to detain, hold or seize an aircraft or any part thereof which is
presently exercisable with respect to such aircraft.

1.58. “Maintenance Program” shall mean (a) with respect to the Aircraft, the ABX
Maintenance Program or other maintenance program mutually approved by Lessor and
Lessee in effect for the Aircraft, and (b) with respect to the Engines, the
Delta Engine Program or other maintenance program under which the Engines are
maintained, as such programs may be amended during the Term, all in accordance
with the requirements of the Aviation Authority.

 

AIRCRAFT LEASE AGREEMENT   D-6  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

1.59. “Manufacturer” shall mean: (a) as to the Airframe, The Boeing Company; and
(b) as to the Engines, General Electric Corporation.

1.60. “Minimum Liability Coverage” shall mean the amount specified as such in
Appendix B, designating the minimum Combined Single Limit under the airline
liability insurance required pursuant to this Agreement.

1.61. “Other Lease Agreements” shall mean, collectively, each aircraft lease
agreement between Lessor (or an Affiliate of Lessor), as lessor, and Lessee (or
an Affiliate of Lessee), as lessee, in effect from time to time relating to a
Boeing model 767-200PTF aircraft.

1.62. “Parts” shall mean any item, including, without limitation, materials,
accessories, components, equipment, appliances, instruments, avionics,
appurtenances, furnishings and any other equipment or components of whatever
nature (other than the Engines), which are installed in or attached or
appurtenant to the Aircraft or either of the Engines.

1.63. “Permitted Lien” shall have the meaning ascribed to such term in Section 9
hereof.

1.64. “QEC” shall mean all of the “quick engine change” components associated
with each Engine.

1.65. “Rent” shall mean Basic Rent.

1.66. “Replacement Engine” shall have the meaning set forth in Section 6.2(c)
hereof.

1.67. “Return” shall mean the return and redelivery of the Aircraft (including
the Aircraft Documents) to Lessor in accordance with Sections 17 and 18 hereof.

1.68. “Return Condition Requirements” shall have the meaning ascribed to such
term in Section 18.1 hereof.

1.69. “Return Date” shall mean the date at Expiration or upon earlier
Termination when the Aircraft (including the Aircraft Documents) are actually
returned to Lessor in conformity with the Return Condition Requirements.

1.70. “Return Location” shall mean Wilmington Airpark, Wilmington, Ohio, or as
otherwise mutually agreed by Lessor and Lessee.

1.71. “Special FAA Counsel” shall mean McAfee & Taft, Oklahoma City, Oklahoma.

1.72. “Surviving Engine” shall have the meaning ascribed to such term in
Section 19.3 hereof.

1.73. “Taxes” shall mean any and all taxes (including, but not limited to,
withholding taxes, value added taxes, deductions, transaction privilege taxes,
sales taxes or assessments of any kind or form), charges, fees, imposts, levies
or other charges of any nature, together with any penalties, fines, or interest
thereon or other additions thereto which are imposed, withheld, levied, or
assessed by or on behalf of, or otherwise payable to, any Governmental Entity.

 

AIRCRAFT LEASE AGREEMENT   D-7  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

1.74. “Technical Acceptance Certificate” shall have the meaning ascribed to such
term in Section 3.8 hereof.

1.75. “Term” shall mean the period commencing on the Delivery Date and ending on
the Expiration Date or on any earlier Termination Date, as applicable.

1.76. “Termination” shall mean the termination of the lease of the Aircraft
under this Agreement, which termination arises prior to the Expiration Date
pursuant to Section 2.1, 2.2, 7.1(b)(3), 16.2, 19.1 or 20.15 hereof, or
otherwise under this Agreement.

1.77. “Termination Date” shall mean the date on which a Termination is
effective.

1.78. “Total Loss” shall mean any of the following events with respect to the
Aircraft, the Airframe, an Engine or the Aircraft Documents: (a) the
destruction, damage beyond economical repair, or such property becoming
permanently unfit for normal use, for any reason whatsoever; (b) any event which
results in an insurance settlement on the basis of actual or constructive or
compromised or agreed or arranged total loss; (c) the disappearance of the
Aircraft, if the Aircraft is unreported for a period of thirty (30) days after
commencement of a flight; (d) loss of possession or loss of use by Lessee for a
period of more than thirty (30) days due to hijacking, theft, or other criminal
actions; (e) the condemnation, confiscation, appropriation, expropriation or
seizure of, or requisition of title to or use of, the Aircraft or an Engine by
any Governmental Entity, other than a requisition for use by any Governmental
Entity of the United States or any political subdivision thereof, for a period
of six (6) months or more; or (f) the operation or location of the Aircraft,
while under requisition for use by any Governmental Entity, in any areas
excluded from coverage by any insurance policy in effect with respect to such
Aircraft required by the terms of this Agreement, unless Lessor and Lessee shall
have obtained an indemnity in freely transferable Dollars from that Governmental
Entity covering the risks excluded from coverage and satisfactory to both Lessor
and Lessee.

1.79. “Written Summaries” shall have the meaning ascribed to such term in
Section 7.8(a) hereof.

2. Conditions Precedent.

2.1. Lessor’s Conditions Precedent.

(a) Lessor’s obligation to deliver and to lease the Aircraft to Lessee hereunder
shall be subject to satisfaction of each of the following conditions precedent.

(1) All of the representations and warranties of Lessee set forth in
Section 14.1 hereof shall be true and correct in all material respects as of the
date hereof and as of the Delivery Date.

(2) Lessor shall have received, on or before the Delivery Date, all of the
following, all of which shall be in form and substance satisfactory to Lessor:

 

AIRCRAFT LEASE AGREEMENT   D-8  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(A) The Lessee Guaranty, in the form attached as Appendix I, as executed by
Lessee Guarantor;

(B) a certificate of insurance issued by the insurer or broker for Lessee (or
Lessee’s operator) evidencing compliance with the insurance provisions of
Section 11 hereof;

(C) the Technical Acceptance Certificate in the form of Appendix D, executed and
delivered by an authorized representative of Lessee; and

(D) the Lease Supplement, executed and delivered by an authorized representative
of Lessee.

(3) No loss or destruction to the Aircraft shall have occurred, except to the
extent covered by insurance with respect to the Aircraft.

(4) Lessee shall have made payment of the first installment of Basic Rent
pursuant to Section 4.2 hereof.

(5) An Event of Default shall not have occurred and be continuing pursuant to
(and as defined by) any of the Other Lease Agreements.

(6) Assuming that the Aircraft is registered in the United States, Lessee shall
have (a) delivered to Special FAA Counsel its original signature for this
Agreement and the Lease Supplement and (b) irrevocably authorized and instructed
Special FAA Counsel to file original counterparts of this Agreement and the
Lease Supplement with the FAA for recordation upon satisfaction of the
conditions precedent set forth in Section 2.2 hereof. If the Aircraft is not
registered in the United States, Lessee shall have taken all required steps to
file or register this Agreement with the applicable Aviation Authority.

(7) Assuming that the Aircraft is registered in the United States, Lessee shall
have (a) taken all required steps to appoint Special FAA Counsel as its
Professional User Entity for purposes of registering its international interest
under this Agreement with the International Registry and (b) irrevocably
authorized and instructed Special FAA Counsel to register such international
interest with the International Registry upon satisfaction of the conditions
precedent set forth in Section 2.2 hereof. If the Aircraft is not registered in
the United States, Lessee nevertheless shall have taken all required steps to
register the international interest under this Agreement with the International
Registry. Notwithstanding the foregoing, Lessee shall be required to satisfy the
provisions of this Section 2.1(a)(7) only to the extent required by Lessor’s
Lender or as required by applicable Law.

 

AIRCRAFT LEASE AGREEMENT   D-9  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(8) Lessee shall have delivered to Lessor the Lease Termination Documents
(unless Lessor elects to accept such documents after Delivery pursuant to
Section 3.10 hereof).

(9) IAI shall have completed the IAI PTF Cargo Conversion and shall have
re-delivered the Aircraft to Lessor upon such completion, and the Aircraft shall
be ready for revenue service.

(10) Lessee and ABX shall have executed the ABX Air Transportation Services
Agreement.

(11) Lessee and ABX shall have executed the ACMI Termination Agreement.

(b) If due to Lessee’s failure to satisfy any of the above conditions precedent
under this Section 2.1 (and expressly not including a failure of Lessor or the
Aircraft to conform to the requirements of Section 2.2 hereof) the Aircraft
shall not have been delivered to and accepted by Lessee within thirty (30) days
after the Anticipated Delivery Date, then Lessor shall have the right (but not
the obligation) to terminate this Agreement by giving notice to Lessee to that
effect, with such notice of termination taking effect immediately. Upon such a
termination occurring, neither party hereto shall have any further obligation to
the other with respect to the Aircraft.

2.2. Lessee’s Conditions Precedent.

(a) Lessee’s obligation to lease the Aircraft from Lessor hereunder shall be
subject to satisfaction of each of the following conditions precedent:

(1) Lessee shall have (A) completed its inspection of the Aircraft (including
the Aircraft Documents) pursuant to Section 3.7 hereof and (B) reasonably
determined that the Aircraft complies with the Delivery Condition Requirements.

(2) The Aircraft shall not have suffered a Total Loss prior to the Delivery.

(3) The Aircraft shall be validly registered with the FAA in the name of Lessor
(or shall be otherwise registered as approved by Lessor).

(4) Lessor shall have executed and delivered the Lease Supplement.

(5) Assuming that the Aircraft is registered in the United States, Lessor shall
have (a) delivered to Special FAA Counsel its original signature for this
Agreement and the Lease Supplement and (b) irrevocably authorized and instructed
Special FAA Counsel to file original counterparts of this Agreement and the
Lease Supplement with the FAA for recordation upon satisfaction of the
conditions precedent set forth in Section 2.1 hereof. If the Aircraft is not
registered in the United States, Lessor shall have taken all required steps to
file or register this Agreement with the applicable Aviation Authority.

 

AIRCRAFT LEASE AGREEMENT   D-10  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(6) Assuming that the Aircraft is registered in the United States, Lessor shall
have (a) obtained an authorization code from the FAA for the international
interest created by this Agreement with respect to the Airframe and Engines by
filing with the FAA an AC Form 8050-135, (b) taken all required steps to appoint
Special FAA Counsel as its Professional User Entity for purposes of registering
such international interest with the International Registry and (c) irrevocably
authorized and instructed Special FAA Counsel to register such interest with the
International Registry upon satisfaction of the conditions precedent set forth
in Section 2.1 hereof. If the Aircraft is not registered in the United States,
Lessor nevertheless shall have taken all required steps to register the
international interest under this Agreement with the International Registry.
Notwithstanding the foregoing, Lessor shall be required to satisfy the
provisions of this Section 2.2(a)(6) only to the extent required by Lessor’s
Lender or as required by applicable Law.

(7) IAI shall have completed the IAI PTF Cargo Conversion and shall have
re-delivered the Aircraft to Lessor upon such completion, and the Aircraft shall
be ready for revenue service.

(8) Lessee and ABX shall have executed the ABX Air Transportation Services
Agreement.

(9) Lessee and ABX shall have executed the ACMI Termination Agreement.

(10) Lessee shall have received the Lessor Guaranty, in the form attached as
Appendix J, as executed by Lessor Guarantor.

(b) In the event Lessor fails to tender the Aircraft for Delivery within thirty
(30) days after the Anticipated Delivery Date, Lessee (conditioned upon Lessee
satisfying its conditions precedent under Section 2.1 hereof) shall have the
right (but not the obligation) to terminate this Agreement. Should Lessee desire
to exercise its termination right under this Section 2.2(b), Lessee shall
provide written notice to Lessor of its election to terminate not later than ten
(10) days after the earlier: of (i) the date on which Lessor provides notice to
Lessee that the Delivery will occur more than thirty (30) days after the
Anticipated Delivery Date; or (b) the thirtieth (30th) day after the Anticipated
Delivery Date. Any failure by Lessee to provide such a notice of termination to
Lessor by such date will be deemed a waiver of the termination right provided
under this Section 2.2(b). Upon a termination occurring under this
Section 2.2(b), Lessee shall be entitled to a refund of any Rent payments made
pursuant to this Agreement, and this Agreement shall be of no further force or
effect.

 

AIRCRAFT LEASE AGREEMENT   D-11  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

3. Lease of Aircraft; Inspection; Technical Acceptance; Delivery.

3.1. Lease of the Aircraft. Commencing on the Delivery Date, Lessor shall lease
the Aircraft to Lessee, and Lessee shall lease the Aircraft from Lessor, for the
Term, and Lessee shall return the Aircraft to Lessor on the Expiration Date (or
upon the earlier Termination of this Agreement as provided herein), upon and
subject to the terms and conditions of this Agreement.

3.2. Term. The Term shall commence on the Delivery Date and continue until the
Expiration Date, subject to earlier Termination as provided herein.

3.3. Anticipated Delivery Date. Lessor and Lessee (a) anticipate that the
Aircraft will be available for delivery to Lessee on or about the Anticipated
Delivery Date and (b) shall act in good faith at all times in an attempt to
effect Delivery on or about the Anticipated Delivery Date.

3.4. A Lease Only. At all times during the Term, full legal title to the
Aircraft (including the Aircraft Documents) shall remain vested in Lessor to the
exclusion of Lessee, notwithstanding the delivery thereof to, and the use by,
Lessee. Lessor and Lessee agree that this Agreement is intended to be a “lease”
within the meaning of 11 U.S.C. Section 1110 and shall constitute a lease for
tax purposes.

3.5. Delivery. On the Delivery Date, if all the conditions set forth in Sections
2.1 and 2.2 hereof have been satisfied or waived, the Aircraft shall be tendered
for delivery to Lessee (which Lessee shall accept) pursuant to the procedure set
forth herein by executing and delivering the Lease Supplement (the “Delivery”).
The Delivery Date shall be the date of the Lease Supplement. The Aircraft and
the Aircraft Documents will be tendered to Lessee for delivery at the Delivery
Location.

3.6. Condition of the Aircraft; Modifications.

(a) Lessor, as a condition of Lessee’s obligation to accept the Aircraft, shall,
at its sole cost and expense, cause the Aircraft, including the Aircraft
Documents, to meet all requirements set forth in Appendix G hereto (the
“Delivery Condition Requirements”) as of the Delivery.

(b) All unserviceable components and all discrepancies identified by Lessee
during the ground or flight inspection conducted pursuant to Section 3.7 hereof
shall be corrected by Lessor at Lessor’s expense prior to the technical
acceptance of the Aircraft by Lessee (except such corrections as shall be
deferred by mutual agreement of Lessee and Lessor, which corrections shall be
performed at Lessor’s sole cost and expense thereafter).

(c) Except as otherwise expressly provided by this Agreement, all configuration
modifications required to fulfill Lessee’s operational demands shall be
performed by Lessee and at Lessee’s cost and expense. All such modifications
shall be performed by an Authorized Maintenance Performer, and shall be subject
to the prior approval of Lessor, which approval shall not be unreasonably
withheld.

 

AIRCRAFT LEASE AGREEMENT   D-12  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

3.7. Inspection.

(a) Prior to the Anticipated Delivery Date, Lessor shall cause the Aircraft and
the Aircraft Documents to be made available for a pre-delivery inspection by
Lessee, at Lessee’s expense, by giving Lessee the opportunity to inspect the
Aircraft, the Engines, all installed Parts and the Aircraft Documents, with such
inspection or inspections taking place at the Delivery Location or at such other
location as Lessor and Lessee may agree in writing.

(b) On or before the later of (i) ten (10) days following the execution of this
Agreement by the parties or (ii) forty-five (45) days prior to the Anticipated
Delivery Date, Lessor shall make available for Lessee’s inspection the Aircraft
Documents which are available at that time (the “Historic Documents”). On or
before the earlier of (A) the thirtieth (30th) day following the date on which
Lessor makes such Historic Documents available to Lessee or (B) the fifth
(5th) day prior to the Anticipated Delivery Date, Lessee shall notify Lessor in
writing of any non-conformities between such Historic Documents and the
requirements of this Agreement. Lessee shall be deemed to have waived any
non-conformities between the Historic Documents and this Agreement to the extent
Lessee fails to identify such non-conformities to Lessor in writing on or before
the date set forth in (A) or (B) above, as applicable.

(c) Any additional Aircraft Documents (“Additional Documents”) which are
generated or otherwise become available from time to time after the date on
which the Historic Documents are made available by Lessor for Lessee’s
inspection shall be made available by Lessor for Lessee’s inspection within two
(2) Business Days after they become available. Lessee shall notify Lessor in
writing of any non-conformities between any such Additional Documents and the
requirements of this Agreement on or before the second (2nd) Business Day
following the date on which such documents are made available by Lessor for
Lessee’s inspection.

(d) Immediately prior to delivery of the Aircraft, Lessor, at the request of
Lessee, shall make the Aircraft available for a test flight (of no more than one
hour in duration) based on the Manufacturer’s test flight program to demonstrate
the satisfactory functioning of the Aircraft and all of its systems. If the
Aircraft is determined to be not in conformity with the Delivery Condition
Requirements, the test flight shall be repeated as necessary pursuant to the
provisions of Section 3.7(e) below. Lessee’s representatives shall be allowed to
attend such test flight on board the Aircraft (but shall be responsible for
their own expenses). Lessor shall arrange for an experienced aircraft crew for
the test flight (which crew, upon mutual agreement of Lessor and Lessee, may be
Lessee’s crew), and Lessor shall bear the operating expense of such test flight
(including the cost of the crew, fuel, and any airport fees). Lessor shall
assume all risk of any loss or damage to the Aircraft in connection with such
test flight except to the extent the same is caused by the gross negligence or
willful misconduct of Lessee or its representatives.

(e) Promptly following the ground and flight inspection, but in no event more
than 24 hours following such ground or flight inspection, Lessee shall notify
Lessor of any defect or non-conformity with the Delivery Condition Requirements
set forth in

 

AIRCRAFT LEASE AGREEMENT   D-13  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Appendix G, whereupon Lessor will advise Lessee of the estimated time required
to effect correction of such defects or discrepancies. Upon the completion of
any required corrections, Lessor will make the Aircraft available to Lessee for
any further ground and/or flight reinspection as necessary (pursuant to
Section 3.7(d) above) to verify compliance with the Delivery Condition
Requirements.

3.8. Acceptance. Upon the completion of the ground and flight inspections
conducted pursuant to Section 3.7 hereof, and the performance by Lessor of any
corrections required to bring the aircraft into conformity with the Delivery
Condition Requirements, Lessee shall execute and deliver to Lessor a Technical
Acceptance Certificate substantially in the form of Appendix D hereto (the
“Technical Acceptance Certificate”).

3.9. Modifications. Except as required to be performed by Lessor as part of the
Delivery Condition Requirements, all work required to be performed on the
Aircraft so as to satisfy Lessee’s operational requirements, to otherwise comply
with the regulations of the Aviation Authority or for any other reason, shall be
performed by an Authorized Maintenance Performer at Lessee’s cost and expense.
Without limiting the generality of the foregoing, should Lessee (at any time
during the Term of this Agreement) elect to make a change from the ABX
Maintenance Program, Lessee shall be responsible for (a) creating the bridge
package for such special program and (b) the cost of returning the Aircraft back
to the ABX Maintenance Program upon the Return of the Aircraft at the end of the
Term.

3.10. Lease Termination Documents. Prior to (and as a condition of) Delivery or,
at Lessor’s sole option, after Delivery and within fifteen days after request of
Lessor during the Term, Lessee shall execute and deliver to Lessor: (a) one or
more executed lease termination agreements in a form or forms acceptable for
filing with the Aviation Authority and each other relevant Governmental Entity;
(b) any other documents required by the Aviation Authority and each other
relevant Governmental Entity, as required in Lessor’s reasonable determination
to effectuate the de-registration of the Aircraft (if determined appropriate by
Lessor) and termination of the Lease; and (c) all documents required to
effectuate a discharge at the International Registry of the international
interest created by this Agreement in respect of the Airframe and Engines (with
such lease termination agreement and other documents referred to, collectively,
as the “Lease Termination Documents”). The Lease Termination Documents shall be
filed by Lessor only upon the occurrence of an Event of Default by Lessee
hereunder (including without limitation any failure by Lessee to provide
documents requested by Lessor to evidence the Expiration or Termination of the
Lease).

4. Guaranties; Payments; Method of Payment.

4.1. Guaranties.

(a) Lessee shall cause Lessee Guarantor to execute and deliver to Lessor the
Lessee Guaranty. The Lessee Guaranty shall be executed and delivered to Lessor
prior to Delivery, and shall provide for an irrevocable and unconditional
guaranty of the performance of all of Lessee’s payment obligations to Lessor
under this Agreement, which Lessee Guaranty shall be capped at an amount as set
forth therein.

 

AIRCRAFT LEASE AGREEMENT   D-14  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(b) Lessor shall cause the Lessor Guarantor to execute and deliver to Lessee the
Lessor Guaranty. The Lessor Guaranty shall be executed and delivered to Lessee
prior to Delivery, and shall provide for an irrevocable and unconditional
guaranty of the performance of all of Lessor’s payment obligations to Lessee
under this Agreement, which Lessor Guaranty shall be capped at an amount as set
forth therein.

4.2. Basic Rent.

(a) Lessee shall pay, in advance, the Basic Rent specified in Appendix B to
Lessor on each and every Basic Rent Date until the earlier of the following:

(1) in the event of a Total Loss, the payment to Lessor of the Agreed Value in
accordance with Section 19.1;

(2) the Return; or

(3) in the event that the Aircraft and the Aircraft Documents are returned to
Lessor under circumstances in which the Aircraft or the Aircraft Documents do
not conform to the Return Condition Requirements, the date on which Lessor
executes and delivers to Lessee a Return Receipt in the form attached hereto as
Appendix F.

(b) The termination of Lessee’s obligation to pay Basic Rent pursuant to
Section 4.2(a)(3) above shall not be in derogation of Lessor’s other rights and
remedies against Lessee in the event of a return of the Aircraft and Aircraft
Documents under circumstances in which the Aircraft and the Aircraft Documents
as so returned do not conform to the Return Condition Requirements.

4.3. Basic Rent Date.

(a) The first payment of Basic Rent shall be made on or prior to the Delivery
Date, as a condition of the Delivery, in an amount equal to the product of
(i) the monthly Basic Rent multiplied by (ii) a fraction (A) whose numerator is
the number of days from and after the Delivery Date remaining in the month which
includes the Delivery Date and (B) whose denominator is the total number of days
in such month.

(b) On each Basic Rent Date following the Delivery Date (through the time set
forth in Section 4.2(a) hereof, Lessee shall pay the Basic Rent to Lessor as
required by Section 4.2(a).

4.4. Engine Maintenance Program.

(a) Lessor and Lessee shall negotiate in good faith and shall cooperate in
seeking to maintain the Engines under the Delta Engine Program throughout the
Term.

(b) Lessor hereby represents to Lessee that, pursuant to the Delta Engine
Program, should an Engine be removed from the Delta Engine Program after
performance of a shop visit with respect to such Engine, Lessor (or an Affiliate
of Lessor)

 

AIRCRAFT LEASE AGREEMENT   D-15  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

shall be responsible for the payment of buy-out compensation (the “Buy-Out
Compensation”) to Delta in an amount equal to the positive difference between
(i) a reasonable time and material charge for the shop visit, as mutually
determined by Delta and Lessor (or an Affiliate of Lessor) and (ii) the amount
of fees paid to Delta under the Engine Maintenance Program for the Engine prior
to the removal of the Engine from the Delta Engine Program. As a result of such
requirement, should Lessee elect to remove an Engine from the Delta Engine
Program during the Term, Lessee shall be responsible for the payment of any such
Buy-Out Compensation to Delta as required by the Delta Engine Program; provided
that Lessee shall have the right to approve the determination of the
reasonableness of the subject time and material charges, with such approval not
to be unreasonably withheld or delayed.

4.5. Payments in Dollars to Designated Bank Account. All payments owing by
Lessee to Lessor pursuant to this Agreement (including, without limitation, the
payment of Basic Rent) shall be made in Dollars by the wire transfer of
immediately available funds to the bank account designated in Appendix B or to
such other bank account as Lessor may designate in writing to Lessee from time
to time. Payments shall not be considered made by Lessee until the owner of such
bank account has received full credit in its account. Lessee accepts all risks
of delay or blockage of any transfer made in accordance with the terms of this
Agreement.

4.6. Interest on Overdue Amounts. Any amount which is overdue pursuant to this
Agreement shall bear interest at the rate indicated in Appendix B hereto
calculated from the due date of such payment. The payment of such interest shall
be made together with the payment of the overdue amount.

4.7. Due Date Not on Business Day. In the event any payment required hereunder
is due on a day that is not a Business Day, then such payment shall be made on
the next succeeding Business Day.

4.8. No Abatement. Lessee’s obligations to pay Rent hereunder shall be absolute
and unconditional and shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right Lessee may have against Lessor. There shall be no abatement of Rent for
any period when the Aircraft shall be rendered unfit for use, grounded,
unserviceable for any reason whatsoever, hijacked, confiscated, seized,
requisitioned, restrained or appropriated.

5. Registration; Nameplates; Filings.

5.1. Registration. Throughout the Term of this Agreement, the Aircraft shall
remain registered in the United States or in such other jurisdiction as Lessor
(and Lessor’s Lender) shall provide prior written approval, with such approval
not being unreasonably withheld or delayed. At all times during the Term, the
Aircraft shall be registered with the applicable Aviation Authority in the name
of Lessor (or as otherwise registered with Lessor’s written consent). To the
extent required by Lessor’s Lender or applicable Law, the international interest
created by this Agreement in the Airframe and in the Engines shall be registered
with the International Registry.

 

AIRCRAFT LEASE AGREEMENT   D-16  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

5.2. Nameplates. Lessee shall attach or cause to be attached to the Airframe in
a location reasonably adjacent to and not less prominent than the airworthiness
certificate for the Aircraft, and to each Engine, fireproof nameplates in a form
reasonably specified by Lessor which shall evidence the ownership interest of
Lessor (and, as directed by Lessor, the security interest of Lessor’s Lender, as
applicable). Lessee shall keep and maintain all such nameplates plainly,
permanently and conspicuously on the Airframe and Engines throughout the Term.

5.3. Filings. At or before Delivery, this Agreement (absent the provisions of
Appendix B) and such other documents as Lessor may direct shall be filed with
the Aviation Authority and with any other Governmental Entity registrar or
international registrar as provided herein, including, without limitation, the
International Registry. All costs and expenses (including the legal fees charged
by Special FAA Counsel but not including the legal fees charged by Lessor’s
counsel) relating to each of such filings shall be paid as set forth in
Section 20.8 of this Agreement.

6. Possession, Use and Operation of the Aircraft; Risk of Loss or Damage.

6.1. Possession of Aircraft; Wet-Lease.

(a) Lessee, during the Term, shall be entitled to the possession and use of the
Aircraft. Lessee shall not sublease or otherwise transfer possession of the
Aircraft to any person or entity; provided, however, that, so long as no Event
of Default shall have occurred and be continuing:

(1) Lessee may deliver possession of the Aircraft to the Manufacturer or to any
Authorized Maintenance Performer for testing, service, repair, maintenance or
overhaul work thereon or on any Part thereof or for alterations or modifications
in or additions thereto to the extent required or permitted by the terms of this
Agreement; and

(2) Lessee may, with the prior written consent of Lessor, enter into a sublease
with respect to the Aircraft. Lessor’s consent to a sublease by Lessee shall not
be unreasonably withheld or delayed, provided that the failure of Lessor’s
Lender to approve a sublease shall be considered good cause for Lessor to
withhold its approval.

(b) Should Lessee not be an airline or other certificated operator of the
Aircraft, Lessee shall have the right to enter into a sublease or operating
agreement with a certificated operator, subject to the prior approval of Lessor,
with such approval not being unreasonably withheld or delayed.

(c) During the Term, Lessee shall be entitled to enter into and carry out any
charter, “wet-lease” or other agreement with respect to the Aircraft on terms
whereby the Aircraft will at all times be operated by an aircrew employed by and
subject to the operational control of Lessee; provided that any such charter or
other agreement (i) shall be approved by Lessor, such approval not being
unreasonably withheld or delayed, (ii) shall be subordinate in all respects to
this Agreement, (iii) will not extend beyond the end

 

AIRCRAFT LEASE AGREEMENT   D-17  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

of the Term, (iv) will not result in any transfer of possession or control of,
or create any interest in, the Aircraft to or in favor of any person or entity,
and such possession and control shall remain at all times exclusively with
Lessee and (v) shall not be entered into or renewed beyond its current term in
the event that at the time Lessee seeks to so enter into or renew such charter,
there exists an Event of Default.

6.2. Possession of Engines.

(a) During the Term, Lessee shall be entitled to the possession and use of each
of the Engines. Lessee shall not, without the prior written consent of Lessor,
transfer possession of any of the Engines to any person or entity; provided,
however, that, so long as no Event of Default shall have occurred and be
continuing, Lessee may, without the prior written consent of Lessor, exercise
the following rights.

(1) Maintenance Workshop. Lessee may deliver possession of any Engine to the
Manufacturer or to an Authorized Maintenance Performer for testing, service,
repair, maintenance or overhaul work on such Engine or any part thereof or for
alterations or modifications in or additions to such Engine to the extent
required or permitted by the terms of this Agreement.

(2) Engines on Airframe Owned by Lessee. Lessee may install any Engine on an
airframe owned by Lessee free and clear of all Liens, except (A) Permitted Liens
or those which apply only to the engines (other than Engines), appliances,
parts, instruments, appurtenances, accessories, furnishings and other equipment
(other than Parts) installed on such airframe and (B) the Lien of any mortgage
which expressly and effectively provides that such Engine leased to Lessee
hereby shall not become subject to the Lien thereof, notwithstanding the
installation of such Engine on any airframe subject to such Lien, unless and
until Lessee shall become the owner of such Engine.

(3) Engine on Airframe Leased to Lessee. Lessee may install any Engine on an
airframe leased to Lessee or purchased by Lessee subject to a hire purchase or
conditional sale agreement; provided that (A) such airframe is free and clear of
all Liens except (i) Permitted Liens or those which apply only to the engines
(other than Engines), appliances, parts, instruments, appurtenances,
accessories, furnishings and other equipment (other than Parts) installed on
such airframe, (ii) the Lien of any mortgage which expressly and effectively
provides that such Engine leased to Lessee hereby shall not become subject to
the Lien thereof, notwithstanding the installation of such Engine on any
airframe subject to such Lien, unless and until Lessee shall become the owner of
such Engine and (iii) the rights of the parties to the lease or hire purchase or
conditional sale agreement covering such airframe and (B) there shall be in
effect between Lessee and such lessor or hire vendor or conditional vendor of
such airframe a written agreement (which may be the lease or hire purchase or
conditional sale agreement covering such airframe) whereby such lessor or hire
vendor or conditional vendor expressly and effectively agrees that neither it
nor its successors and assigns will acquire or claim any right, title or
interest in such Engine by reason of such

 

AIRCRAFT LEASE AGREEMENT   D-18  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Engine being installed on such airframe at any time while such Engine is subject
to this Agreement; and provided further, that the rights of any transfer
permitted by this Section 6.2 shall be subject and subordinate to all of the
terms of this Agreement, including, without limitation, Lessee’s obligation to
return the Engines at the end of the Term and Lessor’s right to repossession
pursuant hereto, and Lessee shall remain primarily liable hereunder for the
performance of all of the terms of this Agreement to the same extent as if such
transfer had not occurred.

(b) In the event that Lessee shall have entered into a mortgage, lease or
conditional sale agreement complying with the provisions of clause (2) or clause
(3) of Section 6.2(a) hereof, Lessor hereby agrees, for the benefit of the
mortgagee, lessor or conditional vendor under such agreement, that Lessor and
its successors and assigns shall not acquire or claim, as against such
mortgagee, lessor or conditional vendor, any right, title or interest in any
engine owned by such person or entity or in which it has a security or ownership
interest by reason of such engine’s being installed on the Airframe. Any Engine
removed from the Aircraft shall be, during the period such Engine is so removed,
either safely housed and sheltered or repaired or maintained in accordance with
this Agreement, or installed on an aircraft pursuant to this Section 6.2;
provided, further, that: (1) Lessee maintains or causes to be maintained
insurance in accordance with Section 11 in respect of the removed Engine at all
times while it is removed from the Airframe (and, if required by Lessor, Lessee
shall furnish or cause to be furnished to Lessor waivers or acknowledgments by
the insurers of the aircraft on which such removed Engine is installed); and
(2) as soon as reasonably practicable and in any event on or before expiration
of the Term or termination of this Agreement, such removed Engine is reinstalled
on the Airframe.

(c) Notwithstanding anything to the contrary in this Section 6.2, Lessee shall
return the Engines to Lessor at the end of the Term. Either of the Engines at
Return may be a replacement Engine under one of two conditions: (i) upon the
occurrence of a Total Loss with respect to an Engine during the Term (requiring
an Engine replacement pursuant to Section 19.2 of this Agreement); or
(ii) Lessor agreeing to accept an engine in substitution for an Engine upon
Lessee’s request (which Lessor shall not unreasonably deny), subject to Lessee
and such replacement Engine satisfying all of the requirements of Section 19.2
hereof (including, without limitation, the engine condition and title transfer
requirements therein). Any replacement engine which satisfies this
Section 6.2(c) (a “Replacement Engine”) thereafter shall be deemed an “Engine”
for all purposes under this Agreement.

6.3. Pooling of Parts. Any Part removed from the Aircraft as provided in
Section 7 hereof may be subjected by Lessee to normal interchange or pooling
agreements or arrangements customary in the airline industry and entered into by
Lessee with other licensed air carriers or aviation parts suppliers in the
ordinary course of its business, provided that the part replacing such removed
Part shall be incorporated or installed in or attached to the Aircraft in
accordance with Section 7 promptly upon the removal of such removed Part. In
addition, any replacement part, when incorporated or installed in or attached to
the Aircraft in accordance with Section 7, may be owned by another such air
carrier or aviation parts supplier subject to such pooling

 

AIRCRAFT LEASE AGREEMENT   D-19  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

arrangement; provided, further, that the Part so removed remains the property of
Lessor and subject to this Agreement and that Lessee, at its expense, promptly
thereafter either (a) causes title to such replacement part to vest in Lessor
free and clear of Liens other than Permitted Liens, in accordance with
Section 7.5, or (b) replaces such replacement part by incorporating or
installing in or attaching to the Aircraft a further replacement part owned by
Lessee free and clear of all Liens other than Permitted Liens, and causes title
to such further replacement part to vest in Lessor and causes such replacement
part to become subject to this Agreement.

6.4. Commercial Operations. Lessee shall not use or permit the Aircraft to be
operated except (a) in commercial operation for which Lessee (or Lessee’s
sublessee or operator) is duly authorized by the laws of the United States and
any other jurisdiction(s) to whose laws the operation of the Aircraft is subject
and (b) in jurisdictions which are not excluded from coverage by any insurance
policy required by the terms of this Agreement in effect with respect to the
Aircraft.

6.5. Lawful Use. Lessee shall not permit the Aircraft to be maintained, used, or
operated in violation of any Law of any Governmental Entity having jurisdiction,
or contrary to any Manufacturer’s operating manuals and instructions, or in
violation of any airworthiness certificate, license, registration or AD relating
to the Aircraft issued by any such Governmental Entity. Lessee shall not cause
or permit the Aircraft to proceed to, or remain at, any location which is then
the subject of a prohibition order (or any similar order or directive),
sanctions or restrictions by or under any Governmental Entity having
jurisdiction over Lessee or the Aircraft.

6.6. Freight Operations. Lessee shall not use or permit the use of the Aircraft
for the carriage of (a) whole animals, living or dead, except in cargo
compartments according to I.A.T.A. regulations and except domestic pet animals
carried in suitable containers to prevent the escape of any fluids and to ensure
the welfare of the animal or (b) acids, toxic chemicals, other corrosive
materials, explosives, nuclear fuels, nuclear wastes or any nuclear assemblies
except in full compliance with applicable Law.

6.7. Use Within Insurance Coverage. Lessee shall not operate the Aircraft or
suffer the Aircraft to be operated: (a) within or into any geographic area
unless the Aircraft is covered by insurance as required by the provisions of
Section 11 during and with respect to its operations into that area; or
(b) otherwise contrary to the terms or outside the coverage of such insurance as
required by the provisions of Section 11.

6.8. Net Lease.

(a) During the Term, except as otherwise provided by the terms of this
Agreement, Lessee shall bear all costs in connection with the possession, use,
operation, maintenance, overhaul, repair and insurance of the Aircraft.

(b) During the Term, Lessee shall provide and pay for all crews and other
personnel, fuel, lubricants, oil and electric power consumed by and required for
the operation of the Aircraft.

 

AIRCRAFT LEASE AGREEMENT   D-20  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(c) Lessee shall promptly pay (or cause to be paid) all import/export fees (as
applicable), navigation charges, route charges and airport charges (including
landing fees, departure fees, airport handling charges and taxes) the nonpayment
of which could result in a Lien upon the Aircraft or in the Aircraft being held
or seized pending payment of such charges.

6.9. Risk of Loss or Damage. Lessee shall bear all risks of loss or damage to
the Aircraft, Engines, Parts and Aircraft Documents from any and all causes
whatsoever from the Delivery Date until the re-delivery thereof to Lessor;
provided that, in the event of a re-delivery of any one or more of the Aircraft,
Engines, Parts and Aircraft Documents to Lessor, under circumstances which do
not constitute a Return, then Lessee shall be responsible for the cost to Lessor
to insure the Aircraft, Engines, Parts and Aircraft Documents during the period,
following such re-delivery, for which Lessee continues to be obligated to pay
Basic Rent pursuant to Section 4.2 hereof. If the Aircraft is requisitioned by
any Governmental Entity during the Term, then, unless and until the Aircraft
becomes a Total Loss, (a) the Term shall continue and Lessee shall continue to
fulfill all its obligations under this Agreement and (b) Lessee shall, during
the Term, be entitled to all requisition hire paid to Lessor or to Lessee on
account of such requisition. For the avoidance of doubt, Lessor shall not be
liable to supply an aircraft, an engine or any part, if the Aircraft, an Engine
or a Part is lost or damaged or rendered unfit for use or grounded, hijacked,
confiscated, seized, requisitioned, restrained or appropriated.

7. Maintenance and Modifications.

7.1. Maintenance of the Aircraft; ADs.

(a) General. From the Delivery until the Return of the Aircraft and the Aircraft
Documents, Lessee, at its own expense, shall service, repair, maintain,
overhaul, check or cause the same to be done to the Aircraft, in accordance with
the Maintenance Program so as to keep the Aircraft eligible for FAR Part 121
operations, in the same condition as other Boeing 767 aircraft Lessee owns or
operates, and in such operating condition as may be necessary to enable the
airworthiness certification of the Aircraft to be maintained in good standing at
all times pursuant to the requirements of the Aviation Authority and the FAA (if
not the applicable Aviation Authority).

(b) AD Compliance.

(1) Lessee shall comply with all ADs issued during the Term affecting the
Aircraft and requiring terminating action during the Term or within one year
after the end of the Term (without regard to any deferrals which are or might be
granted).

(2) If the cost of complying with an AD is less than or equal [*] Dollars
($[*]), Lessee shall pay all of such cost. If the cost of such compliance is
greater than [*] Dollars ($[*]) (but only to the extent that such cost relates
to work required to comply with an AD on a terminating action basis, and
excluding work performed for any other purpose, such as compliance with ADs by
means of repetitive inspections, recording compliance work in the Aircraft
Documents, and

 

AIRCRAFT LEASE AGREEMENT   D-21  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

all other maintenance work), Lessee shall pay the first [*] Dollars ($[*]), and
the balance (the “AD Shared Expenses”) shall be paid initially by Lessee to the
applicable Authorized Maintenance Performer, with Lessee being entitled to
reimbursement from Lessor in an amount equal to the product of (a) the amount of
the AD Shared Expenses times (b) a fraction, the numerator of which is [*] minus
the number of months (rounded to the nearest whole number of months) from the
date of completion of the subject AD work to the AD Term Date, and the
denominator of which is [*].

(3) If the cost of compliance with an AD on a terminating action basis is equal
to or greater than [*] dollars ($[*]), Lessee shall not perform such terminating
action unless Lessor consents in advance in writing; provided, however, that,
should Lessee request such consent on the part of Lessor and Lessor fail or
refuse to provide such consent, then either: (i) Lessor shall provide to Lessee
an alternative, equivalent aircraft under the same terms and conditions as this
Agreement for the remainder of the Term; or (ii) the Lease shall terminate and
(A) Lessor shall pay to Lessee any prepaid Basic Rent, (B) Lessee shall be
entitled to return the Aircraft to Lessor without complying with the Return
Condition Requirements relating to (and only to) that portion of the Aircraft
subject to the applicable AD (i.e., the Airframe, the applicable Engine or
Engines, the Landing Gear or the APU) and (C) with respect to the portions of
the Aircraft not subject to the AD, Lessor shall assist Lessee in complying with
the applicable Return Condition Requirements by pro-rating the costs of such
compliance based upon a comparison of (x) the number of months between Delivery
and the effective date of the AD and (y) the number of months between the
effective date of the AD and the Expiration Date.

(4) Lessor’s obligation to contribute toward the payment of AD costs pursuant to
this Section 7.1(b) is subject to and contingent upon:

(A) Lessor shall have consented to the applicable terminating action, as
required by Section 7.1(b)(3);

(B) No Event of Default shall have occurred and be continuing;

(C) Lessor shall have received evidence reasonably satisfactory to Lessor that
the work contemplated by such AD has been completed; and

(D) Lessor shall have received true copies of the invoices and paid receipts
supporting the reported cost of such AD work.

(5) Lessor shall make payment of its share of the AD Shared Expenses within
thirty (30) days of its receipt of all of the documentation reasonably required
by Lessor pursuant to Section 7.1(b)(4)(C) and (D) hereof. Lessee shall not
offset the amount due from Lessor for its portion of the AD Shared Expenses
against Rent or other amounts due to Lessor hereunder.

 

AIRCRAFT LEASE AGREEMENT   D-22  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

7.2. Maintenance of the Aircraft Documents.

(a) From the Delivery until the Return of the Aircraft, Lessee, at its own
expense, shall maintain and update (or shall cause to be maintained and
updated), in the English language, all Aircraft Documents as required by
applicable Laws and by the regulations of the Aviation Authority and the FAA (if
not the applicable Aviation Authority). Lessee shall at all times cause the
Aircraft Documents to be stored (1) at a location disclosed to and accepted by
Lessor and (2) in a complete and organized format.

(b) When incorporating ADs, service bulletins, modifications, repairs or any
other engineering changes to the Aircraft, Lessee shall revise or cause to be
revised the customized documentation for the Aircraft in order to incorporate
and reflect such ADs, service bulletins, modifications or repairs, as
applicable.

(c) Together with each transmission of the Written Summaries required under
Section 7.8 hereof, Lessee shall provide to Lessor an electronically-scanned
copy (in CD, DVD or electronic format reasonably acceptable to Lessor) of all
Aircraft Documents changed or added since the scanned copy last provided to
Lessor, so that the scanned copy in Lessor’s possession will be correct and
complete as of the date of such Written Summaries.

7.3. Authorized Maintenance Performer. All maintenance on the Airframe, Engines
and Parts shall be performed by an Authorized Maintenance Performer.

7.4. Replacement of Parts. Except as otherwise provided herein, Lessee, at its
own expense, shall as soon as practicable replace (or cause to be replaced) all
Parts that may from time to time be incorporated or installed in or attached to
the Aircraft and that may become unserviceable, worn out, lost, stolen,
destroyed, seized, confiscated or damaged beyond repair. In addition, in the
ordinary course of maintenance, service, repair, overhaul, or testing, Lessee
may remove (or caused to be removed) any Part, provided that Lessee shall
replace (or cause to be replaced) such Part as promptly as practicable. All
replacement parts shall be free and clear of all Liens, except for Permitted
Liens, and shall be in good operating condition, shall be lawful for
installation and use on the Aircraft under applicable Aviation Authority
regulations and other applicable Law, and shall be certificated for use on a
Boeing 767-200 aircraft.

7.5. Title to Parts. All Parts at any time removed from the Aircraft shall
remain the property of Lessor, no matter where located, until such time as:
(a) such Parts shall be replaced by parts that have been incorporated or
reinstalled in or attached to the Aircraft and that meet the requirements for
replacement parts specified above in Section 7.4, and (b) title thereto shall
have passed to Lessor free and clear of all Liens other than Permitted Liens.
Immediately upon the incorporation or installation in or attachment in or to the
Aircraft of any replacement part as above provided, and without further act
(c) title to the removed Part shall vest in Lessee, free and clear of all rights
of Lessor and any Lessor’s Liens and (d) such replacement part shall be subject
to this Agreement and shall be deemed a Part of the Aircraft for all purposes
hereof to the same extent as the Parts originally incorporated and installed in
or attached to the Aircraft.

 

AIRCRAFT LEASE AGREEMENT   D-23  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

7.6. Removal of Engines. Lessee shall be entitled, so long as no Event of
Default shall have occurred and be continuing, to remove or permit the removal
of any Engine from the Airframe and to install on the Airframe an engine,
provided, that the removed Engine is, during the period of substitution, either
being safely housed and sheltered or repaired or maintained in accordance with
this Agreement, or is installed on an aircraft pursuant to Section 6.2 hereof
(and the provisions of Sections 6.2(a)(2) or 6.2(a)(3), as applicable,
concerning preservation of title shall apply to the removed Engine); provided,
further, that:

(a) Lessee maintains or causes to be maintained insurance in accordance with
Section 11 in respect of the removed Engine at all times while it is removed
from the Airframe (and, if required by Lessor, Lessee shall furnish or cause to
be furnished to Lessor waivers or acknowledgments by the insurers of the
aircraft on which such removed Engine is installed); and

(b) as soon as reasonably practicable and in any event on or before end of the
Term, such engine is removed from the Airframe and the removed Engine is
reinstalled on the Airframe (subject to the Replacement Engine provisions of
Section 6.2(c) of this Agreement).

7.7. Equipment Changes.

(a) Except as expressly provided herein or as a result of an AD or service
bulletin or other requirement of the Aviation Authority or the Manufacturer, the
Aircraft shall not be modified, altered, converted, or added to (an “Equipment
Change”), provided that, subject to Lessor’s prior approval in writing, and in
compliance with any conditions reasonably imposed by Lessor, Lessee may, at
Lessee’s own expense, make (or cause to be made) such Equipment Changes to the
Aircraft as Lessee may deem desirable, so long as such Equipment Change does not
result in a diminution in the value or utility of the Aircraft. All such
Equipment Changes shall be consistent with the rules and regulations of the
Aviation Authority.

(b) Title to all Parts incorporated or installed in or attached or added to the
Aircraft as the result of such Equipment Change shall, without further act, vest
in Lessor and shall become subject to this Agreement, free of all Liens other
than Permitted Liens; provided, however, that so long as no Event of Default
shall be continuing, Lessee may remove (or cause to be removed) any such Part
if: (1) such Part is in addition to, and not in replacement of or in
substitution for, any Part originally incorporated or installed in or attached
to the Aircraft at the time of Delivery or any part in replacement of or in
substitution for any such original Part; (2) such Part is not required to be
incorporated or installed in or attached or added to the Aircraft pursuant to
the provisions of Sections 7.1 hereof; and (3) such Part can be removed from the
Aircraft without diminishing or impairing the value or airworthiness which the
Aircraft would have had such Equipment Change not occurred. Without limiting the
generality of the immediately prior sentence, all loose equipment owned by
Lessee which is placed on board the Aircraft (and remains loose equipment) shall
remain owned by Lessee.

 

AIRCRAFT LEASE AGREEMENT   D-24  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(c) Upon the removal by Lessee of any such Part as above provided, title thereto
shall, without further act, vest in Lessee free and clear of all Lessor’s Liens
and rights of Lessor and such part shall no longer be deemed part of the
Aircraft. Any Part not removed by Lessee as above provided prior to the Return
of the Aircraft shall remain the property of Lessor; provided that Lessor may
require Lessee, by notice to Lessee given not later than the 60th day prior to
end of the Term (except during the continuance of an Event of Default), to
remove any Parts incorporated or installed in the Aircraft as a result of an
Equipment Change and to restore the Aircraft to its condition prior to such
Equipment Change, prior to the end of the Term.

7.8. Summary of Flight Hours, Cycles; Technical Information.

(a) Lessee, at its own expense, shall, within ten (10) Business Days after the
end of each calendar month of the Term and on the Return Date, provide (or cause
to be provided) to Lessor written summaries (the “Written Summaries”) of the
following events occurring during the previous calendar month: (1) Flight Hours
and Cycles accrued on the Airframe and Engines, certified by an officer of
Lessee; (2) all maintenance performed on the Airframe or Engines; and (3) any
Engine changes.

(b) Lessee shall give Lessor not less than fifteen (15) days’ prior written
notice of the anticipated time and location of all partial or complete C-Checks,
Engine shop visits, and other major maintenance to be performed on the Aircraft.

(c) During the Term, Lessee shall furnish to Lessor such additional information
concerning the location, condition, use and operation of the Aircraft as Lessor
may reasonably request, including, without limitation, records reflecting the
Airframe, Engine and APU service history.

(d) All information furnished by Lessee to Lessor concerning monetary amounts
(whether in the Written Summaries or otherwise) shall be denominated in Dollars.

(e) Together with each transmission of Written Summaries, Lessee shall provide
to Lessor the electronically-scanned copies of the Aircraft Documents required
under Section 7.2(c) hereof.

7.9. Inspections.

(a) Lessor may, but shall not be obligated to, upon giving five (5) Business
Days prior notice to Lessee of its intention to do so (or any other notice which
is reasonable under the circumstances), inspect the Aircraft, the Aircraft
Documents, and any maintenance performed by or on behalf of Lessee during normal
business hours, provided that such inspection does not unreasonably interfere
with Lessee’s operations. Lessor shall be entitled, as part of any such
inspection, to open any of the panels, bays and doors of the Aircraft. All
inspections performed by Lessor shall be at its cost (except that, during the
continuance of an Event of Default, such inspection shall be at Lessee’s cost
and may be conducted without prior notice to Lessee).

 

AIRCRAFT LEASE AGREEMENT   D-25  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(b) Lessee shall assist and not interfere with any person designated by Lessor
to conduct any inspection pursuant to this Section 7.9. Lessor shall not incur
any liability or obligation by reason of not making an inspection and no failure
by Lessor to make such inspection shall lessen any obligation of Lessee under
this Agreement, including but not limited to Lessee’s obligations under this
Section 7. In addition, Lessee shall at all times permit Lessor’s technical
representatives to be present at and inspect any maintenance being conducted on
the Aircraft or any constituent thereof. Lessee shall, upon Lessor’s request,
provide Lessor with letters to the Authorized Maintenance Performer allowing the
disclosure to Lessor of all matters relating to the maintenance of the Aircraft.

(c) Lessor Not Obligated. Except as otherwise expressly provided in this
Agreement, Lessor shall have no obligation whatsoever to service, repair,
maintain, check or cause the same to be done to the Aircraft, or to keep the
Aircraft in an airworthy condition.

8. Taxes.

8.1. General Tax Indemnity. Lessee agrees to timely pay, and to indemnify Lessor
against, any and all Taxes, whether such Taxes are now existing or hereafter
adopted, enacted or amended, that may be asserted, levied or imposed on or
against Lessor upon or with respect to or measured by: (a) the Aircraft or any
Part thereof or interest therein; (b) this Agreement, and the performance of any
of the transactions contemplated hereby or the exercise of remedies under this
Agreement with respect to an Event of Default; (c) the delivery, testing,
transportation, rental, sale, replacement, substitution, repossession,
abandonment, transfer, rebuilding, leasing, subleasing, possession, presence,
use, operation, condition, storage, maintenance, modification, alteration,
repair or return of the Aircraft or any Part thereof or interest therein
occurring subsequent to the Delivery Date; and (d) Rent payable under this
Agreement.

8.2. Certain Exceptions. The provisions of Section 8.1 hereof shall not apply
to, and Lessee shall have no liability to Lessor thereunder with respect to,
Taxes excluded under any of the following provisions or any combination thereof:

(a) Taxes which are not yet due;

(b) Taxes on, based on, measured by or with respect to the net or gross income,
or net or gross receipts, capital, net worth, franchise, or conduct of business
of Lessor (other than Taxes in the nature of sales, withholding, use or property
Taxes) imposed by any federal, state or local government or taxing authority in
the United States or any foreign government or foreign taxing authority, or by
any possession or territory of the United States; and

(c) Taxes that would not have been imposed but for any failure of Lessor to
(1) file proper and timely reports or returns or to pay any Taxes when due, or
(2) comply with any certification, information, documentation, reporting or
other similar requirements concerning the nationality, residence, identity or
connection with the jurisdiction imposing such Taxes, if such compliance is
required to obtain or establish relief or exemption from or reduction in such
Taxes and Lessor was eligible to comply with such requirement.

 

AIRCRAFT LEASE AGREEMENT   D-26  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

8.3. Indemnities Payable on After-Tax Basis; Payments in Respect of Tax
Benefits. Lessee agrees that, with respect to any payment or indemnity to Lessor
under this Section 8, Lessee’s indemnity obligations shall include an amount
necessary to hold Lessor harmless from all Taxes (other than Taxes described in
Section 8.2) required to be paid by Lessor with respect to the receipt or
accrual of such payment or indemnity (including any payment by Lessor of any
Taxes in respect to any indemnity payments received or receivable under this
Section 8).

8.4. Payment of Tax Indemnities. If (a) any Taxes are required to be deducted or
withheld by Lessee from any payment of Rent or other amounts due to Lessor under
this Agreement (“Withholding Taxes”) and (b) Lessee is required to indemnify
Lessor against such Withholding Taxes pursuant to this Section 8 (“Indemnifiable
Withholding Taxes”), then Lessee shall, at the time of paying such Rent, or
other amount, pay to Lessor such additional amounts as may be necessary in order
that the net amount of such payment of Rent or other amount, after deduction or
withholding for Indemnifiable Withholding Taxes, will be equal to the amount
Lessor would have received if such Indemnifiable Withholding Taxes had not been
deducted or withheld. Any other amount payable to or on behalf of Lessor,
pursuant to Section 8.1 hereof shall be paid to Lessor or, if so directed by
Lessor, directly to the relevant taxing authority, within thirty (30) days after
receipt by Lessee of a written demand therefor from Lessor accompanied by a
written statement describing in reasonable detail the Taxes that are the subject
of and basis for such payment or indemnity and the computation of the amount so
payable.

9. Liens.

9.1 During the Term, Lessee shall not create or suffer to exist any Lien upon or
against the Aircraft, the Aircraft Documents or any of its rights under this
Agreement, other than the following (“Permitted Liens”):

(a) Lessor’s Liens;

(b) repairers’ or other like Liens arising in the ordinary course of business,
in respect of obligations which are neither overdue nor deferred;

(c) the rights of others permitted under Sections 6 and 7 hereof;

(d) Liens for taxes of any kind not yet due and payable or being contested in
good faith by appropriate proceedings that do not involve any material risk of
the sale, forfeiture or loss of the Aircraft or the Aircraft Documents or any
interest therein;

(e) Liens arising out of judgments or awards against Lessee with respect to
which there shall have been procured a stay of execution;

(f) salvage rights of insurers under insurance policies maintained pursuant to
Section 11; and

(g) the respective rights of Lessor and Lessee as provided herein.

 

AIRCRAFT LEASE AGREEMENT   D-27  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

9.2 All Liens excepted above under Section 9.1(b) shall be cleared by Lessee in
the ordinary course of business, but not later than the end of the Term. If at
any time during the Term a Lien (other than a Permitted Lien) shall be created
or suffered to exist by Lessee, or be levied upon or asserted against the
Aircraft or the Aircraft Documents, or if any person or entity should assert any
Lien (other than a Permitted Lien) on any right of Lessee under this Agreement,
Lessee shall notify Lessor and Lessee shall cause such Lien (other than
Permitted Liens) forthwith to be discharged by bond or otherwise unless Lessor
shall otherwise consent in writing. If Lessee shall fail to discharge any Lien
(other than Permitted Liens), Lessor may do so, and Lessee shall pay to Lessor
on demand the amount paid by Lessor together with Lessor’s losses, costs, and
expenses, including reasonable legal fees and expenses. The obligations set
forth in this Section 9 shall survive the Expiration or Termination of this
Agreement.

10. Indemnification.

10.1. Indemnification and Holding Harmless. Lessee agrees to defend, indemnify,
reimburse, and hold harmless Lessor, Lessor’s Lender, and their respective
affiliates, subsidiaries, successors, assigns and subcontractors, together with
each of such entities’ respective directors, officers, agents, shareholders and
employees (hereinafter individually and collectively the “Indemnified Parties”)
from and against any and all claims, damages, losses, liabilities, demands,
suits, judgments, causes of action, legal proceedings, penalties, fines, other
sanctions and any costs and expenses in connection therewith, including but not
limited to reasonable attorneys’ fees and expenses (any and all of which are
hereafter referred to as “Claims”) that in any way result from or arise out of
or in relation to: (a) the condition, manufacture, delivery under this
Agreement, possession, return, disposition after an Event of Default, use or
operation of the Aircraft either in the air or on the ground; (b) any defect in
the Aircraft arising from the material or any article used therein or from the
design, testing or use thereof, or from any maintenance, service, repair,
overhaul or testing of the Aircraft, regardless of when such defect shall be
discovered, and regardless of where the Aircraft may then be located; (c) any
breach by, or noncompliance by Lessee with, any provision of this Agreement or
any other agreement or document contemplated hereby or given or entered into by
Lessee in connection herewith; or (d) any bodily injury suffered by any person,
or any property damage suffered by any person or entity, in the course of or as
a result of the use, operation, maintenance, service, repair, overhaul, testing,
possession, delivery under this Agreement or return of the Aircraft. The
foregoing indemnity shall not apply to (1) any Claim that constitutes a
Permitted Lien, (2) Claims for Taxes, it being agreed that Section 8 represents
Lessee’s entire obligation with respect to Taxes, (3) Claims attributable to the
gross negligence or willful misconduct of any Indemnified Party, (4) Claims
attributable to any misrepresentation by any Indemnified Party herein or in any
agreement or document delivered by it in connection herewith or (5) with the
exception of clause (c) above, Claims attributable to acts or events occurring
before the Delivery Date or following Expiration or Termination of this
Agreement and the Return of the Aircraft to Lessor.

10.2. Lessee’s Waiver and Release. Lessee hereby waives and releases any Claim
now or hereafter existing against the Indemnified Parties on account of any
Claim of or on account of or arising from or in any way connected with injury to
or death of personnel of Lessee

 

AIRCRAFT LEASE AGREEMENT   D-28  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

or loss or damage to property of Lessee that may result from or arise in any
manner out of or in relation to the condition, use or operation of the Aircraft,
either in the air or on the ground, during the Term, or that may be caused
during the Term by any defect in the Aircraft arising from the material or any
article used therein or from the design, testing or use thereof, or from any
maintenance, service, repair, overhaul or testing of the Aircraft, except to the
extent that such claim arises out of the breach by any Indemnified Party of its
obligations hereunder or under any agreement or document delivered in connection
herewith, regardless of when such defect may be discovered, and regardless of
the location of the Aircraft at any such time. The foregoing waiver and release
shall not apply to any Claim arising out of the gross negligence or willful
misconduct of any Indemnified Party.

10.3. Surviving Obligations. The indemnities and agreements contained in this
Section 10 shall survive the end of the Term and the Return of the Aircraft. The
indemnities contained in this Section 10 are expressly made for the benefit of
and shall be enforceable by the Indemnified Parties.

10.4. Not an Indemnified Party. Notwithstanding anything to the contrary in this
Section 10, no manufacturer, repairer, servicer, modifier or the like shall be
considered an Indemnified Party unless expressly referenced herein, and the
Lessee and their insurers retain full right of subrogation and recourse against
all but the Indemnified Parties in accordance with this Section 10.

11. Insurance.

11.1 Aviation Third Party Legal Liability Insurance. As of the Delivery Date and
continuing for a period of two years following the end of the Term or, if
earlier, until the next major Aircraft maintenance check, Lessee shall carry at
its expense (or shall cause to be carried) with insurers of internationally
recognized standing, aviation legal liability insurance in respect of the
Aircraft in amounts denominated in United States Dollars not less than the
Minimum Liability Coverage amount designated in Appendix B hereto combined
single limit for bodily injury and property damage each occurrence (and in the
aggregate as respects aviation products/completed operations and third party
liability war and allied perils), and subject to customary sub-limits for
non-aviation coverages. Such insurance shall include third party legal liability
including passenger liability, liability war and allied perils, property damage
liability (including cargo, baggage (checked and unchecked) and mail liability),
premises liability, products/completed operations liability, contractual
liability and political risk (including expropriation) insurance in the amounts
set forth in Appendix B. All such insurance shall be in form and substance
reasonably satisfactory to Lessor. Lessee covenants that any insurance policies
carried in accordance with this Section 11.1 and any policies taken out in
substitution or replacement for any of such policies shall: (i) be endorsed to
name Lessor, Lessor’s Lender, each of the other Indemnified Parties and such
other parties as Lessor may from time to time reasonably designate by notice to
Lessee as additional insureds for their respective interests with respect to the
Aircraft (hereinafter each an “Additional Insured” and collectively the
“Additional Insureds”); (ii) provide that in respect of the interests of any
Additional Insured in such policies, the insurance shall not be invalidated by
any act or omission (including misrepresentation and non-disclosure), provided
that the Additional Insured so protected has not caused, contributed to or
knowingly condoned the said act or omission; (iii) provide that insurers waive
all rights of

 

AIRCRAFT LEASE AGREEMENT   D-29  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

subrogation against the Additional Insureds; (iv) provide that, if such
insurance is canceled or allowed to lapse for any reason whatsoever, or if any
material change is made in such insurance that adversely affects the interest of
any Additional Insured, such cancellation, lapse or change shall not be
effective as to any Additional Insured for thirty (30) days (seven (7) days, or
such other period as is then customarily obtainable in the industry, in the case
of any war and allied perils liability coverage) after the giving of written
notice from such insurers or Lessee’s appointed insurance broker to Lessor and
Lessor’s Lender; (v) be primary without right of contribution from any other
insurance maintained by any Additional Insured; (vi) provide a severability of
interests provision applicable to each insured and Additional Insured under the
policy such that all of the provisions of the insurance required hereunder,
except the limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured and Additional Insured; (vii) waive
any right of the insurers to any setoff, counterclaim or other deduction against
the Additional Insureds, and; (viii) provide for worldwide coverage, subject to
such limitations and exclusions as may be expressly set forth in the
certificates of insurance delivered pursuant to Section 11.4 hereof provided
such limitations and exclusions are not applicable to the territories where the
Aircraft is operated by Lessee, or as Lessor may otherwise agree in writing.

11.2 Aircraft Hull Insurance.

(a) On or prior to the Delivery Date and throughout the Term, Lessee shall
maintain (or cause to be maintained) in full force and effect, at its expense
and on terms substantially similar to and no less favorable than insurance
carried by Lessee on similar aircraft in its fleet, all-risk ground and flight
aircraft hull insurance covering the Aircraft including coverage of the Engines
and Parts while temporarily removed from or not installed on the Aircraft and
not replaced with similar components in amounts denominated an payable in United
States Dollars not less than, in respect of the Aircraft, the Agreed Value as
set forth in Appendix B hereto, and with respect to any Engines or Parts while
removed from the Aircraft on a replacement value basis. Lessee shall maintain
such insurance covering any loss or damage arising from:

(i) war, invasion, acts of foreign enemies, hostilities (whether war be declared
or not), civil war, rebellion, revolution, insurrection, martial law, military
or usurped power or attempts at usurpation of power;

(ii) strikes, riots, civil commotions or labor disturbances;

(iii) any act of one or more persons, whether or not agents of a sovereign
power, for political or terrorist purposes and whether the loss or damage
resulting therefrom is accidental or intentional;

(iv) any malicious act or act of sabotage;

(v) confiscation, nationalization, seizure, restraint, detention, appropriation,
requisition for title or use by or under the order of any government (whether
civil, military or de facto) or public or local authority; and

 

AIRCRAFT LEASE AGREEMENT   D-30  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(vi) hijacking or any unlawful seizure or wrongful exercise of control of the
Aircraft or any Engine or any airframe on which any Engine is installed or crew
in flight (including any attempt at such seizure or control) made by any person
or persons on board the Aircraft or such airframe acting without the consent of
the insured.

(b) The hull war and allied perils insurances shall be in accordance with
Lloyd’s Aviation Underwriters Association Standard Policy Form LSW 555D unless
otherwise approved by Lessor in writing. Lessee covenants that all policies and
subsequent policies taken out in accordance with this Section 11.2 shall: (A) be
issued by insurance companies or underwriters of internationally recognized
standing in the aviation industry; (B) be endorsed to name Lessor or (as
directed by Lessor) Lessor’s Lender as the loss payee to the extent of its
interests in respect of hull claims that become payable on the basis of a total
loss and shall provide that any other loss shall be settled (net of any relevant
policy deductible) with such party(ies) as may be necessary to repair the
Aircraft unless otherwise agreed in writing after consultation among the
insurers, Lessor and Lessor’s Lender (it being agreed that where the loss is not
expected to exceed U.S.$500,000 and, unless Lessor has notified the insurers to
the contrary, such loss will be settled with and paid to Lessee); (C) be amended
to name the Additional Insureds as additional insureds for their respective
interest with respect to the Aircraft; (D) provide that, in respect of the
interest of any Additional Insureds in such policies, the insurance shall not be
invalidated by any act or omission, provided that the Additional Insured so
protected has not caused, contributed to or knowingly condoned the said act or
omission; (E) provide that none of the Additional Insureds shall have
responsibility for the payment of premiums or any other amount payable under
such policies; (F) provide that insurers shall waive all rights of subrogation
as against the Additional Insureds; (G) provide that, if such insurance is
canceled or allowed to lapse for any reason whatsoever, or if any material
change is made in such insurance which adversely affects the interest of an
Additional Insured, such cancellation, lapse or change shall not be effective as
to any Additional Insured for thirty (30) days (seven (7) days, or such other
period as is then customarily obtainable in the industry, in the case of any
hull war and allied perils coverage) after the giving of written notice from
such insurers or Lessee’s appointed insurance broker to Lessor and Lessor’s
Lender; (H) waive any right of the insurers to any setoff, counterclaim or other
deduction against the Additional Insureds; (I) provide for worldwide coverage,
subject to such limitations and exclusions as may be set forth in the
certificates of insurance delivered pursuant to Section 11.4 hereof provided
such limitations and exclusions are not applicable to the territories where the
Aircraft is operated by Lessee, or as Lessor may otherwise agree in writing;
(J) contain a 50/50 claims funding clause in the form of Lloyd’s standard
provision AVS103 in the event of a dispute as to which policy in respect of the
hull insurance set forth in this Section 11.2 shall pay in the event of a loss;
and (K) have deductibles (not applicable in case of a total, constructive total
and/or arranged total loss) standard in the industry which do not exceed, per
occurrence, the lesser of (i) $500,000 and (ii) such amounts carried by Lessee
with respect to other aircraft similar to the Aircraft and operated on similar
routes or which are otherwise reasonably acceptable to, and approved in writing
by Lessor, provided, however, any deductibles shall be assumed by and at the
sole risk of Lessee and to the extent applicable shall be paid by Lessee.

(c) All insurance coverage shall be subject to Endorsement AVN67B (or a
comparable endorsement).

 

AIRCRAFT LEASE AGREEMENT   D-31  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

11.3 Default. If Lessee shall default in effecting, keeping or maintaining any
insurance or if any insurance shall for any reason become void, Lessor may (but
without any obligation to do so and without prejudice to Lessor’s other rights
and remedies hereunder) effect, keep up or maintain such insurance at the cost
of Lessee and Lessee will forthwith upon demand repay or cause to be repaid to
Lessor all premiums and other moneys from time to time paid or payable by Lessor
in respect of such insurance.

11.4 Certificates. Not less than ten (10) business days before the Delivery
Date, unless otherwise approved by Lessor in writing, and promptly upon each
renewal thereafter, Lessee will furnish to Lessor certificates of insurance
written in English from an authorized representative of the insurers providing
the insurance required hereunder and certificates of reinsurance from
reinsurance brokers (together with a letter of undertaking from each of such
representative and such reinsurance brokers stating that such insurance and
reinsurance complies with the terms hereof) describing in detail the insurance
and reinsurance carried and maintained on the Aircraft. Such certificates of
insurance shall be in form and substance reasonably satisfactory to Lessor and
Lessor’s Lender. Failure of Lessee to furnish certificates of insurance or
procure and maintain the insurance required herein or the failure of Lessor and
Lessor’s Lender to request such certificates shall not constitute a waiver of
Lessee’s obligations hereunder.

11.5 Premiums. Lessee agrees to pay the premiums (or installments thereof) as
required by the terms of such policies.

11.6 Claims. After a Total Loss in relation to the Aircraft shall have occurred
and so long as no Default or an Event of Default shall have occurred and be
continuing, Lessee may pursue any and all claims against the insurers in respect
of the insurance with respect to the Aircraft, subject to consultation with
Lessor; provided that no settlement or compromise of any such claim may be made
without the approval of Lessor (which approval shall not be unreasonably
withheld or delayed). Should a Default or an Event of Default have occurred and
be continuing and any claim be made under any of the insurance policies, Lessor
shall have full power to make, enforce, settle or compromise all claims with the
insurers in respect of the insurance (other than the liability insurance) or for
compensation and to sue for, recover, receive and give discharge for all moneys
payable by virtue thereof, to be held and applied in accordance with
Section 11.2 hereof. Lessee shall irrevocably and unconditionally assign or
cause to be assigned the insurance to Lessor (or, if requested by Lessor, to
Lessor’s Lender) if such an assignment is advisable for the purpose of the
preceding sentence. Lessee shall do or cause to be done all things necessary and
provide or cause to be provided all documents, evidence and information to
enable the assignee or loss payee referred to above to collect or recover any
moneys due or to become due in respect of the insurance.

11.7 Self-Insurance. Except for the deductibles permitted by Section 11.2 hereof
or otherwise permitted in writing by Lessor, Lessee shall not be permitted to
self-insure against any of the risks required to be covered by the insurance
described in this Section 11.

11.8 Application of Payments During Existence of Default or Event of Default.
Any amount referred to in Section 11.2 hereof which is payable to or retainable
by Lessee shall not be paid to or retained by Lessee if, at the time of such
payment or retention, a Default or an

 

AIRCRAFT LEASE AGREEMENT   D-32  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Event of Default shall have occurred and be continuing, but shall be held by or
paid over to Lessor (or, as directed by Lender, to Lessor’s Lender) as security
for the obligations of Lessee under this Agreement. Upon the earlier of (i) such
time as there shall not be continuing any such Default or Event of Default or
(ii) the end of the Term, such amount shall be paid to Lessee to the extent not
previously applied in accordance with the terms hereof.

12. Assignment.

12.1. Assignment by Lessee. Lessee shall not assign or transfer all or any of
its rights or obligations under this Agreement without the prior written consent
of Lessor; provided, however, that such consent shall not be required so long as
(a) such assignment is to an Affiliate of Lessee, (b) the assignee assumes in
writing all of the obligations of the “Lessee” under this Agreement for the
benefit of Lessor and (c) Lessee provides written notice of such assignment to
Lessor.

12.2. Assignment by Lessor.

(a) Lessor may, at its own expense and without the prior consent of Lessee,
assign or transfer all of its rights and obligations under this Agreement to an
Affiliate of Lessor upon providing prior written notice of such assignment to
Lessee. Any other assignment by Lessor shall be subject to the prior consent of
Lessee, which such consent shall not be unreasonably withheld or delayed. Upon
(1) any such assignment becoming effective and (2) the assignee assuming all of
Lessor’s obligations under this Agreement, Lessor shall be released of any
further obligations hereunder. Any assignment pursuant to this section 12.2(a)
shall not affect the obligations of Lessor Guarantor.

(b) After notice from Lessor of any such sale or transfer of the Aircraft or any
assignment or transfer of all or any of Lessor’s rights and obligations under
this Agreement, upon request from Lessor and at Lessor’s expense, Lessee shall,
as soon as practicable, execute any agreements or other instruments that may be
necessary or reasonably requested by Lessor in order to allow, give effect to,
or perfect any assignment or transfer of Lessor’s rights and obligations under
this Agreement (including, without limitation, certificates confirming (to the
extent that such matters are accurate) (1) the continuing truth and accuracy of
Lessee’s representations as set forth herein, (2) the continuing viability of
Lessee’s warranties, indemnities, covenants and other obligations set forth
herein, (3) that no Event of Default has occurred and is continuing, (4) that no
Total Loss has occurred, (5) that the Lease is in full force and effect,
(6) that the insurance as required pursuant to this Agreement remains in full
force and effect with the assignee named as sole loss payee and added as an
additional insured to the existing additional insureds as of the assignment, and
(7) such other matters as reasonably requested by Lessor).

(c) In any instance where a transfer or assignment effected by Lessor is to more
than one person, such transferees or assignees shall select an agent who shall
act on behalf of all such transferees or assignees and with whom Lessee may deal
exclusively, and notify Lessee thereof.

 

AIRCRAFT LEASE AGREEMENT   D-33  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

12.3. Assignment of Warranties.

(a) As of the Delivery Date and unless a Default or Event of Default shall have
occurred and be continuing, Lessor hereby assigns to Lessee, to the fullest
extent permitted by law and contract: (a) all warranties (to the extent still
existing) covering the Aircraft and all components, parts and accessories
installed on, or delivered with the Aircraft; and (b) Lessor’s right to and
possession of all manuals, diagrams and support materials and all records
covering the Aircraft and related components, parts and accessories; in the case
of the Airframe and the Engines. To the extent that such warranties are not
assignable, Lessor shall cooperate with Lessee in enforcing all such warranties
for the benefit of Lessee. Upon an Event of Default, the assignment hereunder
shall automatically terminate and all rights assigned to Lessee pursuant to this
Section 12.3 shall automatically revert back to Lessor.

(b) On the Return Date, Lessee shall be deemed to have assigned or reassigned to
Lessor all warranties covering the Aircraft without further action on the part
of Lessee; provided, that Lessee may retain the right to pursue remedies and to
receive benefits with respect to claims of Lessee arising in respect of events
prior to the Return Date; provided further, that, to the extent requested by
Lessor, Lessee shall execute a separate assignment of warranties in favor of
Lessor at the Return. To the extent that any of such warranties are not
assignable, Lessee shall cooperate with Lessor in enforcing all such warranties
for the benefit of Lessor.

13. “As-Is” Condition, Disclaimer and Release. EXCEPT AS SPECIFICALLY SET FORTH
IN THIS AGREEMENT, FROM AND AFTER THE DELIVERY, THE AIRCRAFT AND OTHER ITEMS
DELIVERED HEREUNDER ARE LEASED TO LESSEE IN THEIR “AS IS, WHERE IS” CONDITION,
AND LESSEE HEREBY WAIVES, RELEASES AND RENOUNCES ANY AND ALL WARRANTIES,
OBLIGATIONS AND LIABILITIES, EXPRESS OR IMPLIED, DIRECT OR INDIRECT, OF LESSOR,
ITS SUCCESSORS AND ASSIGNS AND ALL OTHER INDEMNIFIED PARTIES, AND ANY AND ALL
RIGHTS, CLAIMS, AND REMEDIES, EXPRESS OR IMPLIED, DIRECT OR INDIRECT, OF LESSEE
AGAINST LESSOR, ITS SUCCESSORS AND ASSIGNS AND ALL OTHER INDEMNIFIED PARTIES,
ARISING BY LAW OR OTHERWISE (EXCEPT ANY SUCH SET FORTH IN THIS AGREEMENT) WITH
RESPECT TO THE AIRCRAFT OR ANY PARTS OR THE USE OR OPERATION THEREOF OR ANY
NONCONFORMANCE OR DEFECT THEREIN, INCLUDING BUT NOT LIMITED TO: (a) ANY WARRANTY
AS TO THE CONDITION OF THE AIRCRAFT; (b) ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE; (c) ANY IMPLIED WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE; (d) ANY LIABILITY,
RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE STRICT LIABILITY
OR THE ACTUAL OR IMPUTED NEGLIGENCE OF LESSOR AND ITS RESPECTIVE SUCCESSORS OR
ASSIGNS OR ANY OTHER INDEMNIFIED PARTY; AND (e) ANY STATUTORY OR OTHER WARRANTY,
CONDITION, DESCRIPTION OR REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE STATE,
QUALITY, VALUE, CONDITION, DESIGN, OPERATION OR FITNESS OF THE AIRCRAFT. IN
ADDITION TO ALL OTHER REQUIREMENTS OF THIS AGREEMENT, THIS SECTION 13 SHALL NOT
BE MODIFIED EXCEPT BY WRITTEN AGREEMENT SIGNED ON BEHALF OF LESSOR BY ITS DULY
AUTHORIZED REPRESENTATIVE.

 

AIRCRAFT LEASE AGREEMENT   D-34  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

14. Representations and Warranties.

14.1. Lessee’s Representations and Warranties. Lessee represents and warrants as
follows, as of the date hereof and as of the Delivery Date.

(a) Legal Form and Qualification. Lessee is a corporation organized and existing
in good standing under the laws of Ohio and has full power to conduct its
operations as presently conducted.

(b) Authority. Lessee has full power, authority and legal right to enter into,
deliver and perform this Agreement and all agreements or instruments required
hereunder.

(c) Binding Obligations. This Agreement constitutes and any related documents,
when entered into, will constitute, legal, valid and binding obligations of
Lessee enforceable against Lessee in accordance with the terms hereof or
thereof, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
as well as by general principles of equity.

(d) No Additional Consents or Approvals. Neither the execution and delivery by
Lessee of this Agreement or any other document delivered by it in connection
herewith nor the consummation of any of the transactions contemplated thereby
requires the consent or approval of, the giving of notice to, or the
registration with, any Governmental Entity.

(e) Registration, Filing of the Agreement. It is not necessary or advisable
under any applicable Law in order to ensure the validity, effectiveness and
enforceability of this Agreement that this Agreement or any other instrument
relating hereto be filed, registered or notarized or that any other action be
taken, other than those provided for in Section 5 hereof.

(f) No Violation. Neither the execution and delivery nor the performance by
Lessee of this Agreement and any other document delivered by Lessee in
connection herewith, nor consummation of any of the transactions as contemplated
thereby, will result in any violation of, or be in conflict with, or constitute
a default under, or result in the creation of any Lien upon any property of
Lessee under any of the provisions of Lessee’s charter or by-laws, or of any
indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, lease, note or bond purchase agreement, license, bank loan, credit
agreement or other agreement to which Lessee is a party or by which Lessee is
bound, or any law, judgment, governmental rule, regulation or order of any
Governmental Entity.

(g) Protection of Ownership. Except for the registration and filings provided
for in Section 5 hereof, no other filing or registration of any instrument or
document is necessary in order to protect Lessor’s title to and ownership of the
Aircraft.

 

AIRCRAFT LEASE AGREEMENT   D-35  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(h) No Default. No Default or Event of Default has occurred and is continuing
under this Agreement (or under any of the Other Lease Agreements).

(i) No Litigation. There are no suits, litigation, arbitration or other
proceedings pending or, to the knowledge of Lessee, threatened against or
affecting Lessee that, if adversely determined, would have a material adverse
effect upon Lessee’s financial condition or business or its ability to perform
its obligations hereunder.

(j) Withholding Tax. Neither the payment of Rent nor the payment of any other
amount required under this Agreement is subject to deduction or withholding
taxes or the equivalent under the laws of any Governmental Entity.

(k) Pari Passu Ranking. The obligations of Lessee to make payments hereunder
will rank at least pari passu in right of payment with all other unsecured,
unsubordinated obligations of Lessee.

(l) Sovereign Immunity. Lessee does not enjoy or claim any sovereign or
governmental immunity from suit or enforcement of private contracts.

14.2. Lessor’s Representations and Warranties. Lessor represents and warrants as
follows, as of the date hereof and of the Delivery Date.

(a) Organization. Lessor is a corporation organized and existing in good
standing under the laws of Florida, and has all requisite power, authority and
legal right to enter into and perform its obligation under this Agreement and
any other document delivered by Lessor in connection herewith.

(b) Authorization. Lessor has duly authorized, executed and delivered this
Agreement and, assuming this Agreement has been duly authorized, executed and
delivered by Lessee, this Agreement constitutes a legal, valid and binding
obligation of Lessor enforceable against Lessor in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting enforcement of creditors’ rights generally as well as
by general principles of equity.

(c) No Violation. Neither the execution and delivery or performance by Lessor of
this Agreement and any other document delivered by Lessor in connection
herewith, nor consummation of any of the transactions as contemplated thereby,
will result in any violation of, or be in conflict with, or constitute a default
under, or result in the creation of any Lien upon any property of Lessor under
any indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, lease, note or bond purchase agreement, license, bank loan, credit
agreement or other agreement to which Lessor is a party or by which Lessor is
bound, or any law, judgment, governmental rule, regulation or order of any
Governmental Entity.

(d) No Consents or Approvals. Neither the execution and delivery by Lessor of
this Agreement or any other document delivered by it in connection herewith nor
the consummation of any of the transactions contemplated thereby requires the
consent or approval of, the giving of notice to, or the registration with, any
Governmental Entity located in the United States.

 

AIRCRAFT LEASE AGREEMENT   D-36  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(e) Citizenship. Lessor is (1) a “citizen of the United States” as that term is
defined in Section 40102(a) (15) of Title 49 of the United States Code and (2) a
“United States person” as that term is defined in Section 7701(a)(30) of Title
26 of the United States Code.

(f) No Litigation. There are no suits, litigation, arbitration or other
proceedings pending or, to the knowledge of Lessor, threatened against or
affecting Lessor that, if adversely determined, would have a material adverse
effect upon Lessor’s financial condition or business or its ability to perform
its obligations hereunder.

(g) Ownership. As of the Delivery, Lessor holds legal title to the Aircraft.

15. Covenants.

15.1. Lessee’s Covenants. Lessee hereby covenants with Lessor that during the
Term, Lessee shall fully comply with and perform the following obligations.

(a) Lessee shall punctually pay to Lessor when due all the monies specified and
calculated in accordance with the terms of this Agreement and at the time and in
the manner herein specified and shall punctually and duly observe and perform
Lessee’s obligations under this Agreement.

(b) Lessee shall maintain (or shall cause to be maintained) insurance in respect
of the Aircraft, its liabilities and properties in accordance with good airline
practice and the terms and conditions of this Agreement.

(c) Lessee shall preserve its existence and maintain all rights, privileges,
licenses and franchises necessary to its business or material to its performance
of its obligations under this Agreement.

(d) Lessee shall provide Lessor with notice of any change in its chief executive
office prior to such change, provided that such notice shall not be required
more than five (5) days prior to such change; and further provided that Lessor
shall keep such information confidential until after the change occurs.

(e) To the extent that Lessee is a certified operator, Lessee shall keep in full
force Lessee’s operator’s certificate(s) issued by the Aviation Authority and
each other Governmental Entity, including all special conditions and obligations
to be fulfilled by Lessee, and of all renewals, amendments and modifications
thereto.

(f) Lessee shall promptly, upon becoming aware of the same, notify Lessor in
writing of the occurrence of any Event of Default or of any event which with the
giving of notice or passage of time could become an Event of Default.

 

AIRCRAFT LEASE AGREEMENT   D-37  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(g) Lessee shall not do or knowingly permit to be done or omit or knowingly
permit to be omitted to be done any act or thing which might reasonably be
expected to jeopardize the rights of Lessor as owner and lessor of the Aircraft
and as an additional insured or loss payee under the insurance required under
this Agreement.

(h) Lessee shall not, on any occasion when the ownership of the Aircraft, any
Engine or any Part is relevant, claim any interest in the Aircraft other than as
Lessee under this Agreement.

(i) Lessee shall not at any time (1) represent or hold out Lessor as carrying
goods or passengers on the Aircraft or as being in any way connected or
associated with any operation or carriage (whether for hire or reward or
gratuitously) which may be undertaken by Lessee or (2) pledge the credit of
Lessor.

(j) Lessee shall not attempt, or hold itself out as having any power, to sell,
lease or otherwise dispose of the Aircraft, the Aircraft Documents, any Engine
or any Part, except as provided in Section 6 hereof.

(k) Lessee shall maintain (or cause to be maintained) in good standing a current
certificate of airworthiness for cargo operations for the Aircraft issued by the
Aviation Authority.

(l) Lessee shall maintain the Aircraft (or cause the Aircraft to be maintained)
in all respects so as to be in compliance with FAR Part 121.

(m) Lessee shall not discriminate against the Aircraft (as compared to other
aircraft owned or operated by Lessee in its commercial cargo fleet) in
contemplation of the expiration or termination of this Agreement, with respect
to Lessee’s use, operation or maintenance of the Aircraft or the performance by
Lessee of ADs or service bulletins (other than withdrawal of the Aircraft from
use and operation as is necessary to prepare the Aircraft for return to Lessor
upon such termination or expiration).

(n) Lessee will take all steps reasonably requested by Lessor, required or
necessary to cause: (i) this Agreement, and all supplements and all amendments
thereto to be promptly filed and recorded, or filed for recording, to the extent
permitted by the Aviation Authority or required under any other applicable Law;
and (ii) as required by Lessor’s Lender or applicable Law, the international
interests with respect to this Agreement to be registered with the International
Registry.

15.2. Lessor’s Covenant of Quiet Enjoyment. Lessor hereby covenants with Lessee
that, during the Term, so long as no Event of Default hereunder shall be
continuing, neither Lessor, any person acting on its behalf or in its stead, any
predecessor or successor in interest of Lessor, nor any person claiming an
interest in the Aircraft by or through Lessor, shall interfere with Lessee’s
rights hereunder or Lessee’s quiet and undisturbed use and enjoyment of the
Aircraft; provided, however, that this Section 15.2 shall not limit Lessor’s
right of inspection as set forth in this Agreement. Should such an interference
occur, Lessor shall promptly eliminate the cause of such interference upon
receipt of a notice thereof from Lessee.

 

AIRCRAFT LEASE AGREEMENT   D-38  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

16. Default by Lessee; Remedies.

16.1. Events of Default. An Event of Default shall mean the occurrence and
continuance of any of the following events.

(a) Lessee shall fail to make any payment of Rent within ten (10) days of the
relevant due date at the place and in the funds required under this Agreement.

(b) Lessee shall fail to make any other payment due hereunder within the later
of thirty (30) days of the relevant due date at the place and in the funds
required under this Agreement.

(c) Lessee shall fail to carry and maintain insurance on or in respect of the
Aircraft (or to cause the effectiveness of such insurance) in accordance with
the provisions of this Agreement or shall operate (or allow the operation of)
the Aircraft without such insurance coverage being in full force and effect with
regard to such operation.

(d) Any representation or warranty made, by Lessee herein shall have been
incorrect in any material respect at the time made or deemed to be made.

(e) Lessee shall fail to return possession of the Aircraft and the Aircraft
Documents to Lessor at the Return Location on the Return Date.

(f) Lessee shall:

(1) create or suffer to exist any Lien for taxes of any kind or arising out of a
judgment or award against Lessee which Lien does not constitute a Permitted
Lien;

(2) fail to perform or observe any of the covenants or agreements set forth in
Sections 5.1, 6.1 or 9 hereof, and if such failure shall continue unremedied for
a period of thirty (30) days after written notice thereof by Lessor; or

(3) fail to perform or observe any other covenant, condition or agreement to be
performed or observed by it hereunder, and if such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof by
Lessor; provided, however, that such failure shall not constitute an Event of
Default hereunder if (A) such failure is not capable of being cured within the
thirty-day period following such notice from Lessor and (B) a cure is diligently
pursued by Lessee thereafter; provided, further, however, that in any event such
failure shall constitute an Event of Default hereunder if it continues for more
than 120 days following such notice from Lessor.

(g) Lessee shall (1) apply for or consent to the appointment of a receiver,
trustee or liquidator for all or substantially all of its property, (2) cease to
pay its debts generally as they become due or admit in writing its general
inability to pay its debts as

 

AIRCRAFT LEASE AGREEMENT   D-39  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

they mature, (3) make a general assignment for the benefit of its creditors of
all or substantially all of its property, (4) be adjudicated as bankrupt or
insolvent, or (5) file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an agreement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation, or similar law or statute, or an answer admitting
the material allegations of a petition filed against it in any proceeding under
any such law, or if corporate action shall be taken by Lessee for the purpose of
effecting any of the foregoing.

(h) An order, judgment or decree shall be entered, without the application,
approval or consent of Lessee, by any court of competent jurisdiction, approving
a petition seeking reorganization of Lessee or appointing a receiver, trustee or
liquidator of Lessee or for all or a substantial part of its assets, and such
order, judgment or decree shall continue unstayed and in effect for a period of
ninety (90) consecutive days.

(i) An order shall be entered of any governmental authority or any court of
competent jurisdiction which shall not be stayed or discharged within ninety
(90) days from the date of entry thereof, preventing Lessee from carrying on its
business as presently conducted on the date of execution of this Agreement.

(j) Lessee shall have created a default under the Delta Engine Program.

16.2. Remedies . If one or more Events of Default shall be continuing, Lessor
may, at Lessor’s option, exercise any one or more of the following remedies, to
the extent permitted by law.

(a) Lessor may exercise any right or take any action that may reasonably be
required to cure any Event of Default (which shall be performed on Lessee’s
account).

(b) Lessor may instruct Lessee to ferry the Aircraft (including the Aircraft
Documents) to the Return Location or such other airport as the parties may
mutually agree, and to ground the Aircraft at such airport until all Events of
Default have been cured, whereupon Lessee shall immediately do so.

(c) Lessor may take any other remedial action available to Lessor under
applicable Law.

(d) Lessor may terminate the lease of the Aircraft to Lessee under this
Agreement by:

(1) serving notice of such termination on Lessee in writing in accordance with
Section 20.11, specifying the occurrence giving rise to such Event of Default,
which notice shall cause this Agreement to terminate immediately (without any
further act, service, notification or proceeding being necessary), whereupon
Lessee shall promptly return the Aircraft and the Aircraft Documents in
compliance with the Return Condition Requirements to Lessor at the Return
Location or at any airport in the continental United States specified by

 

AIRCRAFT LEASE AGREEMENT   D-40  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Lessor (and should Lessee fail to comply with the Return Condition Requirements,
Lessor may do or cause to be done, at Lessee’s expense, whatever may be
necessary to cause the Aircraft to so comply); or

(2) with or without notice to Lessee, taking possession of the Aircraft and the
Aircraft Documents, for which purpose Lessor by its servants or agents may enter
upon Lessee’s premises where the Aircraft and the Aircraft Documents may be
located, or cause the same to be redelivered to Lessor at any airport in the
continental United States specified by Lessor; and to effect the foregoing,
Lessor may use self-help and any and all reasonable and lawful means necessary
to take immediate possession of and remove (by summary proceedings or otherwise)
the Aircraft and the Aircraft Documents from Lessee’s premises, or from Lessee’s
possession wherever the same are located, all without liability accruing to
Lessor; and upon exercise by Lessor of its powers under this Section 16.2(d)(2),
such termination shall be deemed to take effect upon such taking of possession
by Lessor or such re-delivery of the Aircraft and the Aircraft Documents to
Lessor at said airport (without any further act, notification or proceeding
being necessary).

(e) Whether or not Lessor shall have exercised, or shall thereafter at any time
exercise, any of its rights described in this Section 16.2 with respect to the
Aircraft, and regardless of whether Lessor shall have terminated this Agreement
pursuant to Section 16.2(d) hereof, Lessor shall be entitled to (i) recover from
Lessee all past due and unpaid Rent and all other amounts owing under this
Agreement, (ii) declare as immediately due and payable all future Basic Rent
owing under this Agreement and (iii) institute any and all legal and equitable
actions required to recover such amounts and otherwise enforce its rights under
this Agreement (subject to Lessor’s obligation to perform all acts reasonably
required to mitigate its damages with respect to accelerated Basic Rent).

(f) In addition to the remedies hereinabove and without limiting any remedies
Lessor may have at law or in equity, Lessor may lease, sell or otherwise dispose
of the Aircraft as Lessor in its sole discretion may determine.

16.3. Interest on Overdue Amounts. Overdue amounts required to be paid pursuant
to Section 4 hereof, this Section 16 or Appendix B hereto shall bear interest at
the rate indicated in Appendix B.

16.4. No Waiver. No implied waiver by Lessor of any Event of Default or failure
or delay of Lessor in exercising any right hereunder shall operate as a waiver
thereof. The acceptance by Lessor of partial payments from Lessee or any third
party, whether made before or after a termination pursuant to Section 16.2,
shall not operate as waiver by Lessor of an Event of Default and shall not be
construed as an intent to continue the contractual relationship or as a
reinstatement of this Agreement. Nothing in this Section 16.4 shall be construed
to permit Lessor to obtain a duplicate recovery of any element of damages to
which Lessor is entitled. No express or implied waiver by Lessor of any Default
or Event of Default shall in any way be, or be construed to be, a waiver of any
future or subsequent Default or Event of Default.

 

AIRCRAFT LEASE AGREEMENT   D-41  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

16.5. Costs and Expenses. Lessee agrees to pay to Lessor, upon demand, all
reasonable costs, expenses and disbursements (including, without limitation,
reasonable attorney’s fees, legal fees and expenses) incurred by Lessor in
exercising its rights or remedies under this Agreement.

17. Return of Aircraft.

17.1. Return, Place and Time of Return. Lessee shall at its own expense return
the Aircraft and the Aircraft Documents by delivering the same to Lessor at the
Return Location on the Expiration Date or promptly upon the earlier Termination,
except where Termination occurs pursuant to Section 19 as a result of a Total
Loss.

17.2. Aircraft Return Condition Requirements. The Aircraft at the time of its
return to Lessor shall satisfy all of the Return Condition Requirements
described in Section 18 hereof.

17.3. Return Receipt. Upon return of the Aircraft and the Aircraft Documents in
accordance with the terms of this Agreement, Lessor and Lessee shall execute a
Return Receipt substantially in the form of Appendix F hereto. Lessee shall
additionally execute such additional documents as Lessor may reasonably require
to evidence the termination of this Agreement.

17.4. Specific Performance. Timely return of the Aircraft and the Aircraft
Documents on the Return Date and at the Return Location is of the essence of
this Agreement and if the Aircraft and the Aircraft Documents are not returned
on the Return Date and at the Return Location, Lessor may obtain a court order
requiring Lessee to immediately return the Aircraft and the Aircraft Documents
at the Return Location.

17.5. Lessee’s Obligations Continue.

(a) In the event the Return of the Aircraft and the Aircraft Documents is not
effected at the time and location specified herein for any cause, then the
obligations of Lessee under this Agreement shall continue until the Aircraft and
the Aircraft Documents are actually returned to Lessor. In particular (except to
the extent that a delay in the Return of the Aircraft is attributable to acts or
a failure to act on the part of Lessor), until Lessee has complied with the
Return Condition Requirements, Lessee shall continue to pay Rent to Lessor,
shall continue to insure the Aircraft pursuant to this Agreement and shall be
responsible for all storage fees for the Aircraft (with such storage being
effected pursuant to all requirements of the Aviation Authority and the
Manufacturer).

(b) Neither the continued performance by Lessee of any of its obligations after
the end of the Term nor the acceptance by Lessor of payments of Basic Rent or
otherwise made by Lessee shall be considered a renewal of the terms of this
Agreement or a waiver of any right of Lessor hereunder, and Lessee shall not be
entitled to the quiet enjoyment of the Aircraft or any part thereof.

18. Return Condition Requirements.

18.1. Condition. On the Return Date, the Aircraft and the Aircraft Documents
shall be in the condition required by Appendix H hereto (the “Return Condition
Requirements”).

 

AIRCRAFT LEASE AGREEMENT   D-42  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

18.2. Aircraft Documents. At the time the Aircraft is returned to Lessor, Lessee
shall deliver to Lessor all Aircraft Documents previously provided by Lessor to
Lessee, updated and maintained through the Return Date in accordance with this
Agreement and the rules and regulations of the Aviation Authority and the FAA
(if not the applicable Aviation Authority), and in addition, all records,
documents, manuals, drawings and data that were developed or caused to be
developed by Lessee and/or required by the Aviation Authority and the FAA (if
not the applicable Aviation Authority) (herein individually and collectively
referred to as “Aircraft Return Documents”). All such Aircraft Return Documents
shall be complete and accurate and in the English language. Any Aircraft Return
Document not already owned by Lessor shall become the property of Lessor upon
its delivery to Lessor.

18.3. Final Inspection. Prior to the Return Date, Lessee shall make the Aircraft
and the Aircraft Documents available to Lessor for inspection in order to verify
that the condition of the Aircraft complies with the requirements set forth in
the Return Condition Requirements (the “Final Inspection”). Such Final
Inspection will take place at the Return Location. Lessee, at its cost, shall
promptly correct any discrepancies observed during the Final Inspection and
communicated by Lessor to Lessee.

18.4. Test Flight. Promptly after completion of the corrections, if any,
required under Section 18.3 hereof (relating to the Final Inspection), and at
the option of Lessor, a test flight (of up to one (1) hour) based on
Manufacturer’s test flight program shall be conducted by Lessee for the purpose
of demonstrating to Lessor the compliance of the Aircraft with the provisions of
this Section 18. All costs of such test flight shall be paid by Lessee,
including without limitation the cost of fuel, flight crew and insurance.
Lessor’s representatives may participate in the test flight as observers. All
pilot-reported discrepancies and all discrepancies identified by Lessor during
the test flight shall be corrected by Lessee at its Lessee’s expense. There
shall be no deferred items on the Aircraft except as the parties may mutually
agree.

18.5. Conditions Cumulative. None of the Return Condition Requirements is
intended to be exclusive, but each shall be cumulative and in addition to any
other condition and requirement.

18.6. Financial Adjustments. To the extent that either Lessee or Lessor is
allowed or is required to make financial adjustment payments at Return in light
of the Aircraft and its Engines either failing to satisfy or exceeding Return
Condition Requirements, the amount of such payments shall be determined as
specified in Appendix H hereto.

19. Total Loss.

19.1. Total Loss of the Aircraft.

(a) If the Aircraft shall become a Total Loss prior to the Return Date, Lessee
(i) shall notify Lessor of such Total Loss within three (3) days after its
occurrence and (ii) shall pay the Agreed Value to Lessor (or cause the insurers
to make such payment, with any deductible being the responsibility of Lessee)
within ninety (90) days after the occurrence of the Total Loss. The letting of
the Aircraft shall terminate upon the earlier to occur of (1) receipt of the
Agreed Value by Lessor and (2) the receipt by Lessor of

 

AIRCRAFT LEASE AGREEMENT   D-43  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

written confirmation from the insurer of the Aircraft to the effect that such
insurer will pay to Lessor the Agreed Value of the Aircraft. Thereupon Lessor
shall transfer title to the remains of the Aircraft to the insurers or to
Lessee, as appropriate under the insurance policies.

(b) If the Aircraft shall become a Total Loss prior to Delivery to Lessee, this
Agreement shall terminate immediately. Any termination under this
Section 19.1(b) shall discharge all obligations and liabilities of the parties
hereunder, except that Lessee shall be entitled to a return of any prepaid Rent
and any other monies prepaid to Lessor pursuant hereto. All such returns shall
be made by Lessor to Lessee within five (5) Business Days after Lessor’s receipt
of a valid written determination of a Total Loss.

19.2. Engine Total Loss. Subject to any applicable requirements of the Delta
Engine Program, upon a Total Loss of an Engine not then installed on the
Aircraft or a Total Loss of an Engine installed on the Aircraft not involving a
Total Loss of the Aircraft, Lessee shall give Lessor prompt notice thereof, and
Lessee shall replace such Engine as soon as reasonably possible by duly
conveying to Lessor and causing to become subject to this Agreement as a
replacement for such Engine, title to another engine, which engine shall be free
and clear of all Liens other than Permitted Liens, and shall be the same model
as the Engines (or an improved model of the same manufacturer suitable for
installation and use on the Airframe) and shall have a value and utility at
least equal to, and be in at least as good operating condition as the Engine
which sustained such Total Loss, assuming such Engine was in the condition and
repair required by the terms hereof immediately prior to such Total Loss;
provided that Lessor shall transfer to Lessee, free and clear of all rights of
Lessor and all Lessor’s Liens (but otherwise without recourse or warranty), all
of Lessor’s right, title and interest in such replaced Engine. Such replacement
engine after approval and acceptance by Lessor, shall be deemed an “Engine” as
defined in Section 1. Lessee agrees to take such action as Lessor may reasonably
request in order that title to any such replacement Engine shall be duly and
properly vested in Lessor and leased under this lease to the same extent as the
Engine replaced thereby. Lessee’s obligation to pay Rent hereunder shall
continue in full force and effect, but Lessee shall be entitled to retain or to
be reimbursed by Lessor the amount of insurance or condemnation proceeds, if
any, received by Lessor with respect to such replaced Engine.

19.3. Surviving Engine. If a Total Loss of the Airframe occurs and any Engine or
Engines (a “Surviving Engine”) shall not have become a Total Loss, Lessor, at
the request of Lessee, shall, subject to any applicable insurance policy which
provides to the contrary, and further subject to any applicable requirements of
the Delta Engine Program, transfer to Lessee free and clear of all rights of
Lessor and all Lessor’s Liens (but otherwise without recourse or warranty), all
of Lessor’s right, title and interest, if any, in and to any such Surviving
Engine; provided, that prior to transferring such right, title and interest in
such Surviving Engine, Lessor shall have received either (1) the Agreed Value of
the Aircraft or (2) written confirmation from the insurer of the Aircraft to the
effect that such insurer will pay to Lessor the Agreed Value of the Aircraft.

 

AIRCRAFT LEASE AGREEMENT   D-44  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

20. Miscellaneous.

20.1. Appendices Part of the Agreement. The Appendices of this Agreement form an
integral part hereof. References in any of the Appendices to “the Lease” or “the
Agreement” shall refer to this Agreement as may be supplemented or amended from
time to time. Unless otherwise defined therein, all capitalized terms appearing
in the Appendices shall have the meaning ascribed to such terms in this
Agreement.

20.2. Headings for Convenience Only. The headings of clauses and the index are
inserted for convenience of reference only and shall be ignored in the
interpretation of this Agreement.

20.3. Entire Agreement. This Agreement constitutes the entire agreement between
Lessor and Lessee with respect to the Aircraft and supersedes any and all
previous understandings, commitments, agreements or representations whatsoever,
whether oral or written, including without limitation any and all terms sheets,
letters of intent or similar documents.

20.4. Modifications of the Agreement. This Agreement shall not be modified or
amended except by an instrument in writing, signed by Lessor and Lessee.

20.5. Partial Invalidity. If any provision of this Agreement shall be invalid or
unenforceable, the parties shall replace such provision with a valid and
enforceable provision which to the nearest degree possible reflects the
commercial intent and purpose of the invalid or unenforceable provision.

20.6. Applicable Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York, United States of
America (other than the laws of the State of New York relating to choice of
law).

20.7. Jurisdiction; Waiver of Jury Trial.

(a) LESSOR AND LESSEE AGREE THAT (i) THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT OF THE STATE OF NEW YORK
LOCATED IN NEW YORK CITY, NEW YORK OR (ii) THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF OHIO OR THE COMMON PLEAS COURT FOR THE STATE OF OHIO
LOCATED IN CINCINATTI, OHIO SHALL HAVE CO-EXCLUSIVE JURISDICTION OVER ANY
DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH SUBMITS ITSELF
AND ITS PROPERTY TO THE JURISDICTION OF ANY OF THE FOREGOING COURTS WITH RESPECT
TO SUCH DISPUTES.

(b) EACH OF LESSOR AND LESSEE HEREBY (1) WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE COURTS REFERRED
TO IN THIS SECTION 20.7 ON GROUNDS OF AN INCONVENIENT FORUM OR OTHERWISE

 

AIRCRAFT LEASE AGREEMENT   D-45  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

AND (2) WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO
IN THIS SECTION 20.7.

(c) LESSOR AND LESSEE HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO, THIS
AGREEMENT, WHETHER SUCH ACTION IS BASED ON BREACH OF CONTRACT, TORT, OR ANY
OTHER LEGAL OR EQUITABLE THEORY.

(d) Nothing in this Section 20.7 limits the right of Lessor to bring proceedings
against Lessee in connection with this Agreement in any other court of competent
jurisdiction or concurrently in more than one jurisdiction.

20.8. Legal Costs and Expenses.

(a) Lessor and Lessee each shall bear the cost of their own legal fees,
inspection and appraisal fees, and related expenses associated with the
negotiation, preparation and execution of this Agreement; provided, however,
that Lessor and Lessee shall split evenly the fees and expenses charged by
Special FAA Counsel (and otherwise incurred) in performing the filings and
registrations required in Section 5 of this Agreement.

(b) Lessee shall pay all reasonable attorneys’ fees, costs and expenses
(including costs and disbursements of counsel) incurred by Lessor after the date
hereof arising out of or otherwise in connection with (i) any supplements or
amendments of this Agreement (including, without limitation, any related
recording and registration costs) requested by Lessee or made reasonably
necessary as the result of the actions of Lessee, (ii) any Default by Lessee and
any enforcement or collection proceedings resulting therefrom or in connection
with the negotiation of any restructuring or “work-out” (whether or not
consummated) and (iii) all other actions taken by Lessor to enforce its rights
under this Agreement.

(c) Should Lessor or Lessee be required to take action to enforce the terms of
this Agreement (such action including, without limitation, the preparing of
demand and default notices and the filing and prosecution of litigation), the
prevailing party shall be entitled to recover from the other party all
associated reasonable costs and expenses, including reasonable attorneys’ fees
and court costs.

20.9. DISCLAIMER OF DAMAGES. LESSOR AND LESSEE EACH AGREES THAT IT SHALL NOT BE
ENTITLED TO RECOVER, AND HEREBY DISCLAIMS AND WAIVES, ANY RIGHT THAT IT MAY
OTHERWISE HAVE TO RECOVER CONSEQUENTIAL, INDIRECT AND SPECIAL DAMAGES AS A
RESULT OF ANY BREACH OR ALLEGED BREACH BY THE OTHER PARTY OF ANY OF THE
AGREEMENTS, REPRESENTATIONS OR WARRANTIES OF THE OTHER PARTY CONTAINED IN THIS
AGREEMENT.

 

AIRCRAFT LEASE AGREEMENT   D-46  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

20.10. Further Assurances. Lessee and Lessor shall, from time to time, do and
perform such other-and further acts and execute and deliver any and all other
and further instruments as may be required by law or reasonably requested by
either party to establish, maintain and protect the respective rights and
remedies of the other party and to carry out and effect the intent and purposes
of this Agreement.

20.11. Demands, Notices; Language.

(a) All demands, notices, technical reports and other communications hereunder
shall be given in English and in writing and shall be deemed to have been duly
given when personally delivered, sent by facsimile or e-mail, or delivered by an
internationally-recognized courier service to either party to the address of
that party set forth below. A copy of any notice provided by facsimile or by
e-mail shall also be provided by means of an internationally-recognized express
courier service, sent on the same day as the transmission of the facsimile or
e-mail copy of such notice, provided, however, that the date and time of the
subject facsimile or e-mail delivery of that notice shall be controlling.

 

(1)    If to Lessee:    DHL Network Operations (USA), Inc.    1210 South Pine
Island Road, 1st Floor    Plantation, Florida 33324    Attention: Jon Olin –
EVP, General Counsel & Secretary    E-Mail: Jon.Olin@dhl.com    Facsimile: (954)
626-1794    With a copy to:    DHL Network Operations (USA), Inc.    1210 South
Pine Island Road, 5th Floor    Plantation, Florida 33324    Attention: Neil
Ferguson – Senior Vice President    E-Mail: Neil.Ferguson@dhl.com    Facsimile:
(954) 626-1640

 

AIRCRAFT LEASE AGREEMENT   D-47  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(2)    If to Lessor:    Cargo Aircraft Management, Inc.    7100 TPC Drive, Suite
100    Orlando, Florida 32822    Facsimile: 407-517-0303    Attention: Chief
Financial Officer    E-Mail: btarpley@cargoholdings.com    With a copy to:   
ABX Air, Inc.    145 Hunter Drive    Wilmington, Ohio 45177    Facsimile:
937-382-2452   

Attention: W. Joseph Payne, Vice President, General Counsel

                  and Secretary

   E-Mail: Joe.Payne@atsginc.com

(b) Either party, by notice to the other delivered in accordance with this
Section 20.11, may designate another address as its address for notice under
this Agreement.

20.12. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, and together shall have the same effect as
if the signatures thereto were upon the same instrument.

20.13. Brokers. Each of the parties hereto represents and warrants to the other
that it has not employed any brokers or sale agents in the creation of or the
negotiations relating to this Agreement, nor has it given any brokers or sales
agents such broad powers as to encompass the transactions described in this
Agreement, and each party shall indemnify and hold harmless the other party by
reason of any breach or alleged breach by such party of its representation and
warranty under this Section 20.13.

20.14. Lessor’s Lender. Lessee understands and acknowledges that (a) the
Aircraft may be subject to one or more security interests from time to time as
the result of Lessor or an Affiliate of Lessor borrowing funds from one or more
entities (collectively, “Lessor’s Lender”) and (b) as a result, Lessor may be
required to collaterally assign part or all of its interest in the Aircraft and
in and under this Agreement to secure the performance of its repayment and other
obligations owing to Lessor’s Lender. Lessee agrees that, upon the written
direction of Lessor, it shall consent to any such collateral assignment of
Lessor’s rights under this Agreement; provided, however, that Lessor shall
reimburse Lessee for any additional, out-of-pocket expenses (as reasonably
supported by receipts and other documentation) associated with complying with
this Section 20.14.

 

AIRCRAFT LEASE AGREEMENT   D-48  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

20.15. Lessee’s Early Termination Rights.

(a) General Right of Termination. Commencing twenty-four (24) months after
Delivery (but not before), Lessee shall have the right to terminate this
Agreement, in its sole and absolute discretion and with or without cause, by
providing written notice of such intent to terminate (pursuant to the notice
requirements of Section 20.11 hereof) to Lessor at least 180 days prior to the
specified termination date (the “Discretionary Termination Effective Date”). As
conditions precedent to the effectiveness of a Termination under this
Section 20.15(a): (i) Lessee shall make a lump sum payment to Lessor in an
amount equal to what would have been owing by Lessee in Basic Rent payments over
the next six (6) months after the Discretionary Termination Effective Date; and
(ii) Lessee shall Return the Aircraft to Lessor pursuant to the requirements of
this Agreement, including, without limitation, Sections 17 and 18 hereof and
Appendix H hereto. The parties shall execute and file any and all documentation
required or allowed by the Aviation Authority evidencing such Termination.

(b) Right To Terminate Due to ABX Pilot Labor Restriction. Lessee shall have a
separate right to terminate this Agreement by providing written notice of such
intent to terminate (pursuant to the notice requirements of Section 20.11
hereof) to Lessor at least 180 days prior to the specified termination date in
the event that Lessee desires to transfer operational control of the Aircraft
but is restricted from doing so by the terms of the ABX/Pilots’ CBA which
provide that members of the ABX Pilots’ Union have the right to follow the
Aircraft to another operator; provided, however, that no such notice shall be
given earlier than 180 days prior to the expiration of the initial five (5) year
term of the ABX Air Transportation Services Agreement. As a condition precedent
to the effectiveness of a Termination under this Section 20.15(b): (i) Lessee
shall make a lump sum payment to Lessor in an amount equal to what would have
been owing by Lessee in Basic Rent payments over the next two (2) months after
the date of such Termination; and (ii) Lessee shall Return the Aircraft to
Lessor pursuant to the requirements of this Agreement, including, without
limitation, Sections 17 and 18 hereof and Appendix H hereto. The parties shall
execute and file any and all documentation required or allowed by the Aviation
Authority evidencing such Termination.

20.16 Various Agreements Regarding ABX Pilots’ Union.

(a) To the best of Lessor’s knowledge, Lessee has no relationship with, and owes
no contractual or other obligations whatsoever to, the ABX Pilots’ Union under
the ABX/Pilots CBA or any other agreement.

(b) This Agreement shall be considered a dry lease agreement.

(c) The ABX Pilots’ Union is not a third-party beneficiary (intended or
otherwise) of or under this Agreement.

(d) Lessor agrees to defend, indemnify, reimburse and hold harmless Lessee and
its Affiliates, and their respective subsidiaries, successors and assigns,
together with each of such entities’ respective directors, officers, agents,
shareholders and employees from and against any and all claims, damages, losses,
liabilities, demands, suits, judgments, causes of action, legal proceedings,
penalties, fines, other sanctions and any costs and expenses in connection
therewith,

 

AIRCRAFT LEASE AGREEMENT   D-49  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

including but not limited to reasonable attorneys’ fees and expenses, that in
any way result from or arise out of any allegation that (i) Lessee has a
relationship with or owes a contractual or other obligation to the ABX Pilots’
Union under the ABX/Pilots CBA or any other agreement; or (ii) this Agreement is
not a dry lease agreement; or (iii) the ABX/Pilots’ Union is a third party
beneficiary (intended or otherwise) of or under this Agreement; or (iv) Lessee’s
performance under this Agreement violates the ABX/Pilots CBA; provided, however,
that this Section 20.16(d) shall not apply with respect to any claims made by
the ABX Pilots’ Union that, in light of the percentage of ABX’s fleet
transferred by Lessee to another operator, members of the ABX Pilots’ Union have
the right under the terms of the ABX/Pilots CBA to follow the Aircraft to such
other operator.

[Signature Page Follows]

 

AIRCRAFT LEASE AGREEMENT   D-50  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

IN WITNESS WHEREOF, the parties hereto have executed this Aircraft Lease
Agreement (MSN             ) as of the day and year first herein written.

 

LESSOR: CARGO AIRCRAFT MANAGEMENT, INC.

By:

 

 

Name:

 

 

Title:

 

 

LESSEE: DHL NETWORK OPERATIONS (USA), INC.

By:

 

 

Name:

 

 

Title:

 

 

 

AIRCRAFT LEASE AGREEMENT   D-51  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX A

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

DESCRIPTION OF AIRFRAME AND ENGINES

 

1.    Description Of Airframe.       Manufacturer:    The Boeing Company   
Model Number:    767-2            Serial Number:    _______    U.S. Registration
No.:    N             2.    Description Of Engines.       Manufacturer:   
General Electric    Model Number:    CF6-80A2    Serial Numbers:    As
Identified on Lease Supplement    Each of the Engines has more than 550 rated
takeoff horsepower or the equivalent of such horsepower.

 

AIRCRAFT LEASE AGREEMENT   D-52  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX B

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

PARTICULAR COMMERCIAL CONDITIONS

(Following confidential financial terms redacted from Lease counterpart filed
with FAA)

1. Basic Rent. Basic Rent shall be in the amount of [*] Dollars ($[*]) per
month.

2. Interest Rate. Overdue amounts shall bear interest at a per annum rate
(computed on the basis of a 360 day year and actual days elapsed) equal to [*]
([*]%).

3. Designated Bank Account. Unless Lessor otherwise directs in writing, all
payments payable to Lessor hereunder shall be made by wire transfer of same-day
federal funds to the following bank account:

 

   Bank:    [*]          [*]       Account Name:    [*]       Account No.    [*]
      ABA Routing No.:    [*]   

4. Insurance.

4.1 Agreed Value: The Agreed Value of the Aircraft shall be in the following
amount (with each “Year” equaling twelve (12) calendar months, commencing with
Delivery Date):

 

First Year of Term:   Twenty-Eight Million Dollars ($28,000,000)   Second Year
of Term:   Twenty-Seven Million Dollars ($27,000,000)   Third Year of Term:  
Twenty-Six Million Dollars ($26,000,000)   Fourth Year of Term:   Twenty-Five
Million Dollars ($25,000,000)   Fifth Year of Term:   Twenty-Four Million
Dollars ($24,000,000)   Thereafter:   Twenty-Three Million Dollars ($23,000,000)
 

4.2 Deductibles: Not Greater than One Million Dollars ($1,000,000).

4.3 Minimum Aircraft Liability Coverage: One Billion Dollars ($1,000,000,000).

4.4 Political Risk Coverage: Amount reasonably acceptable to Lessor

 

AIRCRAFT LEASE AGREEMENT   D-53  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX C

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

LIST OF AIRCRAFT DOCUMENTS

TO BE DELIVERED WITH AIRCRAFT

[NOTE: SPECIMENT LIST ONLY – SUBJECT TO CONFIRMATION BY PARTIES]

1. Certificates.

 

  1.1. Certificate of Airworthiness (on board aircraft).

  1.2. Current Aircraft Registration Certificate (on board aircraft).

  1.3. Burn Certificates- Cabin Interiors.

  1.4. Copy of all airworthiness documents in support of STC’s, including
relevant MM, IPC, WDM, MMEL supplements.

  1.5. Certified AD status for Airframe.

  1.6. Certified AD status for Engines.

  1.7. Certified AD status for APU.

  1.8. Certified AD status for appliances.

2. Aircraft Status Summaries.

 

  2.1. Supplemental Structural Inspection (SSID) Status (if applicable).

  2.2. Corrosion Prevention and Control Program Task Status.

  2.3. List of Major Repairs and Alterations.

  2.4. List and Status of Life Limited Components.

  2.5. Check/Inspection Status.

  2.6. List and Current Status of Time-Controlled Components.

  2.7. Reliability reports, including engine health monitoring data.

3. Aircraft Maintenance Records. Airframe inspection, maintenance, modification
and repair documents with maintenance and/or inspection signatures (as required)
and description of work done.

 

  3.1. Last “A” , “B”, “C” and “D” checks (or equivalent). In the event that a
check is performed in phases necessary to constitute a complete block check,
records with respect to all phases are required. In the event that check content
varies by multiples of the check, all multiples necessary to constitute a
complete cycle are required.

  3.2. AD and modification compliance documents including engineering orders,
service bulletins, drawings, shop cards, etc., as necessary to establish method
of compliance, quality control acceptance, and approval authority.

  3.3. Documentation of major repairs and alterations including engineering
order, drawings, Supplemental Type Certificates, List of any Alternative Methods
of Compliance, Master Change Notice, etc., as necessary to define work done,
certification basis, and approval authority.

 

AIRCRAFT LEASE AGREEMENT   D-54  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

  3.4. Aircraft weighing records and last weighting report

  3.5 Certified current times in service (hours and cycles) (as provided by
prior operator.

  3.7. Inventory (from prior operator) of OC/CM (components fitted list).

  3.8. Damage Log and Time controlled repairs list.

  3.9. Structural Repairs Mapping and damage (including Dent and Buckle Chart).

  3.11. Last A, SA, C, and SC checks records and status.

  3.13 Compass swing report.

  3.14 Last Test Flight report.

  3.15 Copy of manufacturer maintenance planning document (MPD)

  3.16 Copy of operator aircraft maintenance program.

  3.17 All historical tech log pages

  3.18 All maintenance check pack records

4. Aircraft History Details.

 

  4.1. Accident or Incident Reports.

5. Engine Records. For each Engine:

 

  5.1. Engine Master Record (record of installation and removal and accumulated
flight time and cycles).

  5.2. AD Applicability and Compliance Report.

  5.3. List of Operator Modifications Incorporated, if any.

  5.4. List of Major Repairs and Alterations, if any.

  5.5. List and Current Status of Life Limited Components.

  5.6. Check/Inspection Status.

  5.7. List and Status of Time Controlled Parts.

  5.8. Repair, overhaul and inspection documents including FAA Forms 337.

  5.9. Documents necessary to demonstrate installation and traceability to new
for life limited components currently installed.

  5.10. Test Cell Records for last test.

  5.11. Certified Statement of status for each engine.

  5.12. Last Boroscope Report including video.

  5.13. Last On Wing ground run.

  5.14. Certified Statement of Non Incident / Accident Report.

6. APU Records.

 

  6.1. APU Master Record (record of installation and removal and accumulated
time and cycles).

  6.2. AD Applicability and Compliance Report.

  6.3. Manufacturer Service Bulletin Compliance Report.

  6.4. List of Operator Modifications Incorporated, if any.

  6.5. List and Current Status of Life Limited Components, LLP status and full
traceability to birth

  6.6. List and Status of Time Controlled Components.

 

AIRCRAFT LEASE AGREEMENT   D-55  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

  6.7. Repair, overhaul and inspection documents including FAA Forms 337.

  6.8. Certified statement of status of APU.

  6.9. Approved release to service certification for installed units.

7. Component Record.

 

  7.1. Time Controlled Component Historical Record with installation and
serviceability tags.

  7.2. Documents necessary to demonstrate installation and traceability to new
for life limited components currently installed.

8. Manuals.*

 

  8.1. Prior Operator’s Airplane Flight Manual.

  8.2. Weight and Balance Control and Loading Manual.

  8.3. Maintenance Manual.

  8.4. Wiring Diagram Manual.

  8.5. Illustrated Parts Catalog.

  8.6. S.R.M.

  8.7 Airplane Operations Manual (FCOM) and Quick Ref Handbook (QRH).

  8.8 Aircraft/engine/APU hookup charts, wiring lists, equipment lists.

  8.9 Fault isolation manual (FIM).

  8.10 Operators MEL.

  8.11 Dispatch deviation procedures guide (DDPG)

  8.12 Emergency equipment layout drawing.

  8.13 Master MMEL.

 

 

* All SB, ECO and STC modifications have been incorporated into manuals.

9. Miscellaneous Technical Documents.

 

  9.1. Loose Equipment Inventory

  9.2. Approved and certified cargo configuration drawings.

  9.3. Inventory listing of avionics installed units.

  9.4. Last FDR Readout and Correlation Check.

10. Landing Gears.

 

  10.1. Approved release to service certification for each landing gear.

  10.2. Approved LLP listing for each gear with full traceability to birth.

  10.3. Copy of last overhaul report.

 

AIRCRAFT LEASE AGREEMENT   D-56  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX D

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

ATTACHED FORM OF TECHNICAL ACCEPTANCE CERTIFICATE

(Executed as a Condition of Delivery)

 

AIRCRAFT LEASE AGREEMENT   D-57  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

TECHNICAL ACCEPTANCE CERTIFICATE

Dated:                      , 20    

PURSUANT TO THE AIRCRAFT LEASE AGREEMENT (MSN                     ) (the
“Lease”) dated as of
                     , 201     between Cargo Aircraft Management, Inc.
(“Lessor”), as lessor, and DHL Network Operations (USA), Inc. (“Lessee”), as
lessee,

This TECHNICAL ACCEPTANCE CERTIFICATE (this “Technical Acceptance Certificate”)
is executed by Lessee in regard to the Airframe, Engines, and Aircraft Documents
listed below (collectively, the “Aircraft”). Unless otherwise defined, all
capitalized terms set forth herein shall have the same meaning as set forth in
the Lease.

Lessee hereby confirms that, as of this      day of             , 20    , at
             a.m./p.m. (Central              Time):

(a) The following described airframe (the “Airframe”):

Manufacturer:   The Boeing Company Model Number:  
767-2                           Manufacturer’s Serial Number:  
__________________ U.S. Registration No.:   N                                   
Total Time:   __________________ Total Cycles:   __________________ Time Since
Major Check:   __________________ Cycles Since Major Check:   __________________
Type of Last Major Check   __________________ Time to Next Major Check  
__________________

(b) together with the following described two (2) aircraft engines (the
“Engines”):

Manufacturer:   General Electric Model Number:   CF6-80A2 Serial Number:  
__________________ Total Time:   __________________ Total Cycles:  
__________________ Time Since Overhaul:   __________________ Cycles Since
Overhaul:   __________________ Cycles Remaining Until Next Overhaul  
__________________ Serial Number:   __________________ Total Time:  
__________________ Total Cycles:   __________________ Time Since Overhaul:  
__________________ Cycles Since Overhaul:   __________________ Cycles Remaining
Until Next Overhaul   __________________

 

AIRCRAFT LEASE AGREEMENT   D-58  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(c) together with the following described landing gears:

 

Manufacturer:   __________________ Model Number(s):   __________________ Serial
Number(s):   __________________ Time Since Overhaul:   __________________ Cycles
Since Overhaul:   __________________

(d) together with the following auxiliary power unit (APU):

 

Manufacturer:   __________________ Model Number:   __________________ Serial
Number:   __________________ Time Since Overhaul:   __________________ Cycles
Since Overhaul:   __________________

(e) together with the Aircraft Documents (as detailed in Attachment 1 hereto),

have been inspected to determine their compliance with the Delivery Condition
Requirements of the Lease.

With the exception of any discrepancies agreed to by Lessor and Lessee on a
signed listing attached hereto, Lessee hereby (a) certifies that it considers
the Aircraft to comply with the Delivery Condition Requirements set forth in the
Lease and (b) accepts the condition of the Aircraft in all respects. This
Technical Acceptance Certificate constitutes the “Technical Acceptance
Certificate” pursuant to the Lease.

[Signature Page Follows]

 

AIRCRAFT LEASE AGREEMENT   D-59  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

IN WITNESS WHEREOF, Lessee has caused this Technical Acceptance Certificate to
be executed and delivered by its duly authorized representative as of the time,
day and year above written.

 

DHL NETWORK OPERATIONS (USA), INC.

By:

 

 

Name:

 

 

Title:

 

 

Attachment 1: Aircraft Documents

 

AIRCRAFT LEASE AGREEMENT   D-60  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

ATTACHMENT 1

to

TECHNICAL ACCEPTANCE CERTIFICATE

LIST OF AIRCRAFT DOCUMENTS

[To Be Provided]

 

AIRCRAFT LEASE AGREEMENT   D-61  

MSN                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX E to

AIRCRAFT LEASE AGREEMENT (MSN                     )

ATTACHED FORM OF LEASE SUPPLEMENT

(Executed Contemporaneously with Delivery)

 

AIRCRAFT LEASE AGREEMENT   D-62  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

LEASE SUPPLEMENT NO. 1

(MSN                     )

Dated:                     , 20    

PURSUANT TO THE AIRCRAFT LEASE AGREEMENT (MSN             ) (the “Lease”) dated
as of
            ,         , 201     between Cargo Aircraft Management, Inc. a
Florida corporation (“Lessor”), as lessor, and DHL Network Operations (USA),
Inc., an Ohio corporation (“Lessee”), as lessee, this Lease Supplement No. 1 is
executed by the parties hereto to confirm that at              a.m./p.m. Central
             Time on this              day of                      , 20    :

(a) the following described airframe:

 

Manufacturer:   The Boeing Company Model:   767-2                            
Manufacturer’s Serial No.:   __________________ U.S. Registration No.:  
N                                 

(b) together with the two (2) following described aircraft engines (each having
more than 550 rated takeoff horsepower or the equivalent of such horsepower):

 

Manufacturer:   General Electric Model:   CF6-80A2 Manufacturer’s Serial Nos.:  
__________________   __________________

(c) together with the “Aircraft Documents” (as listed in Attachment 1 to the
“Technical Acceptance Certificate,” as defined in the Lease),

were delivered by Lessor to Lessee and were accepted by Lessee under and subject
to the terms and conditions of the Lease. The parties hereto confirm that on the
date hereof (i) the “Aircraft” (as defined by the Lease) was duly accepted by
Lessee for leasing under the Lease, (ii) the Aircraft became subject to and
governed by the provisions of the Lease, (iii) the Lease is in full force and
effect, (iv) all the terms and provisions of the Lease are hereby fully
incorporated herein, and (v) Lessee became obligated to make the payments
provided for in the Lease.

Expiration Date. Lessor and Lessee further acknowledge and agree that the
Expiration Date for purposes of the Lease is                     20    .

[Signature Page Follows]

 

AIRCRAFT LEASE AGREEMENT   D-63  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

IN WITNESS WHEREOF, the parties hereto have caused this Lease Supplement No. 1
(MSN             ) to be executed and delivered by their duly authorized
representatives as of the day and year above written.

 

LESSOR:

CARGO AIRCRAFT MANAGEMENT, INC.

By:  

 

Name:  

 

Title:  

 

LESSEE:

DHL NETWORK OPERATIONS (USA), INC.

By:  

 

Name:  

 

Title:  

 

 

AIRCRAFT LEASE AGREEMENT   D-64  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX F

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

ATTACHED FORM OF RETURN RECEIPT

(Executed Contemporaneously with Return of Aircraft)

 

AIRCRAFT LEASE AGREEMENT   D-65  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

RETURN RECEIPT

Dated:                     

PURSUANT TO THE AIRCRAFT LEASE AGREEMENT (MSN             ) (the “Lease”) dated
as of                       , 201     between Cargo Aircraft Management, Inc.
(“Lessor”), as lessor, and DHL Network Operations (USA), Inc. (“Lessee”), as
lessee, this Return Receipt is executed by the parties hereto to confirm that at
             a.m./p.m. (Central              Time) on this              day of
            ,              the following described aircraft (as defined more
fully in the Lease, the “Aircraft”) was redelivered by Lessee to Lessor pursuant
to the terms and conditions of the Lease:

(a) The following described airframe (the “Airframe”):

Manufacturer:   The Boeing Company Model Number:  
767-2                             Manufacturer’s Serial Number:  
__________________ U.S. Registration No.:   N                                 
Total Time:   __________________ Total Cycles:   __________________ Time Since
Major Check:   __________________ Cycles Since Major Check:   __________________
Type of Last Major Check   __________________ Time to Next Major Check  
__________________

(b) together with the following described two (2) aircraft engines (the
“Engines”):

Manufacturer:   General Electric Model Number:   CF6-80A2 Serial Number:  
__________________ Total Time:   __________________ Total Cycles:  
__________________ Time Since Overhaul:   __________________ Cycles Since
Overhaul:   __________________ Cycles Remaining Until Next Overhaul  
__________________ Serial Number:   __________________ Total Time:  
__________________ Total Cycles:   __________________ Time Since Overhaul:  
__________________ Cycles Since Overhaul:   __________________ Cycles Remaining
Until Next Overhaul   __________________

 

AIRCRAFT LEASE AGREEMENT   D-66  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(c) together with the following described landing gears:

Manufacturer:   _________________ Model Number(s):   _________________ Serial
Number(s):   _________________ Time Since Overhaul:   _________________ Cycles
Since Overhaul:   _________________

(d) together with the following auxiliary power unit (APU):

Manufacturer:   _________________ Model Number:   _________________ Serial
Number:   _________________ Time Since Overhaul:   _________________ Cycles
Since Overhaul:   _________________

(e) together with the Aircraft Documents (as detailed in Attachment 1 hereto).

Lessee hereby confirms that it shall reimburse Lessor for the correction of the
deferred items, if any, listed in Attachment 2 hereto.

Lessor hereby confirms that it has accepted the return of the Aircraft and of
the Aircraft Documents under the terms of the Lease.

[Signature Page Follows]

 

AIRCRAFT LEASE AGREEMENT   D-67  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

IN WITNESS WHEREOF, the parties hereto have caused this Return Receipt to be
executed and delivered by their duly authorized representatives as of the day
and year above written.

 

LESSOR: CARGO AIRCRAFT MANAGEMENT, INC. By:  

 

Name:  

 

Title:  

 

LESSEE:   DHL NETWORK OPERATIONS (USA), INC. By:  

 

Name:  

 

Title:  

 

Attachment 1: Aircraft Documents

Attachment 2: Deferred Items

 

AIRCRAFT LEASE AGREEMENT   D-68  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

ATTACHMENT 1

to

RETURN RECEIPT

LIST OF AIRCRAFT DOCUMENTS

[To Be Provided]

 

AIRCRAFT LEASE AGREEMENT   D-69  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

ATTACHMENT 2

to

RETURN RECEIPT

DEFERRED ITEMS

[To Be Provided]

 

AIRCRAFT LEASE AGREEMENT   D-70  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX G

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

DELIVERY CONDITIONS

1. General. On the Delivery Date, the Aircraft will be in an “AS IS, WHERE IS”
condition, except that Lessee shall have the right to inspect the Aircraft to
ensure that it complies with the conditions set forth below. Lessor and Lessee
shall ensure that the Technical Acceptance Certificate reflects the status of
the Aircraft at Delivery (for comparison purposes at the Return of the Aircraft
pursuant to Appendix H to the foregoing Aircraft Lease Agreement).

2. Delivery Conditions; Equipment; Status.

2.1. At Delivery, the Aircraft shall be serviceable, certified for international
cargo operations, with all systems functioning, and clean in accordance with
international airline standards.

2.2. The Aircraft (which was previously modified from a passenger configuration
to a Boeing 767-200PC (Package Carrier) configuration per ABX Air STC
ST011669AT-D, ST01670AT-D and ST01671AT-D) shall have been converted by IAI to a
Boeing 767-200SF (Special Freighter) configuration in accordance with the
following, with all related systems and components functioning, and shall be
ready for revenue service:

(a) FAA STC ST01433SE and per CAAI STC SA138 in accordance with MDL
368-00-00-94100 Issue “BU”;

(b) “C.L.S.” installation in the main deck as per AAR STC ST01998CH; and

(c) Window plugs installation per STC Liteair ST00758SE.

2.3. The Aircraft shall be delivered with a current FAA Certificate of
Airworthiness.

2.4. The Aircraft shall have had all scheduled structural inspections completed
and all Deferred Maintenance Items corrected prior to Delivery.

2.5. Lessor shall have complied with all ADs (and all service bulletins
requiring compliance under the ABX Maintenance Program) issued prior to Delivery
affecting the Aircraft and requiring terminating action prior to Delivery or
within one year after Delivery (without regard to any deferrals which are or
might be granted).

2.6. Between execution of the foregoing Aircraft Lease Agreement and Delivery,
Lessor shall not have removed any of the Engines or modules from the Aircraft
except due to operational necessity or as a result of a scheduled shop visit,
and Lessor shall not discriminate against the Aircraft as compared to other
comparable aircraft owned or operated by Lessor.

2.7. The Aircraft, at Lessee’s cost, shall be painted in the Lessee’s livery (or
as otherwise directed by Lessee).

 

AIRCRAFT LEASE AGREEMENT   D-71  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

3. Lessee Inspection Prior to Final Delivery and Acceptance.

(a) Prior to Delivery, Lessee shall have the right to inspect the Aircraft,
including without limitation the Airframe, the Engines and the Aircraft
Documents.

(b) Lessee shall have the right to attend a demonstration/test flight conducted
by Lessee of up to one (1) hour duration to confirm the condition of the
Aircraft and the functioning of all systems.

 

AIRCRAFT LEASE AGREEMENT   D-72  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX H

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

RETURN CONDITION REQUIREMENTS

1. General.

1.1. The Aircraft shall be serviceable, certified for international cargo
operations, with all systems functioning, and clean in accordance with
international airline standards.

1.2. The Aircraft shall be in compliance with then current FARs, including,
without limitation, FAR Part 121, and shall be delivered with a current FAA
Certificate of Airworthiness (or a certificate of airworthiness for export to
the United States issued by the Aviation Authority, if not the FAA).

1.3. The Aircraft (including without limitation the Engines) shall be free and
clear of liens, charges and encumbrances of any nature whatsoever not arising
through Lessor.

2. Specific Aircraft Return Condition Requirements; Equipment; Status. In
addition to the above general requirements, the Aircraft shall satisfy the
following specific requirements upon its Return by Lessee:

2.1. The Aircraft shall have installed the full complement of Engines (including
any Replacement Engines installed in accordance with the provisions of the
foregoing Aircraft Lease Agreement) and other equipment, parts, accessories,
furnishings and loose equipment as when originally delivered to Lessee or as may
be agreed by Lessee and Lessor on the Return Date.

2.2. The Aircraft, at Lessee’s cost, shall be painted in white tail livery.
Should Lessor request that the Aircraft be painted at Return in any other color
scheme, Lessee shall cooperate in effecting such painting, but Lessee shall be
financially responsible for only a white tail livery.

2.3. The Aircraft shall have had all scheduled structural inspections completed
and all Deferred Maintenance Items (DMI’s) corrected prior to Return.

2.4. Lessee shall comply with all ADs issued during the Term affecting the
Aircraft and requiring terminating action during the Term or within one year
after the end of the Term (without regard to any deferrals which are or might be
granted).

2.5. The Aircraft shall be serviceable and airworthy. In addition, the Aircraft
shall have the same number of days remaining until the Aircraft’s next scheduled
C-Check inspection (the “Aircraft Remaining Days”) as it had at Delivery. Should
the number of Aircraft Remaining Days be less at Return than at Delivery, Lessee
shall cure the resulting shortfall by making a payment to Lessor at Return in an
amount equal to the product of multiplying $[*] times an amount equal to the
difference between the number of Aircraft Remaining Days at Delivery less the
number of Aircraft Remaining Days at Return. Should the number of Aircraft
Remaining Days be more at Return than at Delivery, Lessor shall reimburse Lessee
for the resulting excess

 

AIRCRAFT LEASE AGREEMENT   D-73  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

by making a payment to Lessee at Return in an amount equal to the product of
multiplying $[*] times an amount equal to the difference between the number of
Aircraft Remaining Days at Return less the number of Aircraft Remaining Days at
Delivery.

2.6. The Aircraft shall have been bridged back to the ABX Maintenance Program at
Lessee’s cost.

2.7. If an Engine is subject to the Delta Engine Program at Return, such Engine
need only be airworthy and be in a serviceable condition at Return, and there
shall be no financial adjustments with respect to such Engine (subject to Lessee
being in compliance with the Delta Engine Program with respect to such Engine).

2.8. If an Engine is not subject to the Delta Engine Program at Return:

(a) Such Engine: (i) shall be in a serviceable condition, as determined from a
manufacturer’s on-wing power assurance run and borescope inspection (pursuant to
the procedure set forth in Section 3.1, below); (ii) shall have been subject to
a Maintenance Program equivalent to or better than the Manufacturer’s
maintenance program for such Engine; (iii) shall have had incorporated all
modifications contained in Delta’s Minimum Modification List (as set forth in
Appendix H-1); and (iv) shall have at least 2,500 Cycles remaining until the
next scheduled removal of such Engine from the Aircraft under the Engine’s
Maintenance Program for (A) replacement of life-limited parts, (B) scheduled
maintenance or (C) inspections or modifications required by any AD that cannot
be performed on-wing (a “Scheduled Removal”).

(b) In lieu of satisfying the above requirement of having at least 2,500 Cycles
remaining before the next Scheduled Removal, Lessee shall have the option of
making a financial adjustment payment to Lessor in an amount equal to:

(2,500—RC) x $[*] x 3

For purposes of this Section 2.8(b), “RC” shall mean the number of Cycles for
such Engine at Return remaining until its next Scheduled Removal.

2.9. The Landing Gear shall be serviceable. In addition, the life limited Parts
of the Landing Gear shall have the same average number of cycles remaining until
the Landing Gear’s next scheduled removal (the “Landing Gear Remaining Life”) as
they had at Delivery. Should the Landing Gear Remaining Life be less at Return
than at Delivery, Lessee may cure any resulting shortfall by making a payment to
Lessor at Return in an amount equal to [*] Dollars ($[*]) per each Flight Hour
of such Landing Gear Remaining Life differential. Should the Landing Gear
Remaining Life be more at Return than at Delivery, Lessor shall cure any
resulting excess by making a payment to Lessee at Return in an amount equal to
[*] Dollars ($[*]) per each Flight Hour of such Landing Gear Remaining Life
differential.

2.10. The APU shall be serviceable. In addition, the APU shall have the same
life remaining until the APU’s next scheduled overhaul (the “APU Remaining
Life”) as it had at Delivery. Should the APU Remaining Life be less at Return
than at Delivery, Lessee may cure

 

AIRCRAFT LEASE AGREEMENT   D-74  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

any resulting shortfall by making a payment to Lessor at Return in an amount
equal to [*] Dollars ($[*]) per each Flight Hour of such APU Remaining Life
differential. Should the APU Remaining Life be more at Return than at Delivery,
Lessor shall cure any resulting excess by making a payment to Lessee at Return
in an amount equal to [*] Dollars ($[*]) per each Flight Hour of such APU
Remaining Life differential.

2.11. All Aircraft Documents generated during the term of the Lease shall be in
accordance with FAA standards and shall be returned to Lessor.

3. Lessor Final Inspection Prior to Return.

3.1. Prior to Return, Lessor shall have the right to conduct a Final Inspection
of the Aircraft, including without limitation the Airframe and the Engines, and
the Aircraft Documents, as set forth in Section 18.3 of the Agreement. Without
limiting the foregoing:

(a) Lessor, at its cost, shall have the right to inspect the Engines, including,
in the presence of Lessee’s representatives (i) a complete video borescope
inspection of (A) the low pressure and high pressure compressors and (B) the
turbine area and (ii) engine condition runs (including full take-off power
engine run-up performed in accordance with the performance test in the
Manufacturer’s maintenance manual, and the Engines shall not exceed corrected
limits for all parameters using temperature corrected charts), and power
assurance runs; and

(b) Lessor shall have the right to inspect the APU, including, in the presence
of Lessee’s representatives, a complete video borescope and an electrical power
output test in accordance with the manufacturer’s specifications.

3.2. Lessee shall provide a test flight of up to one (1) hour duration as
provided in Section 18.4 of the Agreement.

 

AIRCRAFT LEASE AGREEMENT   D-75  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX H-1

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

DELTA’S MINIMUM MODIFICATION LIST

[See Attached]

 

AIRCRAFT LEASE AGREEMENT   D-76  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

DELTA’S MINIMUM MODIFICATION LIST

 

Type

     SB
No.   

SB Title

  

Original

Issue

Date

  

Latest

Rev.

Date

  

Engine Type

  

OEM

Cat.

Level

     WPG
High
Priority
(Y/N)      WPG
CI
List
(Y/N)  

Comments

                                                                                
                                                                              

 

1



--------------------------------------------------------------------------------

Min Mod      72-


0549

R00

    

ENGINE-

Combustion

System - Adding

Slots to the

Inner Dome

Plate

  

21-

Nov-

1989

  

CF6-

80A/A1/A2/A3

   N/A                Min Mod      72-


0566

R02

    

ENGINE - High-

Pressure

Turbine - Stage

1 Stationary

Seal Support

Shop Inspection

  

15- Aug-

1991

  

CF6-

80A/A1/A2/A3

   campaign                Min Mod      72-


0568

R02

    

ENGINE - Fan

Module - Stage

1 Fan Disk

Rework for

Fretting and Life

Extension

  

18-

Apr-

1995

  

CF6-

80A/A1 /A2/A3

   N/A    Y      N        Min Mod      72-


0586

R00

    

ENGINE -

Combustion

Chamber

Assembly -

Rolled Lip Outer

Cowl Inspection

  

12-

Apr-

1991

  

CF6-

80A/A1/A2/A3

   campaign    Y      N        Min Mod      72-


0594

R00

    

ENGINE - High

Pressure

Turbine Rotor -

Stage 2 Blade

Coating

Improvement

  

06-

May-

1992

  

CF6-

80A/A1 /A2/A3

   7                Min Mod      72-


0595

R03

    

ENGINE - Low

Pressure

Turbine - Stator

Inner Liner and

Pressure

Balance Seal

  

30-

Nov-

1998

  

CF6-

80A/A1/ A2/A3

   N/A                Min Mod      72-


0614
R00

    

ENGINE - LPT -

Stage 1 Nozzle

T800 Wear

Coat

  

26-

Feb-

1992

  

CF6-

80A/A1/A2/A3

                  Min Mod      72-


0615
R0l

    

ENGINE - HPT

Rotor - Diffuser

Aft Seal Rework

for Life Limit

Extension

  

17-

Dec-

1998

  

CF6-

80A/A1/A2/A3

   N/A               

 

2



--------------------------------------------------------------------------------

                                   Min Mod      72-


0622

R0l

    

ENGINE - High

Pressure

Turbine Stator -

Stage 1

Stationary Seal

Support

Forward Flange

and AFT Outer

Flange

Replacement

    

06-

Nov-

1992

 

CF6-

80A/A1/A2/A3

   6      Y      N      Min Mod      72-


0634

R00

    

ENGINE - Fan-

Inlet Gearbox

Assembly

Shims-

Replacement

    

15-

Feb-

1993

 

CF6-

80A/A1/A2/A3

   7                Min Mod      72-


0635

R00

    

ENGINE -

Accessory Drive

- Inlet Gearbox-

Main Housing

Rework

    

15-

Nov-

1993

 

CF6-

80A/A1/A2/A3

   5                Min Mod      72-


0641

R0l

    

ENGINE-

Combustion

Chamber - New

Igniter Tube

    

20-

Mar-

1998

 

CF6-

80A/A1/A2/A3

   6                Min Mod      72-


0668

R02

    

ENGINE-

General (72-00-

04) - Installation

of Center Vent

Tube Flame

Arrestor

 

29-Jun-

1995

  

09-

Jul-

1997

 

CF6-

80A/A1/A2/A3

   3      Y      N      Min Mod      72-


0675

R03

    

ENGINE - LPT

Module (72-00-

04) - Center

Vent Tube -

New Flame

Arrestor for

Pre-S/B 72-084 Aft

Sump

 

16-Oct-

1995

  

25-

Nov-

1997

 

CF6-

80A/A1/A2/A3

   3      Y      N     

Ref. SB 72-

0668

Min Mod      72-


0684

R02

    

ENGINE -

Combustion

Liner Assembly

(72-41-00) -

Outer Cowl

Replacement

 

19-Jul-

1996

  

14-

Apr-

1998

 

CF6-

80A/A1/A2/A3

   4      N      N      Min Mod      72-


0701

R00

    

ENGINE - High

Pressure

Turbine Rotor

Assembly (72-

53-00) - New

Stage 1 Blade

 

30-Nov-

1998

  

30-

Nov-

1998

 

CF6-

80A/A1/A2/A3

   7      N      N     

Replaces

Brazed tip cap

design with

Cast-in-tip cap

design

Min Mod      72-


0722

R00

    

ENGINE -

HPTR (72-53-

00) - Reworked

Diffuser Aft Seal

 

5- Jun-

2000

  

05-

Jun-

2000

 

CF6-

80A/A1/A2/A3

   4      N      N     

 

3



--------------------------------------------------------------------------------

Min Mod      72-


0730

R00

    

ENGINE -

Compressor

Rotor (72-31-

00) - Air Duct

 

16-Jul-

1999

  

16-

Jul-

1999

 

CF6-

80A/A1/A2/A3

   6      Y      N      Min Mod      72-


0744

R00

    

ENGINE -

HPCS (72-32-

00) - Actuating

Ring Connecting

Links

 

10-Nov-

1999

  

10-

Nov-

1999

 

CF6-

80A/A1/A2/A3

   5      N      N     

Ref. SB 72-

0539

Min Mod      72-


0749

R00

    

ENGINE - LPT

(72-56-00) -

Stage 3 and 4

Nozzles -

Replacement

  16-May- 2000   

16-

May-

2000

 

CF6-

80A/A1/A2/A3

   5      Y      Y     

3rd Stage

required only

Min Mod      72-
0760

R01

    

ENGINE - High

Pressure

Turbine Rotor

(72-53-00) -

Stage 1 Blade

Rework

 

8-Mar-

2001

  

15-

Aug-

2001

 

CE6-

80A/A1/A2/A3

   7      Y      N     

Internal/External

coated, LE

cooling holes

Min Mod      72-


0794

R00

    

ENGINE - Fan

Mid Shaft (72-

00-01)-

Corrosion

Protection

 

20-Feb-

2004

  

20-

Feb-2004

 

CF6-

80A/A1/A2/A3

   5      Y      N      Min Mod      72-


0802

R00

    

ENGINE -

HPTR (72-53-

00) - Stage 2

Disk - Rework

 

9-Jun-

2004

  

09-

Jun-

2004

 

CF6-

80A/A1/A2/A3

   7      N      N      Min Mod      72-


0806

R00

    

ENGINE -

Compressor

Rear Frame

Assembly (72-

34-00) - High

Temperature

Atlas 0-ring

Seal for the B-

Sump

 

6-Apr-

2005

  

06-

Apr-

2005

 

CF6-

80A/A1/A2/A3

   5      Y      N      Min Mod      72-


0816

R0l

    

ENGINE - HPT

Rotor Assembly

(72-53-00) -

New Stage 1

Disk Air Baffle

Ring for Erosion

Protection

 

19-Aug-

2005

  

16-

Jun-

2006

 

CE6-

80A/A1/A2/A3

   5      N      N      Min Mod      72-


0820

R00

    

ENGINE - HPC

Stator Assembly

(72-32-00) -

New/Reworked

Heat Treated

High Pressure

Compressor

Case Vane Bore

Repair Bushings

 

24-Mar-

2006

  

24-

Mar-

2006

 

CF6-

80A/A1/A2/A3

   7      N      N     

 

4



--------------------------------------------------------------------------------

Min Mod      73-


0102

R01

    

ENGINE FUEL

AND CONTROL

- Fuel Nozzles

(72-00-02) - Clip

Configuration

Replacement

 

23-Jul-

1998

  

20-

Jan-

1999

 

CF6-

80A/A1/A2/A3

   3      Y      N      Min Mod      73-


0104

R01

    

ENGINE FUEL

AND CONTROL

- Non-Dribble

Flow Fuel

Nozzles (72-00-

00) - Improved

Welded Heat

Shields

 

10-May-

1999

  

19-

Aug-

1999

 

CF6-

80A/A1/A2/A3

   3      Y      Y      Min Mod      73-


0107

R00

    

ENGINE FUEL

AND CONTROL

- Fuel Manifold

(72-00-02) -

Improvements

  14-Nov- 2000   

14-

Nov-

2000

  CF6-80A/A2    3      Y      N      Min Mod      73-
0111
R00     

ENGINE FUEL

AND CONTROL

- Fuel Manifold

(72-00-02) -

Improved

Brackets

 

13-May-

2002

  

13-

May-

2002

  CF6-80/A2    0      Y      N      Min Mod      75-


0028

R01

    

AIR - Low

Pressure

Turbine Module

(72-00-04) -

Check Valve

Flapper/Housing

Redesign

 

11-Jun-

1996

  

24-

Apr-

1997

 

CF6-

80A/A1/A2/A3

   7      N      N     

 

5



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

[*]

 

AIRCRAFT LEASE AGREEMENT   D-77  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX I

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

FORM OF LESSEE GUARANTY

[See Attached]

 

AIRCRAFT LEASE AGREEMENT   D-78  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

GUARANTY

This Guaranty (this “Guaranty”) is entered into as of                       ,
2010 by Deutsche Post AG, a corporation formed under the laws of Germany
(“Guarantor”), in favor of Cargo Aircraft Management, Inc., a Florida
corporation (“Lessor”).

RECITALS

WHEREAS, Lessor, as lessor, and DHL Network Operations (USA), Inc. (“Lessee”),
as lessee, have entered into (or contemplate entering into) nine (9) separate
lease agreements with respect to the lease of Boeing model
767-2            aircraft bearing manufacturer’s serial numbers             ,
            ,             ,             ,             ,             ,
            ,             ,             (which, together with any additional
lease agreements entered into between Lessor and Lessee for the lease of any
other Boeing model 767-200PTF aircraft, shall be collectively referred to herein
as the “Leases”); and

WHEREAS, Guarantor owns (either directly or indirectly) all of the capital stock
of Lessee: and

WHEREAS, in consideration for Lessor agreeing to grant to Lessee certain
financial and other concessions in the Leases, Guarantor is willing to guarantee
the performance of Lessee’s payment obligations under the Leases;

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees as follows:

Section 1. Definitions. The definitions set forth in the above Recitals are
hereby incorporated as if fully set forth in this Section 1.

Section 2. Guaranty. Guarantor, as a primary obligor and not as surety, hereby
guarantees, without any setoff or other deduction, to Lessor the due, punctual
and full payment of all of Lessee’s payment obligations under each and all of
the Leases when and as the same shall become due and payable by Lessee in
accordance with the terms thereof, without regard to how such payment
obligations are described or characterized in each of the Leases (with all of
the obligations, covenants, terms, conditions, undertakings and liabilities
described in this Section 2 collectively referred to as the “Guaranteed
Obligations”).

This Guaranty is continuing, irrevocable, absolute and unconditional and a
guaranty of payment and not of collectibility, and is in no way conditioned or
contingent upon any attempt to collect from or enforce performance or compliance
by Lessee or the exercise or assertion of any other right or remedy to which
Lessor is or may be entitled under or in connection with the Leases. If for any
reason whatsoever Lessee shall fail or be unable duly, punctually and fully to
pay such amounts as and when the same shall become due and payable in accordance
with the terms of any of the Leases, Guarantor will promptly pay or cause to be
paid such amounts under the terms of such Leases.

 

AIRCRAFT LEASE AGREEMENT   D-79  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Notwithstanding anything to the contrary herein, the maximum amount recoverable
under this Guaranty is limited to [*] United States Dollars (US$[*]) with
respect to each of the Leases in effect from time to time per each such Lease,
plus expenses as set forth in Section 9 hereof.

Section 3. Character of Obligations of Guarantor. Subject to the provisions of
Section 8 hereof, the obligations of Guarantor set forth in this Guaranty shall
remain in full force and effect until payment of the Guaranteed Obligations in
full, and shall not be released, discharged or in any way affected by any of the
following:

(a) any amendment, modification, addition, deletion or supplement to or of or
other change in the Guaranteed Obligations or any of the Leases;

(b) any failure, omission or delay on the part of Lessee to conform or comply
with any term of any of the Leases;

(c) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, dissolution, winding up or
similar proceeding with respect to Lessee; or

(d) any merger or consolidation of Lessee or Guarantor into or with any other
corporation, or any other corporate change in Lessee or Guarantor, or any sale,
lease or transfer of any of the assets of Lessee or Guarantor to any other
person, or any change in the ownership of any shares of capital stock of Lessee
or Guarantor.

Section 4. Waiver and Agreement. Guarantor waives any and all notice of the
creation, modification, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by Lessor upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty. Guarantor unconditionally waives, to the extent
permitted by applicable law:

(a) acceptance of this Guaranty and proof of reliance by Lessor hereon;

(b) notice of any of the matters referred to in Section 3 hereof, or any right
to consent or assent to any thereof;

(c) any right to the enforcement, assertion or exercise by Lessor against Lessee
of any right, power, privilege or remedy conferred upon Lessor in any of the
Leases or otherwise;

(d) any requirement of diligence on the part of any person; and

(e) any requirement that Lessee or any other person be joined as a party to any
proceeding for the enforcement of any term of any of the Leases.

 

AIRCRAFT LEASE AGREEMENT   D-80  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 5. Subrogation. Guarantor shall be subrogated to any rights of Lessor
against Lessee in respect of which a payment shall be made by Guarantor
hereunder; provided, however, that Guarantor shall not enforce or attempt to
enforce such rights until such time as the Guaranteed Obligations at issue have
been discharged in full.

Section 6. Lessor’s Remedies. Each and every remedy of Lessor under or with
respect to this Guaranty shall, to the extent permitted by law, be cumulative
and shall be in addition to any other remedy given hereunder, or under each of
the Leases, or now or hereafter existing at law or in equity; provided, however,
that Lessor shall not be entitled to any double recovery.

Section 7. Representations and Warranties. Guarantor hereby represents and
warrants to Lessor that the following statements are true and correct as of the
date of this Guaranty:

7.1. Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of Germany.

7.2. Guarantor has the corporate power and authority to enter into this
Guaranty. The making, execution and performance of this Guaranty by Guarantor
has been duly authorized by all necessary corporate action, this Guaranty has
been duly executed and delivered by Guarantor and this Guaranty constitutes the
valid and binding obligation of Guarantor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors rights generally, including,
without limitation, fraudulent conveyance laws, and by general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance or injunctive relief, whether considered in a proceeding in equity
or at law.

7.3. The execution, delivery and performance of this Guaranty: (a) does not
violate any provision of any existing law or regulation binding on Guarantor, or
any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or the charter or bylaws of, or any securities
issued by Guarantor, or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Guarantor is a party or by which
Guarantor or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of Guarantor, and (b) will not result in the creation or imposition of
any encumbrance on any of Guarantor’s property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking. No consent, license, approval, order or
authorization of, or registration, filing, or declaration with, any governmental
authority is required to be obtained by Guarantor, and no consent of any third
party is required to be obtained by Guarantor, in connection with the execution,
delivery and performance of this Guaranty or the taking of the actions
contemplated hereby, except for consents, authorizations, filings and notices
that have been obtained or made. There is no order or action pending or, to the
knowledge of Guarantor, threatened against Guarantor, in either case as of the
date of this Guaranty, that individually or when aggregated with one or more
other actions has or would reasonably be expected to have a material adverse
effect on Guarantor’s ability to perform this Guaranty.

 

AIRCRAFT LEASE AGREEMENT   D-81  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 8. Expiry. This Guaranty and all guaranties, covenants and agreements of
Guarantor contained herein are valid and shall continue in full force and effect
until such time as all of the Guaranteed Obligations, including expenses that
the Guarantor is obligated to pay pursuant to Section 9 hereof, are paid finally
and irrevocably in full. Notwithstanding the foregoing, all of the Guarantor’s
obligations under this Guaranty shall terminate absolutely, whether or not this
Guaranty has been returned to the Guarantor by the Lessor, to the extent that
Lessor has not made a demand for payment under this Guaranty prior to six
(6) months after the last Return (as defined in the Leases) of each of the
aircraft under the Leases.

Section 9. Expenses. Guarantor shall pay to Lessor on demand each cost and
expense (including, without limitation, attorneys’ fees) hereafter incurred by
Lessor in endeavoring to enforce any obligation of Guarantor pursuant to this
Guaranty or to preserve or exercise any right or remedy against Guarantor
pursuant to this Guaranty or arising as a result of this Guaranty; provided,
however, in connection with any legal action Lessor shall not be entitled to
such costs or expenses if Lessor does not prevail.

Section 10. Amendments. The terms of this Guaranty may not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever except by
written instrument signed by Guarantor and Lessor.

Section 11. Applicable Law. This Guaranty shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to principles of conflicts of laws.

Section 12. Section Headings. The section headings are inserted for convenience
only and are not to be construed as part of this Guaranty.

Section 13. Notices. All notices and other communications to be made or given
pursuant to this Guaranty shall be made or given in the manner provided in
Section 20.11 of each of the Leases, if to Guarantor, to the following location:

 

Deutsche Post AG

Headquarters

Charles de Gaulle Strasse 20

53113 Bonn

Germany

Attention: Head of Corporate Finance

Section 14. Assignment. Guarantor may not assign this Guaranty, and its rights
and obligations hereunder, without the prior written consent of Lessor, which
consent shall not be unreasonably withheld. This Guaranty may not be transferred
or assigned by Lessor without the prior written consent of Guarantor; provided
that Lessor may transfer and assign this Guaranty to any Affiliate (as defined
in the Leases) of Lessor without Guarantor’s prior consent.

Section 15. Successor. This Guaranty is binding upon any successor to Guarantor.

 

AIRCRAFT LEASE AGREEMENT   D-82  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 16. No Other Writing. This writing is intended by the parties as the
final expression of this Guaranty and is also intended as a complete and
exclusive statement of the terms of their agreement with respect thereto.

 

AIRCRAFT LEASE AGREEMENT   D-83  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the date first above written.

 

DEUTSCHE POST AG By:  

 

Its:  

 

Title:  

 

By:  

 

Its:  

 

Title:  

 

 

ACCEPTED AND AGREED:

CARGO AIRCRAFT MANAGEMENT, INC.

By:  

 

Its:  

 

Title:  

 

 

AIRCRAFT LEASE AGREEMENT   D-84  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

APPENDIX J

to

AIRCRAFT LEASE AGREEMENT (MSN                     )

FORM OF LESSOR GUARANTY

[See Attached]

 

AIRCRAFT LEASE AGREEMENT   D-85  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

GUARANTY

This Guaranty (this “Guaranty”) is entered into as of                      ,
2010 by Air Transport Services Group, Inc., a Delaware corporation
(“Guarantor”), in favor of DHL Network Operations (USA), Inc., an Ohio
corporation (“Lessee”).

RECITALS

WHEREAS, Cargo Aircraft Management, Inc. (“Lessor”), as lessor, and Lessee, as
lessee, have entered into (or contemplate entering into) nine (9) separate lease
agreements with respect to the lease of Boeing model 767-2         aircraft
bearing manufacturer’s serial numbers             ,             ,             ,
            ,             ,             ,             ,             ,
            (which, together with any additional lease agreements entered into
between Lessor and Lessee for the lease of any other Boeing model 767-200PTF
aircraft, shall be collectively referred to herein as the “Leases”); and

WHEREAS, Guarantor owns (either directly or indirectly) all of the capital stock
of Lessor: and

WHEREAS, in consideration for certain financial and other concessions in the
Leases, Guarantor is willing to guarantee the performance of Lessor’s payment
obligations under the Leases (to the extent that such payment obligations
arise);

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees as follows:

Section 1. Definitions. The definitions set forth in the above Recitals are
hereby incorporated as if fully set forth in this Section 1.

Section 2. Guaranty. Guarantor, as a primary obligor and not as surety, hereby
guarantees, without any setoff or other deduction, to Lessee the due, punctual
and full payment of all of Lessor’s payment obligations under each and all of
the Leases when and as the same shall become due and payable by Lessor in
accordance with the terms thereof, without regard to how such payment
obligations are described or characterized in each of the Leases (with all of
the obligations, covenants, terms, conditions, undertakings and liabilities
described in this Section 2 collectively referred to as the “Guaranteed
Obligations”).

This Guaranty is continuing, irrevocable, absolute and unconditional and a
guaranty of payment and not of collectibility, and is in no way conditioned or
contingent upon any attempt to collect from or enforce performance or compliance
by Lessor or the exercise or assertion of any other right or remedy to which
Lessee is or may be entitled under or in connection with the Leases. If for any
reason whatsoever Lessor shall fail or be unable duly, punctually and fully to
pay such amounts as and when the same shall become due and payable in accordance
with the terms of any of the Leases, Guarantor will promptly pay or cause to be
paid such amounts under the terms of such Leases.

 

AIRCRAFT LEASE AGREEMENT   D-86  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Notwithstanding anything to the contrary herein, the maximum amount recoverable
under this Guaranty is limited to [*] United States Dollars (US$[*]) with
respect to each of the Leases in effect from time to time per each such Lease,
plus expenses as set forth in Section 9 hereof.

Section 3. Character of Obligations of Guarantor. Subject to the provisions of
Section 8 hereof, the obligations of Guarantor set forth in this Guaranty shall
remain in full force and effect until payment of the Guaranteed Obligations in
full, and shall not be released, discharged or in any way affected by any of the
following:

(a) any amendment, modification, addition, deletion or supplement to or of or
other change in the Guaranteed Obligations or any of the Leases;

(b) any failure, omission or delay on the part of Lessor to conform or comply
with any term of any of the Leases;

(c) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, dissolution, winding up or
similar proceeding with respect to Lessor; or

(d) any merger or consolidation of Lessor or Guarantor into or with any other
corporation, or any other corporate change in Lessor or Guarantor, or any sale,
lease or transfer of any of the assets of Lessor or Guarantor to any other
person, or any change in the ownership of any shares of capital stock of Lessor
or Guarantor.

Section 4. Waiver and Agreement. Guarantor waives any and all notice of the
creation, modification, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by Lessee upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty. Guarantor unconditionally waives, to the extent
permitted by applicable law:

(a) acceptance of this Guaranty and proof of reliance by Lessee hereon;

(b) notice of any of the matters referred to in Section 3 hereof, or any right
to consent or assent to any thereof;

(c) any right to the enforcement, assertion or exercise by Lessee against Lessor
of any right, power, privilege or remedy conferred upon Lessee in any of the
Leases or otherwise;

(d) any requirement of diligence on the part of any person; and

(e) any requirement that Lessor or any other person be joined as a party to any
proceeding for the enforcement of any term of any of the Leases.

Section 5. Subrogation. Guarantor shall be subrogated to any rights of Lessee
against Lessor in respect of which a payment shall be made by Guarantor
hereunder; provided, however, that Guarantor shall not enforce or attempt to
enforce such rights until such time as the Guaranteed Obligations at issue have
been discharged in full.

 

AIRCRAFT LEASE AGREEMENT   D-87  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 6. Lessee’s Remedies. Each and every remedy of Lessee under or with
respect to this Guaranty shall, to the extent permitted by law, be cumulative
and shall be in addition to any other remedy given hereunder, or under each of
the Leases, or now or hereafter existing at law or in equity; provided, however,
that Lessee shall not be entitled to any double recovery.

Section 7. Representations and Warranties. Guarantor hereby represents and
warrants to Lessee that the following statements are true and correct as of the
date of this Guaranty:

7.1. Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

7.2. Guarantor has the corporate power and authority to enter into this
Guaranty. The making, execution and performance of this Guaranty by Guarantor
has been duly authorized by all necessary corporate action, this Guaranty has
been duly executed and delivered by Guarantor and this Guaranty constitutes the
valid and binding obligation of Guarantor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors rights generally, including,
without limitation, fraudulent conveyance laws, and by general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance or injunctive relief, whether considered in a proceeding in equity
or at law.

7.3. The execution, delivery and performance of this Guaranty: (a) does not
violate any provision of any existing law or regulation binding on Guarantor, or
any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or the charter or bylaws of, or any securities
issued by Guarantor, or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Guarantor is a party or by which
Guarantor or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of Guarantor, and (b) will not result in the creation or imposition of
any encumbrance on any of Guarantor’s property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking. No consent, license, approval, order or
authorization of, or registration, filing, or declaration with, any governmental
authority is required to be obtained by Guarantor, and no consent of any third
party is required to be obtained by Guarantor, in connection with the execution,
delivery and performance of this Guaranty or the taking of the actions
contemplated hereby, except for consents, authorizations, filings and notices
that have been obtained or made. There is no order or action pending or, to the
knowledge of Guarantor, threatened against Guarantor, in either case as of the
date of this Guaranty, that individually or when aggregated with one or more
other actions has or would reasonably be expected to have a material adverse
effect on Guarantor’s ability to perform this Guaranty.

Section 8. Expiry. This Guaranty and all guaranties, covenants and agreements of
Guarantor contained herein are valid and shall continue in full force and effect
until such time as all of the Guaranteed Obligations, including expenses that
the Guarantor is obligated to pay

 

AIRCRAFT LEASE AGREEMENT   D-88  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

pursuant to Section 9 hereof, are paid finally and irrevocably in full.
Notwithstanding the foregoing, all of the Guarantor’s obligations under this
Guaranty shall terminate absolutely, whether or not this Guaranty has been
returned to the Guarantor by Lessee, to the extent that Lessee has not made a
demand for payment under this Guaranty prior to six (6) months after the last
Return (as defined in the Leases) of each of the aircraft under the Leases.

Section 9. Expenses. Guarantor shall pay to Lessee on demand each cost and
expense (including, without limitation, attorneys’ fees) hereafter incurred by
Lessee in endeavoring to enforce any obligation of Guarantor pursuant to this
Guaranty or to preserve or exercise any right or remedy against Guarantor
pursuant to this Guaranty or arising as a result of this Guaranty; provided,
however, in connection with any legal action Lessee shall not be entitled to
such costs or expenses if Lessee does not prevail.

Section 10. Amendments. The terms of this Guaranty may not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever except by
written instrument signed by Guarantor and Lessee.

Section 11. Applicable Law. This Guaranty shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to principles of conflicts of laws.

Section 12. Section Headings. The section headings are inserted for convenience
only and are not to be construed as part of this Guaranty.

Section 13. Notices. All notices and other communications to be made or given
pursuant to this Guaranty shall be made or given in the manner provided in
Section 20.11 of each of the Leases, if to Guarantor, to the following location:

 

  Air Transport Services Group, Inc.   145 Hunter Drive   Wilmington, Ohio 45177
  Facsimile: 937-382-2452  

Attention: Joseph Payne,

                  Senior Vice President, Corporate General Counsel

                  and Secretary

  E-Mail: Joe.Payne@atsginc.com

Section 14. Assignment. Guarantor may not assign this Guaranty, and its rights
and obligations hereunder, without the prior written consent of Lessee, which
consent shall not be unreasonably withheld. This Guaranty may not be transferred
or assigned by Lessee without the prior written consent of Guarantor; provided
that Lessee may transfer and assign this Guaranty to any Affiliate (as defined
in the Leases) of Lessee without Guarantor’s prior consent.

Section 15. Successor. This Guaranty is binding upon any successor to Guarantor.

Section 16. No Other Writing. This writing is intended by the parties as the
final expression of this Guaranty and is also intended as a complete and
exclusive statement of the terms of their agreement with respect thereto.

 

AIRCRAFT LEASE AGREEMENT   D-89  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the date first above written.

 

AIR TRANSPORT SERVICES GROUP, INC.

By:

 

 

Its:

 

 

Title:

 

 

 

ACCEPTED AND AGREED:

DHL NETWORK OPERATIONS (USA), INC.

By:

 

 

Its:

 

 

Title:

 

 

 

AIRCRAFT LEASE AGREEMENT   D-90  

MSN                 

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT E

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL

NETWORK OPERATIONS (USA), INC. AND ABX AIR, INC.

FORM OF SUBLEASE

[See Attachment]



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

AIRCRAFT SUBLEASE AGREEMENT

(MSN                     )

Dated as of

[            ] [    ], 2010

by

DHL NETWORK OPERATIONS (USA), INC. as LESSOR

and

ABX AIR, INC. as LESSEE

Relating to

One Boeing Model 767-2[    ] Aircraft

Serial Number [            ]

U.S. Registration No. N[            ]

 

E-1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

AIRCRAFT SUBLEASE AGREEMENT (MSN                     )

This Aircraft Sublease Agreement (MSN             ) (this “Sublease”) is made as
of this [    ]th day of [            ] 2010 by and between DHL Network
Operations (USA), Inc., an Ohio corporation (“DHL” or “Lessor”) and ABX Air,
Inc., a Delaware corporation (“ABX” or “Lessee”).

RECITALS

WHEREAS, DHL, as lessee, entered into that certain Aircraft Lease Agreement
dated as of [            ] [            ], 2010, with [Cargo Aircraft
Management, Inc., a Florida corporation] (the “Prime Lessor”), as lessor, with
respect to the lease of the aircraft, engines and related equipment more fully
described in Exhibit “A” to this Sublease (collectively, the “Aircraft”), to
which lease reference is hereby made as if the same were herein set forth at
length (the “Prime Lease”); and

WHEREAS, the parties hereto have agreed that Lessor shall sublet the Aircraft to
Lessee, subject to the terms, conditions and limitations set forth below.

IT IS THEREFORE AGREED

1. Term. Lessor hereby leases the Aircraft to Lessee for a term of eighty-four
(84) months commencing [            ] [        ], 2010 and terminating on
[            ] [        ], 2017, unless sooner terminated in accordance herewith
(the “Term”).

2. Early Termination. Notwithstanding the terms of Section 1 above, this
Sublease shall terminate concurrently with the removal or termination of the
Aircraft from that certain Air Transportation Services Agreement between DHL and
ABX dated as April 1, 2010 (the “Air Transportation Services Agreement”).

3. Rent. Lessee shall pay to Lessor as rent (“Rent”), the rent and all
additional rent and other charges of whatsoever kind which Lessor is obligated
to pay to the Prime Lessor during the Term of this Sublease, at the times and in
the manner of payment described in the Prime Lease. Without limiting the
foregoing, to the extent that the Prime Lease requires the payment of rent,
additional rent and other charges by Lessor in advance, Lessee shall make such
payments to Lessor in advance. In addition, if requested by Lessor, and agreed
to by Lessee, Lessee shall make payment of Rent directly to the Prime Lessor.

4. Use. The Aircraft shall only be used in accordance with the terms, conditions
and restrictions of the Prime Lease.

5. Assignment, subletting. Lessee shall neither assign this Sublease nor further
sublet the Aircraft without Lessor’s prior written consent.

6. Rent Escalation and Other Charges. If Lessor shall be charged for additional
rent or other sums pursuant to the provisions of the Prime Lease, including,
without limitation, any provisions therein calling for rent escalation, payment
of airframe, engine or other maintenance

 

E-2

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

reserves, deposits, taxes, insurance, maintenance, repair, reconfiguration,
delivery and redelivery costs, which rent charges or cost arise during the Term
or in relation to this Sublease, then Lessee shall be liable to Lessor for the
same and shall make payment to Lessor on demand.

7. Relation to Prime Lease. This Sublease is subject and subordinate to the
Prime Lease. Except as may be inconsistent with the terms hereof, all the terms,
covenants and conditions contained in the Prime Lease shall be applicable to
this Sublease with the same force and effect as if Lessor were the Prime Lessor
and Lessee were the lessee thereunder; and in the case of any breach hereof by
Lessee, Lessor shall have all the rights against Lessee as would be available to
the Prime Lessor under the Prime Lease if such breach were by the lessee
thereunder; provided, however, that (i) Lessee may not fail to technically
accept the Aircraft under the Lease if Lessor (as lessee) has technically
accepted the Aircraft under the Prime Lease; (ii) Lessee’s return obligation
under this Lease shall be to return the Aircraft to Lessor in “as is, where-is”
condition; and (iii) in the event that Lessor (as lessee) under the Prime Lease
is refunded an amount constituting a Basic Rent Credit, Lessee shall not be
entitled to such amount under this Sublease. Notwithstanding any of the
foregoing provisions of this Section 7, nothing in this Sublease shall act to
shift from Lessor to Lessee, or vice versa, any of the financial obligations
assumed by Lessor (as lessee) and Prime Lessor (as lessor) under the Prime
Lease.

8. Services, Rights, Warranties. Lessee leases the Aircraft in its “as is, where
is” condition. Notwithstanding anything to the contrary herein, the only
services, rights, or warranties to which the Lessee is entitled hereunder are
those to which the Lessor is entitled under the Prime Lease (as the “lessee”
thereunder).

9. Indemnification. Lessee shall neither do, nor permit anything to be done
which would cause the Prime Lease to be terminated or forfeited by reason of any
right of termination or forfeiture reserved or vested in the Prime Lessor under
the Prime Lease, and Lessee shall indemnify and hold Lessor harmless from and
against all claims of any kind whatsoever by reason of any breach or default on
the part of Lessee by reason of which the Prime Lease may be terminated or
forfeited.

10. Representations of Lessee. Lessee represents that (1) it has read and is
familiar with the terms of the Prime Lease; (2) that it is a corporation
organized and existing in good standing under Delaware law and has the corporate
power and authority to carry on its business and to perform all of its
obligations hereunder and is the holder of all necessary licenses to permit it
to engage in air transportation; (3) that this Sublease has been duly authorized
and executed by Lessee, and that the execution, delivery and performance of this
Sublease by Lessee does not violate any law or agreement applicable to Lessee or
result in the creation of any lien charge or encumbrance on Lessee’s property.

11. Representations of Lessor. Lessor represents (1) that it is a corporation
organized and existing in good standing under the laws of the State of Ohio and
has the corporate power and authority to carry on its business and to perform
all of its obligations hereunder and (2) that this Sublease has been duly
authorized and executed by Lessor and that the execution, delivery and
performance of this Sublease by Lessor does not violate any law or agreement
applicable to Lessor or result in the creation of any lien charge or encumbrance
on Lessor’s property.

 

E-3

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

12. Entire Agreement. With respect to the subject matter of this Sublease, all
prior understandings and agreements between the parties are merged within this
Sublease, which alone fully and completely sets forth the understanding of the
parties; and this Sublease may not be changed or terminated orally or in any
manner other than by an agreement in writing and signed by the party against
whom enforcement of the change or termination is sought.

13. Notices. All demands, notices, technical reports and other communications
hereunder shall be given in English and in writing and shall be deemed to have
been duly given when personally delivered, sent by facsimile or e-mail, or
delivered by an internationally-recognized courier service to either party to
the address of that party set forth below. A copy of any notice provided by
facsimile or by e-mail shall also be provided by means of an
internationally-recognized express courier service, sent on the same day as the
transmission of the facsimile or e-mail copy of such notice, provided, however,
that the date and time of the subject facsimile or e-mail delivery of that
notice shall be controlling.

If to Lessor:

DHL Network Operations (USA), Inc.

1210 South Pine Island Road, 1st Floor

Plantation, Florida 33324

Attention: Jon Olin – EVP, General Counsel & Secretary

E-Mail: Jon.Olin@dhl.com

Facsimile: (954) 626-1794

With a copy to:

DHL Network Operations (USA), Inc.

1210 South Pine Island Road, 5th Floor

Plantation, Florida 33324

Attention: Neil Ferguson – Senior Vice President

E-Mail: Neil.Ferguson@dhl.com

Facsimile: (954) 626-1640

And if to Lessee as follows:

ABX Air, Inc.

145 Hunter Drive

Wilmington, Ohio 45177

Facsimile:    937-382-2452

Attention:    W. Joseph Payne, Vice President, General Counsel and Secretary

E-Mail:    Joe.Payne@atsginc.com

Either party may, by notice in writing, direct that future notices or demands be
sent to a different address.

 

E-4

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

14. Binding Nature. The covenants and agreements herein contained shall bind and
inure to the benefit of Lessor, the Lessee and their respective executors,
administrators, successors and assigns.

15. Governing Law. It is the intent of the parties hereto that all questions
with respect to the construction of this Sublease and the rights and liabilities
of the parties hereto shall be determined in accordance with the laws of the
State of New York.

16. Filing with FAA. This Sublease shall be filed for recordation with the
Federal Aviation Administration contemporaneously with the filing of the Prime
Lease.

[Signature page immediately follows]

IN WITNESS WHEREOF, the parties hereto have executed this Aircraft Sublease
Agreement (MSN             ) as of the day and year first herein written.

 

DHL NETWORK OPERATIONS (USA), INC.

By:

 

 

Name:

 

 

Title:

 

 

ABX AIR, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

E-5

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT “A”

to

AIRCRAFT SUBLEASE AGREEMENT

(MSN                     )

DESCRIPTION OF AIRCRAFT

1. Description of Airframe

 

Manufacturer

   Model and
Configuration    Serial Number    Most Recent
Registration
Number    Number and Type
of Engines            

2. Description of Engines

 

Manufacturer

   Model    Serial Number            

 

* All of the listed Engines are more than 550 rated horsepower or the equivalent

 

E-6

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT F

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL NETWORK

OPERATIONS (USA), INC. AND ABX AIR, INC.

TRANSITION FLEET

 

    

U.S. Registration

  

Manufacturer’s Serial Number

  

767-200 Series

         

Base Fleet

    

1

   787    23020    PTF

2

   794    23144    PTF

3

   793    23143    PTF

4

   752    23434    SF

5

   792    23142    SF

6

   797    23147    SF

7

   798    23431    SF          

Bridging Aircraft (1)

    

8

   *    *    SF or PTF

9

   *    *    SF or PTF

10

   *    *    SF or PTF

11

   *    *    SF or PTF          

PC Aircraft (2)

    

12

   *    *    PC

13

   *    *    PC

 

(1)

ABX may substitute Bridging Aircraft in its discretion from time to time.

(2)

These Boeing 767-200PC Series Aircraft are each equipped with a non-standard
cargo door.

 

F-1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT G

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL NETWORK

OPERATIONS (USA), INC. AND ABX AIR, INC.

FLIGHT SCHEDULE

Section 1. Number of Aircraft. ABX shall operate a total of thirteen
(13) Aircraft on an exclusive basis, as set forth herein, in performing the
Services pursuant to the Flight Schedule set forth in this Exhibit.

Section 2. Weekly Base Rate and Weekly Variable Rate. Effective on April 1, 2010
the Weekly Base Rate and Weekly Variable Rate for the Flight Schedule set forth
in this Exhibit shall be as follows:

Weekly Base Rate: [*] U.S. Dollars (U.S. $[*])

Weekly Variable Rate: [*] U.S. Dollars (U.S. $[*])

The Weekly Base Rate and Weekly Variable Rate shall be subject to adjustment
from time to time in accordance with Exhibit H of this Agreement.

Section 3. Flight Schedule. The following Flight Schedule shall be effective on
April 1, 2010:

 

DHL NETWORK OPERATIONS (USA), INC.    ABX AIR, INC. BY:   /s/ Neil Ferguson   
BY:    /s/ Joseph C. Hete NAME:   Neil Ferguson    NAME:    Joseph C. Hete
TITLE:   Senior VP    TITLE:    CEO DATE:   29/3/10    DATE:    3/29/10

 

G-1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT H

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL NETWORK

OPERATIONS (USA), INC. AND ABX AIR, INC.

PRICE FOR SERVICES

Section 1. Adjustment of Weekly Base Rate.

(a) The Weekly Base Rate will be adjusted from time to time in accordance with
the Aircraft/Flight Crew Table attached to this Exhibit, based on increases or
decreases in (i) the number of Aircraft being operated pursuant to the Flight
Schedule, effective as of the date that ABX begins or ceases operating such
Aircraft in accordance with the Flight Schedule, and (ii) the number of Flight
Crews being utilized pursuant to the Flight Schedule, effective as of the date
that such Flight Crews are added to or deleted from the Flight Schedule.

(b) The Weekly Base Rate, the components of which are set forth in the Weekly
Base Rate Table attached to this Exhibit, and the rates contained in the
Aircraft/Flight Crew Table attached to this Exhibit will also be adjusted in
accordance with the following:

(i) That portion of the Weekly Base Rate and the rates contained in the
Aircraft/Flight Crew Table constituting the wages and benefits paid to ABX’s
Flight Crews will be adjusted annually in accordance with the following,
effective on January 1 of each year, commencing January 1, 2011:

(A) Effective as of January 1 of each calendar year, the wages paid to ABX’s
Flight Crews will be escalated at the rate of [*] percent ([*]%) ([*] percent
([*]%) during the first year of the Mandatory Renewal Period); and

(B) Effective as of January 1 of each calendar year, the benefits paid to ABX’s
Flight Crews will be escalated at the rate of [*] percent ([*]%).

(ii) The Weekly Base Rate and the rates contained in the Aircraft/Flight Crew
Table, other than that portion of the rates constituting the wages and benefits
paid to ABX’s Flight Crews, will be adjusted on April 1 of each Contract Year,
commencing April 1, 2011:

(A) Effective as of April 1, 2011, such rates will be escalated [*] percent
([*]%) plus [*] Dollars ($[*]);

(B) Effective as of April 1, 2012; such rates will be escalated [*] percent
([*]%); and

(C) Effective as of April 1 for each year thereafter, such rates will be
adjusted in accordance with the following formula:

N= P*X/Y

 

H-1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Where:

N = the applicable rate in effect for the new Contract Year;

P = the applicable rate in effect for the previous Contract Year;

X = United States Bureau of Labor Statistics [*], as posted for the month of
February immediately preceding the anniversary of the Contract Year; and

Y = United States Bureau of Labor Statistics [*], as posted for the month of
February one year prior to the month of February utilized in “X” above (or “X”
from the previous Contract Year’s calculation);

provided, however, that (a) where X/Y (X divided by Y) is greater than [*]
(i) the amount of such increase in excess of [*] up to [*] will be reduced by
[*] percent ([*]%) and (ii) any amount in excess of [*] will not be reduced, and
(b) where X/Y (X divided by Y) is less than [*], there shall be no adjustment.

(c) The Weekly Base Rate and the rates contained in the Aircraft/Flight Crew
Table attached to this Exhibit will also be subject to adjustment based on
(a) changes in the laws, rules or regulations of the DOT, FAA or TSA or (b) in
the interpretation, application, or applicability of those laws, rules or
regulations (each, a “Supervening Law Change”), which, in any case, individually
or cumulatively increases by more than [*] percent ([*]%) at any time and from
time to time during the Term, the costs incurred by ABX in performing the
Services. The Parties will reasonably agree upon the amount of such adjustment,
which will become effective on the date that the costs incurred by ABX arising
from a Supervening Law Change, whether individually or in combination with one
or more prior Supervening Law Changes, increases by more than [*] percent ([*]%)
the costs incurred by ABX in performing the Services.

2. Weekly Variable Rate. DHL and ABX, upon the request of either Party, will
mutually and reasonably agree upon an adjustment to the Weekly Variable Rate
(i) in order to reflect changes in the power-by-the-hour rates under the Delta
Engine Agreement and Delta Component Agreement or changes in the
cost-per-landing rates under Bridgestone Agreement, or any successor to those
agreements, provided that those agreements will not be amended or terminated by
ABX during the Term without the consent of DHL, which consent will not be
unreasonably withheld, conditioned or delayed; and (ii) in the event of an
amendment to the Flight Schedule set forth in Exhibit G, in order to more
closely reflect the costs that are likely to be incurred each week based on the
power-by-the-hour rates under the Delta Engine Agreement and Delta Component
Agreement or changes in the cost-per-landing rates under Bridgestone Agreement,
or any successor to those agreements, arising from changes in the number of
flight hours or cycles.

 

H-2

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

3 Additional Provisions Applicable to Amendment of Flight Schedule.

(a) DHL will reimburse ABX for any additional reasonable, documented costs
incurred by ABX arising from an amendment to the Flight Schedule, which costs
shall be considered Reimbursable Expenses and shall be payable by DHL according
to the procedure set forth in Section 7.4. These costs may include the
reasonable, documented costs incurred in terminating or relocating its
operations, including moving expenses, trash removal, the termination of phone
and internet services, employee severance and relocation expenses in accordance
with ABX’s standard policies and procedures, landing fee reconciliations, and
the termination of lease, use and fuel consortium arrangements that were entered
into prior to the Effective Date or at the request of DHL during the Term. ABX
will provide DHL with a non-binding estimate of such costs prior to affecting
such amendment to the Flight Schedule. Further, DHL and ABX agree to use their
commercially reasonable efforts to plan and work together to minimize the costs
likely to be incurred arising from an amendment to the Flight Schedule.

(b) The Weekly Base Rate includes the provision of spare engines and aircraft
parts, as necessary, for the number of Aircraft operated by ABX on behalf of DHL
under this Agreement, in accordance with the Base Schedule, as of the Effective
Date. In the event that DHL requests an amendment to the Flight Schedule that
will result in an increase in the number of Aircraft, then, in conjunction
therewith, the Parties shall negotiate an amendment to this Agreement that
reasonably compensates ABX with respect to any capital expenditures for
additional spare engines or aircraft parts and any other costs associated
therewith, and mitigates against any deleterious impact on the Arrival
Performance.

4. Additional Provisions Applicable to Temporary Schedule Changes. DHL will
reimburse ABX for any additional reasonable, documented costs incurred by ABX
arising from a Temporary Schedule Change, which costs shall be considered
Reimbursable Expenses and shall be payable by DHL according to the procedure set
forth in Section 7.4. ABX will provide DHL with a non-binding estimate of such
costs prior to the affecting such Temporary Schedule Change. DHL shall not
require any Temporary Schedule Change that unreasonably disrupts ABX’s ability
to perform scheduled maintenance on the Aircraft.

5. Positioning; De-positioning. DHL shall reimburse ABX for the initial
positioning of each Aircraft at the commencement of the Term and in conjunction
with an Amendment to the Flight Schedule in accordance with Section 3.8(b), and
for the final de-positioning of each Aircraft in conjunction with an amendment
to the Flight Schedule in accordance with Section 3.8(b) and the expiration or
termination of this Agreement, provided that ABX shall be responsible for any
positioning or de-positioning of the Aircraft to the extent that the location of
the Aircraft is not attributable to the performance of the Services hereunder.

6. Indexation Information. ABX shall provide for DHL’s review all indexation
rates agreed between ABX and its counterparties for: (i) Flight Crew (based on
the collective bargaining agreement) for crew wages and for crew benefits;
(ii) power-by-the-hour rates under the Delta Engine Agreement and Delta
Component Agreement and the cost-per-landing rates under the Bridgestone
Agreement.

 

H-3

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

AIRCRAFT/CREW FLIGHT TABLE

[*]

 

H-4

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

WEEKLY BASE RATE COMPONENT TABLE

 

First Contract Year           Annual     Week  

Weekly Base Rate Charges

    

ABX Flight Crew Wages and Taxes 1

   $ [ *]   

ABX Flight Crew Benefits 2

   $ [ *]   

Other Charges 3

   $ [ *]                    

Total Weekly Base Rate

   $ [ *]    $ [ *] 

Weekly Variable Rate Charges

    

Engine PBH , Rotable Component PBH and Tires PBC 4

   $ [ *]    $ [ *]                  

Total Compensation

   $ [ *]    $ [ *] 

 

1

Subject to the escalation provisions of Section 1(b)(i)(A) of Exhibit H

2

Subject to the escalation provisions of Section 1(b)(i)(B) of Exhibit H

3

Subject to the escalation provisions of Section 1(b)(ii) of Exhibit H

4

Pass through charges. Subject to the escalation provisions of Section 2 of
Exhibit H

 

H-5

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT I

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL NETWORK

OPERATIONS (USA), INC. AND ABX AIR, INC.

FUEL POLICIES AND PROCEDURES

Section 1. DHL will be responsible for ensuring that a sufficient supply of fuel
and into-plane services are provided to ABX while operating all flights in the
DHL system pursuant to the Flight Schedule.

Section 2. The application of the fuel policies and procedures set forth in this
Exhibit I shall be subject to the requirements of the Federal Aviation
Regulations and to the operational authority of the pilot in command to conduct
each flight of an Aircraft in a safe and lawful manner.

Section 3. Supply of Fuel and Fuel Services – DHL Responsibility. DHL will
provide ABX with a fuel service provider list for scheduled and off-route
locations. Use of fuel service providers other than those listed is not
authorized without prior approval of DHL. In the event ABX uses a fuel service
provider not on the DHL fuel service provider list, ABX agrees to compensate DHL
for the difference between amount billed and DHL’s price.

Section 4. Supply of Fuel and Fuel Services – ABX Responsibility. DHL will not
be responsible for providing fuel and fuel services to flights that are ABX’s
responsibility. ABX will compensate DHL for any fuel purchased by DHL that ABX
uses for Supplemental Flying or other flights or activity not related to the
Services.

Section 5. Fuel Optimization. DHL and ABX will work together to develop
reasonable plans and programs to maximize ABX’s fuel efficiency and minimize
DHL’s fuel cost in ABX’s operations for DHL hereunder.

Section 6. Fuel Tankering. ABX will reasonably cooperate with DHL in seeking to
maximize fuel purchases at particular locations in order to avoid paying a
higher price at down-line locations (also referred to as “fuel tankering”). DHL
will provide ABX with fuel cost information to assist ABX in identifying fuel
tankering opportunities.

Section 7. Fuel Burn Optimization – In-flight Operations. ABX agrees to maintain
operating policies that minimize excessive fuel burns while in flight.

Section 8. Fuel Service Coordination. To ensure on-time service performance and
billing accountability, ABX agrees to adhere to the following procedures:

(a) ABX is responsible for daily coordination with fuel service providers. This
includes notification of schedule departures and fuel load requirements.

(b) At through cities, ABX shall contact the fuel service provider in range to
notify such provider of the estimated time of arrival and fuel load. Fuel
service provider should be advised that ABX is operating a flight for the DHL
system in order to ensure billing accuracy.

 

J-1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

(c) ABX is responsible for ensuring that fueling is done consistent with ABX and
FAA fueling procedures and an authorized representative is present during all
fueling operations.

Section 9. Fuel Ticket Documentation. ABX flight crewmember(s) or mechanic(s)
present at time of fueling is/are responsible for ensuring accuracy of fuel
tickets. This includes the following:

(a) Date , tail number, flight number and U.S. gallon amounts must be noted.

(b) Quantity of fuel delivered should be verified against gauge readings; any
quantity discrepancies shall be validated by ABX flight crewmember(s) or
mechanic(s) prior to flight.

(c) Copy of each refuel and de-fuel ticket will be returned with the flight
paperwork and retained by ABX for a period of ninety (90) days.

(d) Quantities in liters will be converted to gallons using 3.7853 liters per
gallon.

Section 10. Incident Reporting. ABX representatives must document, in writing,
incidents involving fuel service companies and in accordance with all state and
federal reporting guidelines.

(a) In the event an incident involves loss of fuel, the quantity of fuel lost
should be estimated and recorded on the incident report.

(b) A copy of all reports must be submitted to DHL within twenty-four
(24) hours.

(c) Cost of fuel and cleanup expenses will be billed back to ABX if it is
determined the cause of the spill was related to an act or omission of ABX.

Section 11. Fueling Manuals.

(a) ABX is responsible for ensuring current fueling manuals are provided to all
DHL fuel service providers.

(b) ABX is responsible for ensuring DHL fuel service providers perform
into-plane fuel service and fuel quality control in accordance with ABX’s
fueling procedures.

(c) ABX agrees to promptly notify DHL of any non-compliance issues involving a
fuel service provider.

 

J-2

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

Section 12. Carrier Audits of Fuel Service Provider. In accordance with ABX’s
quality control fueling manuals, ABX is responsible for training and auditing
DHL fuel service providers for fuel service and quality control. ABX agrees to
provide DHL with a schedule of such audits, and provide a post audit report
documenting the results of the audits, including any non-compliance findings and
corrective actions required.

Section 13. Material Safety Data Sheets.

(a) DHL will be responsible for securing Material Safety Data Sheets and
forwarding them to ABX.

(b) ABX is responsible for ensuring documents are distributed to appropriate ABX
personnel.

 

J-3

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT J

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL NETWORK

OPERATIONS (USA), INC. AND ABX AIR, INC.

ABX OWNED AIRCRAFT HANDLING EQUIPMENT

[See Attachment]

 

J-1

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

[*]

 

J-2

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

[*]

 

J-3

Initials:  ABX:                     DHL:                 



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential

treatment and have been filed separately with the SEC.

 

EXHIBIT K

AIR TRANSPORTATION SERVICES AGREEMENT BETWEEN DHL NETWORK

OPERATIONS (USA), INC. AND ABX AIR, INC.

REIMBURSABLE EXPENSES

 

Section 3.2(b)   767 PTF Sublease Section 3.3   767 SF Sublease Section 3.6(c)  
Other DHL Aircraft Lease/Sublease Section 5.1(e)   Aircraft Ground Handling
Services Section 5.1(h)   Insurance Section 5.1(j)   Overflight, Landing Permit,
En-Route Navigation and ATC Section 5.2(a)   Fuel and Deicing Fluids
Section 5.2(e)   Landing/Departure Fees, Aircraft Parking and Ramp Use
Section 5.2(f)   Aircraft Diversions Section 5.2(g)   Customs/USDA Matters
Section 5.2(h)   Heavy Maintenance Exhibit H, Section 3   Amendment of Flight
Schedule Exhibit H, Section 4   Temporary Schedule Change Exhibit H, Section 5  
Positioning/De-positioning

 

K-1

Initials:  ABX:                     DHL:                 